Exhibit 10.29

EXECUTION COPY

 

 

$2,000,000,000

REVOLVING CREDIT AGREEMENT

by and among

AIR PRODUCTS AND CHEMICALS, INC.,

The Other Borrowers parties hereto from time to time,

The Lenders parties hereto from time to time,

and

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent

Dated as of

July 8, 2010

 

 

BNP PARIBAS SECURITIES CORP., HSBC SECURITIES (USA) INC.

and RBS SECURITIES INC.,

as Joint Lead Arrangers and Book Runners

BNP PARIBAS

and

HSBC BANK USA, N.A.,

as Co-Syndication Agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BARCLAYS BANK PLC,

DEUTSCHE BANK AG, NEW YORK BRANCH, INTESA SANPAOLO S.P.A.

NEW YORK BRANCH

and JPMORGAN CHASE BANK N.A.,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions; Construction   

SECTION 1.01.

   Certain Definitions      1   

SECTION 1.02.

   Construction      19   

SECTION 1.03.

   Accounting Principles      19    ARTICLE II    The Revolving Credit Loans   

SECTION 2.01.

   Revolving Credit Commitments      19   

SECTION 2.02.

   Noteless Agreement; Evidence of Indebtedness      20   

SECTION 2.03.

   Making of Revolving Credit Loans      21   

SECTION 2.04.

   Fees; Reduction of the Revolving Credit Committed Amounts      22   

SECTION 2.05.

   Interest Rates      23   

SECTION 2.06.

   Conversion or Renewal of Interest Rate Options      26   

SECTION 2.07.

   Optional Prepayments      28   

SECTION 2.08.

   Interest Payment Dates      28   

SECTION 2.09.

   Increase in Total Revolving Credit Commitment      28   

SECTION 2.10.

   Letters of Credit      29    ARTICLE III    The Competitive Bid Loans   

SECTION 3.01.

   Competitive Bid Loans      33   

SECTION 3.02.

   Competitive Bid Loan Procedures      33   

SECTION 3.03.

   Competitive Bid Loan Maturity Dates      38   

SECTION 3.04.

   Interest Rates for Competitive Bid Loans      38   

SECTION 3.05.

   Competitive Bid Loan Interest Payment Dates      38   

SECTION 3.06.

   Competitive Bid Register      38    ARTICLE IV    Provisions Applicable to
Loans   

SECTION 4.01.

   Extension of Revolving Credit Maturity Date and Competitive Bid Expiration
Date      39   

SECTION 4.02.

   Calculation of Dollar Equivalent Amounts      40   

SECTION 4.03.

   Mandatory Prepayments      40   



--------------------------------------------------------------------------------

SECTION 4.04.

   Prepayment Procedures      41   

SECTION 4.05.

   Payments Generally; Interest on Overdue Amounts      41   

SECTION 4.06.

   Availability of Currencies      43   

SECTION 4.07.

   Changes in Law Rendering Certain Loans Unlawful      43   

SECTION 4.08.

   Additional Compensation in Certain Circumstances      44   

SECTION 4.09.

   Taxes      46   

SECTION 4.10.

   Funding by Branch, Subsidiary or Affiliate      49   

SECTION 4.11.

   Several Obligations      49   

SECTION 4.12.

   Defaulting Lenders      49    ARTICLE V    Representations and Warranties   

SECTION 5.01.

   Financial Statements; No Material Adverse Change      52   

SECTION 5.02.

   Litigation      52   

SECTION 5.03.

   Due Organization      52   

SECTION 5.04.

   Consents and Approvals      53   

SECTION 5.05.

   Corporate Power, Authorization and Enforceability      53   

SECTION 5.06.

   ERISA      53   

SECTION 5.07.

   No Conflict      53   

SECTION 5.08.

   No Default      53    ARTICLE VI    Conditions of Credit   

SECTION 6.01.

   Conditions to Initial Credit Events      54   

SECTION 6.02.

   Conditions to All Credit Events      55   

SECTION 6.03.

   Additional Conditions to Initial Credit Events of Other Borrowers      55   
ARTICLE VII    Affirmative Covenants   

SECTION 7.01.

   Affirmative Covenants      56    ARTICLE VIII    Negative Covenants   

SECTION 8.01.

   Leverage Ratio      57   

SECTION 8.02.

   Disposal of Assets      57   

SECTION 8.03.

   Liens      57   



--------------------------------------------------------------------------------

ARTICLE IX    Events of Default   

SECTION 9.01.

   Events of Default      58   

SECTION 9.02.

   Consequences of an Event of Default      60    ARTICLE X    Parent Guaranty
  

SECTION 10.01.

   Guaranty and Suretyship      60   

SECTION 10.02.

   Obligations Absolute      61   

SECTION 10.03.

   Waivers, etc.      63   

SECTION 10.04.

   Reinstatement      64   

SECTION 10.05.

   No Stay      64   

SECTION 10.06.

   Payments      64   

SECTION 10.07.

   Subrogation, etc.      64   

SECTION 10.08.

   Continuing Agreement      65    ARTICLE XI    The Administrative Agent   

SECTION 11.01.

   Appointment      65   

SECTION 11.02.

   General Nature of the Administrative Agent’s Duties      65   

SECTION 11.03.

   Exercise of Powers      66   

SECTION 11.04.

   General Exculpatory Provisions      66   

SECTION 11.05.

   Administration by the Administrative Agent      67   

SECTION 11.06.

   Lender Not Relying on the Administrative Agent or Other Lenders      68   

SECTION 11.07.

   Indemnification      68   

SECTION 11.08.

   The Administrative Agent in its Individual Capacity      69   

SECTION 11.09.

   Lenders      69   

SECTION 11.10.

   Successor Administrative Agent      69   

SECTION 11.11.

   Calculations      70   

SECTION 11.12.

   The Administrative Agent’s Fees      70   

SECTION 11.13.

   Funding by the Administrative Agent      70   

SECTION 11.14.

   Co-Syndication Agents; Co-Documentation Agents      70    ARTICLE XII   
Miscellaneous   

SECTION 12.01.

   Holidays      71   

SECTION 12.02.

   Records      71   

SECTION 12.03.

   Amendments and Waivers      71   

SECTION 12.04.

   No Implied Waiver; Cumulative Remedies      72   



--------------------------------------------------------------------------------

SECTION 12.05.

   Notices      73   

SECTION 12.06.

   Expenses; Indemnity; No Consequential Damages      74   

SECTION 12.07.

   Severability      75   

SECTION 12.08.

   Prior Understandings      75   

SECTION 12.09.

   Duration; Survival      75   

SECTION 12.10.

   Counterparts      75   

SECTION 12.11.

   Limitation on Payments      76   

SECTION 12.12.

   Set-Off      76   

SECTION 12.13.

   Sharing of Collections      76   

SECTION 12.14.

   Successors and Assigns; Participations; Assignments      77   

SECTION 12.15.

   Judgment Currency      81   

SECTION 12.16.

   Governing Law; Submission to Jurisdiction: Waiver of Jury Trial      82   

SECTION 12.17.

   USA PATRIOT Act Notification      83   

SECTION 12.18.

   Confidentiality      83   

SECTION 12.19.

   Termination of Existing Credit Agreement      84   

 

SCHEDULES    Schedule I    Pricing Schedule Schedule II    Initial Other
Borrowers Schedule III    Administrative Agent’s Office Schedule IV    Revolving
Credit Committed Amounts Schedule V    Mandatory Costs Rate Formula EXHIBITS   
Exhibit A    Form of Revolving Credit Note Exhibit B    Form of Competitive Note
Exhibit C    Form of Competitive Bid Loan Quote Request Exhibit D    Form of
Competitive Bid Loan Quote Exhibit E    Form of Assignment Agreement Exhibit F
   Form of Borrower Accession Instrument Exhibit G    Form of Other Borrower
Removal Notice Exhibit H    Form of Amendment for an Increased or New Commitment
Exhibit I    Form of Standard Notice



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT, dated as of July 8, 2010, by and among AIR PRODUCTS
AND CHEMICALS, INC., a Delaware corporation (the “Parent”), the other borrowers
parties hereto from time to time (the “Other Borrowers”, as defined further
below), the lenders parties hereto from time to time (the “Lenders”, as defined
further below) and THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent for
the Lenders hereunder.

R E C I T A L S:

A. The Parent has requested the Lenders to make financial accommodations to it
and certain of its Subsidiaries in the aggregate Dollar Equivalent Amount of
$2,000,000,000, the proceeds of which will be used for the general corporate
purposes of the Parent and its Subsidiaries.

B. The Lenders are willing to extend such financial accommodations on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Definitions; Construction

SECTION 1.01. Certain Definitions. In addition to other words and terms defined
elsewhere in this Agreement, as used herein the following words and terms shall
have the following meanings, respectively, unless the context hereof otherwise
clearly requires:

“Absolute Rate” shall have the meaning set forth in Section 3.02(c)(ii)(D)
hereof.

“Absolute Rate Auction” shall mean a solicitation of Competitive Bid Loan Quotes
setting forth Absolute Rates pursuant to Article III hereof.

“Absolute Rate Loan” or “Absolute Rate Loans” shall mean any or all Competitive
Bid Loans the interest rates of which are determined on the basis of Absolute
Rates pursuant to an Absolute Rate Auction.

“Acquisition Transactions” shall mean, collectively (a) the borrowing of loans
under the Bridge Agreement and the use of the proceeds thereof, (b) the
consummation of the tender offer by a wholly owned subsidiary of the Parent to
purchase all of the common stock of Airgas, (c) the consummation of the merger
of a wholly owned subsidiary of the Parent with Airgas, and (d) the Target
Refinancing.

“Administrative Agent” shall mean RBS and any successor Administrative Agent
hereunder appointed in accordance with Section 11.10.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” or “Office” shall mean as set forth in
Schedule III.

“Affected Lender” shall have the meaning set forth in Section 2.05(d)(ii)
hereof.

“Affiliate” of a specified Person shall mean any Person which directly or
indirectly controls, or is controlled by, or is under common control with, such
specified Person. For purposes of the preceding sentence, “control” of a Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agents” shall mean the Administrative Agent and the Co-Syndication Agents.

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Airgas” shall mean Airgas, Inc., a Delaware corporation.

“Applicable Margin” shall mean (a) for Base Rate Loans, a rate per annum that is
100 basis points less than the rate per annum determined pursuant to clause
(b) of this definition (but not less than zero percent) and (b) for Euro-Rate
Loans, a rate per annum equal to the applicable Market Rate Spread.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender; provided, however, that no Fund
shall be an “Approved Fund” with respect to any proposed assignment hereunder
unless at the time of such assignment either (a) its senior unsecured long-term
debt securities without third-party credit enhancement are rated at least BBB by
S&P or Baa2 by Moody’s or (b) its senior unsecured short-term debt securities
without third-party credit enhancement are rated at least A-2 by S&P or P-2 by
Moody’s.

“Assignee Lender” shall have the meaning set forth in Section 12.14(c) hereof.

“Assignment Agreement” shall have the meaning set forth in Section 12.14(c)
hereof.

“Assignor Lender” shall have the meaning set forth in Section 12.14(c) hereof.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of

 

2



--------------------------------------------------------------------------------

judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements (such as this Agreement) made by such
Person.

“Base Rate” shall mean for any day the greater of (i) the Prime Rate in effect
on such day, (ii) 0.50% plus the Federal Funds Effective Rate in effect on such
day and (iii) the Euro-Rate for a one month Funding Period commencing on such
day plus 1.0% per annum, provided that, for the avoidance of doubt, the
Euro-Rate used in determining the Base Rate for any day shall be as of
11:00 a.m. (London time) on such day (or if such day is not a Business Day, the
immediately preceding Business Day). If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable after due inquiry to ascertain the Federal Funds
Effective Rate or the Euro-Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Base Rate shall be determined without regard to clause (ii) or
(iii), as the case may be, of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Euro-Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Euro-Rate, respectively.

“Base Rate Option” shall have the meaning set forth in Section 2.05(a)(i)
hereof.

“Base Rate Portion” of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest at such time
(i) under the Base Rate Option or (ii) in accordance with 4.05(b)(ii)(A) hereof.
If no Loan or Loans is specified, “Base Rate Portion” shall refer to the Base
Rate Portion of all Loans outstanding at such time.

“Borrower Accession Instrument” shall mean a Borrower Accession Instrument in
the form of Exhibit F hereto, as amended, modified or supplemented from time to
time.

“Borrowers” shall mean the Parent and the Other Borrowers and “Borrower” shall
mean one of them.

“Bridge Agreement” shall mean the credit agreement dated as of March 31, 2010,
as the same may heretofore and may hereafter be amended or supplemented, between
the Parent and JPMorgan Chase Bank, N.A.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in New York, New York, and, in the case of matters relating
to the Euro-Rate Portion of Revolving Credit Loans, to LIBOR-based Loans or to
Absolute Rate Loans denominated in a currency other than Dollars, “Business Day”
shall also include days on which dealings are carried on in the London interbank
market (or, with respect to any Revolving Credit Loans which are denominated in
Euro, a day upon which such clearing system as is determined by the
Administrative Agent to be suitable for clearing or settlement of the Euro is
open for business) and banks are open for business in London and in the country
of issue of the relevant currency.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right

 

3



--------------------------------------------------------------------------------

to use) real or personal property, or a combination thereof, which obligations
are required to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Change of Control” shall mean the occurrence of either of the following:

(a) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities and Exchange Act of 1934, as in effect on the date hereof) or group
of persons (as so used), other than the Parent, any company a majority of whose
outstanding stock entitled to vote is owned directly or indirectly by the Parent
(a “Controlled Subsidiary”), or a trustee of an employee benefit plan sponsored
solely by the Parent and/or a Controlled Subsidiary, is or becomes the
“beneficial owner” (as determined pursuant to Rule 13d-3 under the Securities
and Exchange Act of 1934), directly or indirectly, of equity interests of the
Parent representing more than 40% of the aggregate ordinary voting power of the
Parent’s then-outstanding voting equity interests; or

(b) during any period of two consecutive years, the occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
directors who were not (i) directors of the Parent at the beginning of such
period, (ii) appointed by directors who were directors at the beginning of such
period or by directors so appointed or (iii) nominated or approved for election
to the board of directors of the Parent by directors described in the preceding
clause (i) or (ii).

“Closing Date” shall mean the date on which the last of the conditions set forth
in Section 6.01 hereof has been satisfied.

“Commitment” of a Lender shall mean the Revolving Credit Commitment of such
Lender.

“Commitment Fee” shall have the meaning set forth in Section 2.04(a) hereof.

“Commitment Percentage” shall mean, with respect to any Lender, the percentage
of the Total Revolving Credit Commitment represented by such Lender’s Revolving
Credit Committed Amount; provided that for purposes of Section 4.12 when a
Defaulting Lender shall exist, “Commitment Percentage” shall mean the percentage
of the Total Revolving Credit Commitment (disregarding any Defaulting Lender’s
Revolving Credit Commitment) represented by such Lender’s Revolving Credit
Committed Amount. If the Revolving Credit Commitments have terminated or
expired, the Commitment Percentage of any Lender shall be the percentage of the
Total Revolving Credit Exposure (disregarding any Defaulting Lender’s Revolving
Credit Exposure, for purposes of Section 4.12) represented by such Lender’s
Revolving Credit Exposure.

“Competitive Bid Borrowing” shall have the meaning set forth in Section 3.02(a)
hereof.

“Competitive Bid Expiration Date” shall mean July 8, 2013, or such later date as
may be established as the Competitive Bid Expiration Date pursuant to
Section 4.01 hereof.

 

4



--------------------------------------------------------------------------------

“Competitive Bid Loan” or “Competitive Bid Loans” shall mean any or all loans
provided for by Article III hereof.

“Competitive Bid Loan Maturity Date” shall have the meaning set forth in 3.03
hereof.

“Competitive Bid Loan Quote” shall mean an offer in accordance with 3.02(c)
hereof by a Lender to make a Competitive Bid Loan.

“Competitive Bid Loan Quote Request” shall have the meaning set forth in
Section 3.02(a) hereof.

“Competitive Bid Notes” shall mean the promissory notes of each Borrower
executed and delivered pursuant to Section 2.02 and any promissory note issued
in substitution therefor pursuant to Sections 4.10(b) or 12.14(c) hereof,
together with all extensions, renewals, refinancings or refundings thereof in
whole or part.

“Competitive Bid Register” shall have the meaning set forth in Section 3.06
hereof.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (a) income tax provision, (b) interest
expense, amortization, writedown or writeoff of debt discount and debt issuance
costs, commissions, discounts and other fees and charges (including prepayment
premiums, penalties or similar charges incurred in connection with Target
Refinancing) associated with Indebtedness (including the Loans) and discount on
securitization of receivables, (c) depreciation and amortization expense,
(d) amortization, writedown or writeoff of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any unusual or non-recurring
non-cash expenses or losses (including losses on sales of assets outside of the
ordinary course of business), (f) transaction fees and expenses directly related
to the Acquisition Transactions and (g) non-cash charges incurred in respect of
restructurings, plant closings, headcount reductions, cost reductions or other
similar actions, and minus, to the extent included in determining such
Consolidated Net Income, the sum of (i) income tax credits (to the extent not
netted from income tax provision) and (ii) any unusual or non-recurring non-cash
income or gains (including gains on the sales of assets outside of the ordinary
course of business). For the purposes of calculating Consolidated EBITDA for any
Test Period pursuant to any determination of the Leverage Ratio, (i) if at any
time during such Test Period the Parent or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Test Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such Test
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period and (ii) if during such Test Period
the Parent or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Test Period shall be calculated after giving pro
forma effect thereto as if such Material Acquisition occurred on the first day
of such Test Period. As used in this definition, “Material Acquisition” shall
mean any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or

 

5



--------------------------------------------------------------------------------

constitutes all or substantially all of the equity interests of a Person (any
such property, a “Business Unit”) and (b) the aggregate consideration for which
(including Indebtedness assumed in connection therewith) exceeds $100,000,000;
and “Material Disposition” shall mean any disposition of property or series of
related dispositions of property that (a) constitutes a Business Unit and
(b) the aggregate consideration for which (including Indebtedness assumed in
connection therewith) exceeds $100,000,000.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Parent and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded the income (or deficit) of any Project Finance Subsidiary having
Limited Recourse Debt outstanding at any time during such period.

“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all Indebtedness that would be reflected at such date as short-term
borrowings, current portion of long-term debt or long-term debt on a
consolidated balance sheet of the Parent and its Subsidiaries prepared in
accordance with GAAP, excluding Limited Recourse Debt of any Project Finance
Subsidiary.

“Contractual Currency” shall have the meaning set forth in Section 12.15(a)
hereof.

“Co-Syndication Agents” means BNP Paribas and HSBC Bank USA, N.A. each in its
capacity as syndication agent for the credit facility provided for in this
Agreement.

“Credit Event” shall mean and include each of the making of a Loan, the issuance
of a Letter of Credit and the Modification of a Letter of Credit.

“Defaulting Lender” shall mean any Lender that has (a) failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) fund any portion of its participations in Letters of
Credit, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
reasonable determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) notified the Parent, the Administrative Agent or any Lender in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent (which request has been
made based on the Administrative Agent’s reasonable belief that such Lender may
not fulfill its funding obligation and a copy of which request has been sent to
the Parent), to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) been adjudicated as, or has been determined by any

 

6



--------------------------------------------------------------------------------

Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
has been determined by any Governmental Authority having regulatory authority
over such Person or its assets to be, insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment (unless in the case of any Lender referred to in this clause (e),
the Parent and the Administrative Agent shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder). Notwithstanding the foregoing, no Lender
shall be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in such Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof or the exercise of control over such
lender or person controlling such lender by a governmental authority or
instrumentality thereof.

“Designated Currencies” shall mean Dollars, Canadian dollars, United Kingdom
pounds sterling, Euros and any other available and freely tradable eurocurrency
which has been proposed as a Designated Currency by the Parent and is approved
in writing as a Designated Currency by all of the Lenders from time to time.

“Dollar”, “Dollars” and the symbol “$” shall mean lawful money of the
United States of America.

“Dollar Equivalent Amount” of any Loan, Letter of Credit (or the undrawn face
amount thereof) or LC Disbursement shall mean (i) with respect to a Loan, Letter
of Credit or LC Disbursement denominated in a currency other than Dollars, the
equivalent in Dollars of the principal amount of such Loan or LC Disbursement or
the undrawn face amount of such Letter of Credit in such currency based upon the
arithmetic mean of the buy and sell spot rates of exchange of the Administrative
Agent for such currency at 11:00 a.m., local time, on the date of determination
and (ii) with respect to a Loan, Letter of Credit or LC Disbursement denominated
in Dollars, the principal amount of such Loan or LC Disbursement or the undrawn
face amount of such Letter of Credit.

“Employee Benefit Plan” shall mean an employee benefit plan as defined in
Section 3 of ERISA.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, binding notices or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters as they relate to exposure to Hazardous Materials.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period referred to in Section 4043(c) of
ERISA is waived); (b) any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Sections 412 or 430 of the Internal Revenue
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(c) the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Plan or the failure by the Parent or any of its ERISA Affiliates
to make any required contribution to a Multiemployer Plan; (d) the incurrence by
the Parent or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan, including but not limited to
the imposition of any Lien in favor of the PBGC or any Plan; (e) a determination
that any Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Internal Revenue Code or Section 303 of ERISA); (f) the
receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (g) the incurrence by the Parent or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Parent or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Parent or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA) or in reorganization (within the
meaning of Section 4241 of ERISA) or in endangered or critical status (within
the meaning of Section 432 of the Internal Revenue Code or Section 305 or
Title IV of ERISA).

“Euro” shall mean the euro referred to in Council Regulation (EC) No. 1103/97
dated June 17, 1997 passed by the Council of the European Union, or, if
different, then the lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.

“Eurocurrency Liabilities” shall have the meaning set forth in the definition of
Euro-Rate Reserve Percentage set forth in Section 1.01 hereof.

“Euro-Rate” shall mean, for any day for each Funding Segment of the Euro-Rate
Portion corresponding to a proposed or existing Euro-Rate Funding Period, the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
the applicable Designated Currency appearing on an internationally recognized
service selected by the Administrative Agent, such as Reuters, for such
Designated Currency as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Euro-Rate Funding Period, and having a maturity equal to
such Euro-Rate Funding Period, provided that, (i) if no such service or for such
Designated Currency is available

 

8



--------------------------------------------------------------------------------

to the Administrative Agent for any reason, the applicable Euro-Rate for the
relevant Euro-Rate Funding Period shall instead be the rate determined by the
Administrative Agent to be the rate at which RBS offers to place deposits in the
applicable Designated Currency with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Euro-Rate Funding Period, in the approximate amount of RBS’s
relevant Euro-Rate Portion and having a maturity equal to such Euro-Rate Funding
Period.

“Euro-Rate Funding Period” shall have the meaning set forth in Section 2.05(b)
hereof.

“Euro-Rate Option” shall have the meaning set forth in Section 2.05(a)(ii)
hereof.

“Euro-Rate Portion” of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest at any time under
the Euro-Rate Option or at a rate calculated by reference to the Euro-Rate under
Section 4.05(b)(i) hereof. If no Loan or Loans is specified, “Euro-Rate Portion”
shall refer to the Euro-Rate Portion of all Loans outstanding at such time.

“Euro-Rate Reserve Percentage” shall mean for any day the percentage (expressed
as a decimal fraction, rounded upward to the nearest  1/100 of 1%), as
determined in good faith by the Administrative Agent (which determination shall
be conclusive absent manifest error), which is in effect on such day as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to liabilities or assets consisting of or including Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities”) of a member bank in such
System. The Euro-Rate shall be adjusted automatically with respect to any
Revolving Credit Loans bearing interest with reference to the Euro-Rate Option
outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage, as of such effective date.

“Event of Default” shall mean any of the Events of Default described in
Section 9.01 hereof.

“Existing Agreement” shall mean the Parent’s existing $1,450,000,000 Revolving
Credit Agreement dated as of May 23, 2006, as amended.

“Extension Request” shall have the meaning set forth in Section 4.01(a) hereof.

“FATCA” means (i) Sections 1471 through 1474 of the Code, as in effect at the
time a Lender (other than a Lender that became a Lender as a result of an
assignment made or other action taken at the request of the Parent ) (1) becomes
a Lender with respect to its applicable ownership interest in a Commitment or
Loan or (2) designates a new lending office, and (ii) any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” for any day shall mean the rate per annum
(rounded upward to the nearest  1/100 of 1%) determined by the Administrative
Agent (which determination shall be conclusive absent manifest error) to be the
rate per annum announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted

 

9



--------------------------------------------------------------------------------

average of the rates on overnight Federal funds transactions arranged by Federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor); provided, that if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the weighted average of the
quotations received on such day for such transactions by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.

“Fee Letter” shall mean the Fee Letter dated June 17, 2010 among the Parent, BNP
Paribas Securities Corp., BNP Paribas, HSBC Securities (USA) Inc., HSBC Bank
USA, N.A., RBS Securities Inc. and RBS.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Periods” shall have the meaning set forth in Section 2.05(b) hereof.

“Funding Segment” of the Euro-Rate Portion of the Revolving Credit Loans at any
time shall mean the entire principal amount of such Portion to which at the time
in question there is applicable a particular Funding Period beginning on a
particular day and ending on a particular day. (By definition, each such Portion
is at all times composed of an integral number of discrete Funding Segments and
the sum of the principal amounts of all Funding Segments of any such Portion at
any time equals the principal amount of such Portion at such time.)

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time (including principles of consolidation where
appropriate), applied on a basis consistent with the principles used in
preparing the Parent’s financial statements referred to in Section 7.01(c)(ii)
hereof.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

10



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall mean all Obligations from time to time of the
Other Borrowers to the Administrative Agent and the Lenders.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that in relevant form or
concentration are regulated pursuant to any Environmental Law.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, other than deposits or advances in the ordinary course of
business, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than current accounts payable and trade accounts
and accrued expenses incurred in the ordinary course of business and other than
customary reservations or retentions of title under agreements with suppliers
entered in the ordinary course of business), (d) all obligations of such Person
in respect of the deferred purchase price of property or services having the
effect of a borrowing (other than (i) current accounts payable and trade
accounts and accrued expenses incurred in the ordinary course of business and
(ii) any noncompete agreement, purchase price adjustment, earnout or deferred
payment of a similar nature), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, but
limited to the book value of such property when recourse is limited to such
property, (f) all Guarantees by such Person in respect of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Parties” shall mean the Agents, the Issuers, the Lenders, their
respective Affiliates, and the directors, officers, employees, attorneys and
agents of each of the foregoing.

“Indenture” shall mean the Indenture dated as of January 10, 1995, as the same
may heretofore and may hereafter be amended or supplemented, between the Parent
and Wachovia Bank, National Association (formerly known as First Fidelity Bank,
National Association), whether or not the same shall be discharged or remains in
full force and effect.

 

11



--------------------------------------------------------------------------------

“Initial Other Borrowers” shall mean the Subsidiaries of the Parent listed on
Schedule II hereto.

“Initial Revolving Credit Committed Amount” shall have the meaning set forth in
Section 2.01(a) hereof.

“Interest Period” shall mean with respect to any Competitive Bid Loan, the
period commencing on the date such Competitive Bid Loan is made and ending on a
date not less than seven days thereafter (with respect to any Absolute Rate
Loan) or one, two, three or six months thereafter (with respect to any LIBO-Rate
Loan), as the Parent may specify in the related Standard Notice or Competitive
Bid Loan Quote Request as provided in Section 3.02(a) hereof, provided:

(i) No Interest Period may end after the Revolving Credit Maturity Date or
Competitive Bid Expiration Date;

(ii) Each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day or, in the case of an
Interest Period for a LIBOR-based Loan, the term “month” shall be construed in
accordance with prevailing practices in the interbank eurocurrency market at the
commencement of such Interest Period; and

(iii) Notwithstanding clauses (i) and (ii) above, no Interest Period for any
Competitive Bid Loan shall have a duration of less than seven days and, if the
Interest Period for any Competitive Bid Loan would otherwise be a shorter
period, such Competitive Bid Loan shall not be available hereunder.

“Issuer” shall mean each of RBS, HSBC Bank USA, N.A. and BNP Paribas and any
replacement issuer of Letters of Credit named hereunder pursuant to
Section 2.10(h). With respect to any Letter of Credit or requested Letter of
Credit or any amounts payable relating thereto, “Issuer” means the issuer
thereof. An Issuer may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates (so long as the applicable Affiliate has
been approved by the Parent, which approval will not be unreasonably withheld),
in which case the term “Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Issuer Commitment” shall mean, with respect to each Issuer, $333,333,333, or
such other amount as is separately agreed between the Parent and such Issuer, of
which amount notice has been given to the Administrative Agent by the Parent and
such Issuer.

“Issuer Exposure” shall mean, at any time with respect to any Issuer, the sum of
(i) the aggregate undrawn amount at such time of all outstanding Letters of
Credit issued by such Issuer plus (ii) the aggregate amount at such time of all
LC Disbursements relating to Letters of Credit issued by such Issuer that have
not yet been reimbursed by or on behalf of the Parent or the Relevant Borrower.

“Judgment Currency” shall have the meaning set forth in Section 12.15(a) hereof.

 

12



--------------------------------------------------------------------------------

“Law” shall mean any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

“LC Disbursement” shall mean a payment made by any Issuer pursuant to a Letter
of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Parent or Relevant Borrower at such time. The LC Exposure of any Lender
at any time shall be its Commitment Percentage of the total LC Exposure at such
time.

“Lender” shall mean any of the Lenders listed on the signature pages hereof,
subject to the provisions of Sections 4.10 and 12.14 hereof pertaining to
Persons becoming or ceasing to be Lenders.

“Letter of Credit” shall mean a standby letter of credit issued pursuant to
Section 2.10 hereof.

“Letter of Credit Fee” shall have the meaning set forth in Section 2.04(b)
hereof.

“Letter of Credit Maturity Date” shall mean as defined in Section 2.10.

“Leverage Ratio” shall mean, as of the last day of any Test Period, the ratio of
(a) Consolidated Total Debt at such time to (b) Consolidated EBITDA for such
period.

“LIBO-Rate” for any day, as used herein, shall mean with respect to each
proposed LIBOR-based Loan a rate per annum determined by the Administrative
Agent with reference to an internationally recognized service selected by it,
such as Telerate page 3750, to be the rate of interest to be the average of the
rates per annum for deposits in the relevant currency offered to the leading
banks in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the day such Loan is to be made for delivery on the
day such Loan is to be made for maturities comparable to such Loan.

“LIBOR Auction” shall mean a solicitation of Competitive Bid Loan Quotes setting
forth LIBOR-based Margins based on the LIBO-Rate pursuant to Article III hereof.

“LIBOR-based Loans” shall mean Competitive Bid Loans the interest rates of which
are determined on the basis of the LIBO-Rate pursuant to a LIBOR Auction.

“LIBOR-based Margin” shall have the meaning set forth in Section 3.02(c)(ii)(C).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

13



--------------------------------------------------------------------------------

“Limited Recourse Debt” means indebtedness of a Project Finance Subsidiary as to
which, at the time a determination is being made, the holder of such
indebtedness has recourse, with respect to such indebtedness, solely against the
assets it has financed or the cash flows therefrom and does not have direct or
indirect recourse (through a guarantee, keepwell or otherwise) against the
Parent, any other Subsidiary or any of their assets other than the stock (or
similar equity interest) of such Project Finance Subsidiary.

“Liquidation Currency” shall have the meaning set forth in Section 12.15(b)(i)
hereof.

“Loan” shall mean any loan by a Lender under this Agreement, whether a Revolving
Credit Loan or a Competitive Bid Loan and “Loans” shall mean all Revolving
Credit Loans and Competitive Bid Loans made by Lenders under this Agreement.

“Loan Documents” shall mean this Agreement, the Notes, the Borrower Accession
Instruments, the Assignment Agreements, Notices of Assignment, and all other
agreements and instruments evidencing, extending or renewing any indebtedness,
obligation or liability arising under any of the foregoing, and any certificate
or instrument delivered by any Borrower in connection herewith or therewith, in
each case as the same may be amended, modified or supplemented from time to time
hereafter.

“Market Rate Spread” shall mean, for any day for each (i) Funding Segment of the
Euro-Rate Portion corresponding to a proposed or existing Euro-Rate Funding
Period or (ii) a Letter of Credit, a rate per annum equal to the Parent’s credit
default swap spread based on the end-of-day mid-rate spread provided by Markit
Group Limited for the three-year period beginning on the most recent Spread
Determination Date for such Euro-Rate Funding Period or Letter of Credit, as
applicable, and obtained by the Administrative Agent on such Spread
Determination Date, subject to the minimum and maximum Market Rate Spreads set
forth on Schedule I. “Spread Determination Date” shall mean (a) for each
Euro-Rate Funding Period, the date two Business Days before the commencement of
such Euro-Rate Funding Period and (b) for each Letter of Credit, the date such
Letter of Credit is issued or most recent date of any Modification thereof. If
any such day is not a Business Day, then the Spread Determination Date shall be
the immediately preceding Business Day.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or financial condition of the Parent and its
Subsidiaries, taken as a whole, (b) the ability of the Parent to perform its
payment obligations under this Agreement and the other Loan Documents or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of the Administrative Agent or the Lenders hereunder
or thereunder.

“Modify” and “Modification” shall have the meaning set forth in Section 2.10(a).

“Moody’s” shall have the meaning set forth in Schedule I hereto.

 

14



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“National Currency Unit” means the unit of currency (other than a Euro unit) of
each member of the European Union that participates in the third stage of
Economic and Monetary Union.

“Nonextending Lender” shall have the meaning set forth in Section 4.01(b)
hereof.

“Note” or “Notes” shall mean the Revolving Credit Note(s) or the Competitive Bid
Note(s), as the case may be.

“Notional Funding Office” shall have the meaning given to that term in
Section 4.10(a) hereof.

“Obligations” shall mean all indebtedness, obligations and liabilities of each
of the Borrowers to any Lender or the Administrative Agent from time to time
arising under or in connection with or related to or evidenced by or secured by
this Agreement or any other Loan Document, and all extensions or renewals
thereof, whether such indebtedness, obligations or liabilities are direct or
indirect, joint or several, absolute or contingent, due or to become due, now
existing or hereafter arising. Without limitation of the foregoing, such
indebtedness, obligations and liabilities include the principal amount of Loans,
reimbursement obligations with respect to Letters of Credit, interest, fees,
indemnities or expenses under or in connection with this Agreement or any other
Loan Document, and all extensions or renewals thereof, whether or not such Loans
were made in compliance with the terms and conditions of this Agreement or in
excess of the obligation of the Lenders to lend. Obligations shall remain
Obligations notwithstanding any assignment or transfer or any subsequent
assignment or transfer of any of the Obligations or any interest therein.

“Option” shall mean the Base Rate Option or the Euro-Rate Option, as the case
may be.

“Other Borrower Removal Notice” shall mean an Other Borrower Removal Notice in
the form of Exhibit G hereto, as amended, modified or supplemented from time to
time.

“Other Borrowers” shall mean the Initial Other Borrowers and each other
Subsidiary of the Parent which becomes a party to this Agreement by the
execution and delivery by such Subsidiary and the Parent to the Administrative
Agent of a Borrower Accession Instrument and the other documentation referred to
in such Borrower Accession Instrument, but shall not include any Subsidiary of
the Parent that (a) the Administrative Agent reasonably determines would violate
any law, regulation or order of any Governmental Authority (to include, without
limitation, the USA PATRIOT Act) or any internal regulation or policy of the
Administrative Agent or (b) ceases to be a party to this Agreement upon (i) the
execution and delivery by such Subsidiary and the Parent to the Administrative
Agent of an Other Borrower Removal Notice, (ii) the repayment in full of all
Obligations owed by such Subsidiary and (iii) the expiry or cancellation of all
Letters of Credit issued for its account.

 

15



--------------------------------------------------------------------------------

“Other Taxes” shall have the meaning set forth in Section 4.09(b).

“Parent” shall mean Air Products and Chemicals, Inc., a Delaware corporation.

“Participants” shall have the meaning set forth in Section 12.14(b) hereof.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Plan” shall mean a pension plan as defined in Section 3 of ERISA.

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated association, joint venture, joint-stock company,
Governmental Authority or any other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Internal Revenue Code or Section 302 of ERISA, and in respect of which the
Parent or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Portion” shall mean the Base Rate Portion or the Euro-Rate Portion, as the case
may be.

“Potential Event of Default” shall mean any event or circumstance which with
giving of notice or lapse of time, or any combination of the foregoing, would
constitute an Event of Default.

“Prime Rate” shall mean a rate per annum equal to the prime rate of interest
announced from time to time by RBS at its offices in Stamford, Connecticut
(which is not necessarily the lowest rate charged to any customer), changing
when and as such prime rate changes.

“Project Finance Subsidiary” means any Subsidiary of the Parent formed or
utilized for the primary purpose of owning or operating specific assets, the
acquisition of which, to the extent financed, is financed solely by Limited
Recourse Debt.

“Pro Rata” means, with respect to each Lender: (i) in the case of payments of
Commitment Fees, participation fees with respect to Letters of Credit,
participations in Letters of Credit and unreimbursed LC Disbursements,
reductions pursuant to Section 2.04(c) hereof of the Revolving Credit Committed
Amounts and indemnification payments under Section 11.07 hereof, ratably in
accordance with such Lender’s Commitment Percentage and (ii) in the case of
payments and prepayments of principal of and interest on, and conversions and
renewals of interest rate Options with respect to, any particular Revolving
Credit Loans, ratably in accordance with such Lender’s percentage share of such
Revolving Credit Loans.

“RBS” shall mean The Royal Bank of Scotland plc, in its individual capacity, and
its successors.

 

16



--------------------------------------------------------------------------------

“Register” shall have the meaning set forth in Section 12.14(d) hereof.

“Regular Payment Date” shall mean the last Business Day of each March, June,
September and December.

“Related Litigation” shall have the meaning set forth in Section 12.16(b)
hereof.

“Relevant Borrower” shall mean (i) with respect to a Loan or a proposed Loan,
the Borrower to which such Loan was made or is proposed to be made, as the case
may be and (ii) with respect to a Letter of Credit or a requested Letter of
Credit, the Borrower which has requested the issuance of such Letter of Credit
and for whose account such Letter of Credit is issued or requested to be issued,
as the case may be.

“Replacement Lender” shall have the meaning set forth in Section 4.01(b) hereof.

“Required Lenders” shall mean, at any time prior to the termination or
expiration of the Commitments, Lenders which have Revolving Credit Committed
Amounts constituting, in the aggregate, at least 51% of the Total Revolving
Credit Commitment at such time and shall mean, at any time thereafter, Lenders
which have outstanding Loans and LC Exposure constituting, in the aggregate, at
least 51% of all Loans and LC Exposure outstanding at such time.

“Requisite Extending Lenders” shall mean at any time Lenders having Revolving
Credit Committed Amounts constituting at least 80% of the Revolving Credit
Committed Amounts of all Lenders at such time.

“Revolving Credit Committed Amount” shall have the meaning set forth in
Section 2.01(a) hereof.

“Revolving Credit Commitment” shall mean the commitment of such Lender to make
Revolving Credit Loans and to acquire participations in Letters of Credit in
accordance with the terms hereof.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Credit
Loans and its LC Exposure at such time.

“Revolving Credit Loans” shall have the meaning set forth in Section 2.01(a)
hereof.

“Revolving Credit Maturity Date” shall mean July 8, 2013, as such date may be
extended (solely with respect to Lenders consenting thereto) pursuant to
Section 4.01 hereof.

“Revolving Credit Notes” shall mean the promissory notes of each Borrower
executed and delivered pursuant to Section 4.10(b), the promissory notes of each
Borrower executed and delivered pursuant to Section 2.02, and any promissory
note issued in substitution therefor pursuant to Sections 4.10(b) or 12.14(c)
hereof, together with all extensions or renewals thereof in whole or part.

 

17



--------------------------------------------------------------------------------

“S&P” shall have the meaning set forth in Schedule I hereto.

“Standard Notice” shall mean an irrevocable notice in the form of Exhibit I
hereto, provided to the Administrative Agent on a Business Day which is:

(i) At least three Business Days in advance in the case of selection of,
conversion to or renewal of the Euro-Rate Option or prepayment of any Euro-Rate
Portion that is denominated in Dollars;

(ii) At least four Business Days in advance in the case of selection of,
conversion to or renewal of the Euro-Rate Option or prepayment of any Euro-Rate
Portion that is denominated in a currency other than Dollars; and

(iii) On the same Business Day in the case of selection of, conversion to or
renewal of the Base Rate Option or prepayment of Base Rate Portion.

Standard Notice must be provided no later than 11:00 a.m., New York time, on the
last day permitted for such notice.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

“Target Refinancing” shall mean the assistance by the Parent to Airgas in
effecting timely prepayments of certain existing indebtedness of Airgas as
required under the terms thereof as a consequence of the consummation of (a) the
tender offer by a wholly owned subsidiary of the Parent to purchase all of the
common stock of Airgas or (b) the merger of a wholly owned subsidiary of the
Parent with Airgas.

“Taxes” shall have the meaning set forth in Section 4.09(a) hereof.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Parent ending on or prior to
such date.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
Revolving Credit Committed Amounts of all Lenders at such time.

“Total Revolving Credit Exposure” shall mean, at any time, the aggregate
Revolving Credit Exposure of all Lenders at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

18



--------------------------------------------------------------------------------

SECTION 1.02. Construction. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular
the plural and the part the whole; “or” has the inclusive meaning represented by
the phrase “and/or”; and “property” includes all properties and assets of any
kind or nature, tangible or intangible, real, personal or mixed. References in
this Agreement to “determination” (and similar terms) by the Administrative
Agent or by any Lender include reasonable and good faith estimates by the
Administrative Agent or by such Lender (in the case of quantitative
determinations) and good faith beliefs by the Administrative Agent or by such
Lender (in the case of qualitative determinations). The words “hereof,”
“herein,” “hereunder” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
section and other headings contained in this Agreement and the Table of Contents
preceding this Agreement are for reference purposes only and shall not control
or affect the construction of this Agreement or the interpretation thereof in
any respect. Section, subsection and exhibit references are to this Agreement
unless otherwise specified.

SECTION 1.03. Accounting Principles. All computations and determinations as to
accounting or financial matters shall be made, and all financial statements to
be delivered pursuant to this Agreement shall be prepared, in accordance with,
and all accounting or financial terms shall have the meanings ascribed to such
terms by, GAAP as in effect from time to time; provided that if the Parent
notifies the Administrative Agent that the Parent requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Parent that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all computations of amounts and ratios referred to in this Agreement shall be
made without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Parent at “fair value” as defined
therein.

ARTICLE II

The Revolving Credit Loans

SECTION 2.01. Revolving Credit Commitments. (a) Revolving Credit Commitments.
Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender, severally and not jointly, agrees to
make loans in Designated Currencies (the “Revolving Credit Loans”) to the Parent
or to an Other Borrower from time to time on or after the date hereof and to but
not including the Revolving Credit Maturity Date; provided,

 

  (i) A Lender shall have no obligation to make any Revolving Credit Loan to the
extent that, upon the making of such Loan, the aggregate Dollar Equivalent
Amount of such Lender’s Revolving Credit Exposure would exceed such Lender’s
Revolving Credit Committed Amount; and

 

19



--------------------------------------------------------------------------------

  (ii) No Revolving Credit Loans shall be made hereunder to the extent that such
Revolving Credit Loans would cause the Dollar Equivalent Amount of the Total
Revolving Credit Exposure to exceed the Total Revolving Credit Commitment.

Each Lender’s “Revolving Credit Committed Amount” at any time shall be equal to
the amount set forth as its “Initial Revolving Credit Committed Amount” on
Schedule IV, as such amount may have been reduced pursuant to Section 2.04(c) or
increased pursuant to Section 2.09 hereof at such time, and subject to transfer
to or from another Lender as provided in Section 12.14 hereof.

(b) Nature of Credit. Within the limits of time and amount set forth in this
Section 2.01, and subject to the provisions of this Agreement, the Borrowers may
borrow, repay and reborrow Revolving Credit Loans hereunder. Each Revolving
Credit Loan shall be made to a single Borrower and shall be made in one of the
Designated Currencies selected by the Parent in accordance with this Article II.

(c) Maturity. To the extent not due and payable earlier, the Revolving Credit
Loans shall be due and payable on the Revolving Credit Maturity Date.

SECTION 2.02. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Revolving Loan and Competitive Bid Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, and the Funding Period or
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from any Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded (absent manifest error); provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Obligations in accordance with their terms. In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

(d) Any Lender may request that its Revolving Credit Loans be evidenced by a
promissory note in substantially the form of Exhibit A and that its Competitive
Bid Loans be evidenced by a promissory note in substantially the form set forth
in Exhibit B. In such event,

 

20



--------------------------------------------------------------------------------

the Borrowers shall prepare, execute and deliver to such Lender such Notes
payable to the order of such Lender. Thereafter, the Loans evidenced by such
Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 12.14) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 12.14,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (a) and (b) above.

SECTION 2.03. Making of Revolving Credit Loans. (a) Procedures. Whenever the
Parent desires that the Lenders make Revolving Credit Loans, the Parent shall
provide Standard Notice to the Administrative Agent setting forth the following
information:

 

  (i) the identity of the Relevant Borrower;

 

  (ii) the date, which shall be a Business Day, on which such proposed Loans are
to be made;

 

  (iii) the Designated Currency in which such proposed Loans are to be made and
the aggregate principal amount of such proposed Loans, which shall be the sum of
the principal amounts selected pursuant to clause (iv) of this Section 2.03(a)
and which (A) in the case of Loans denominated in Dollars shall be an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) in the case of Loans
denominated in a Designated Currency shall have an aggregate Dollar Equivalent
Amount not less than $5,000,000 and shall be an integral multiple of the amount
determined by the Administrative Agent from time to time to be the basic unit in
which such currency is traded in the eurocurrency market; provided that in the
case of Loans made to refinance the reimbursement of an LC Disbursement as
contemplated by Section 2.10(d), such Loans may be in the amount of such
LC Disbursement;

 

  (iv) the interest rate Option or Options selected in accordance with
Section 2.05(a) hereof and the principal amounts selected in accordance with
Section 2.05(c) hereof of the Base Rate Portion and each Funding Segment of the
Euro-Rate Portion of such proposed Loans; and

 

  (v) with respect to each such Funding Segment of such proposed Loans, the
Funding Period to apply to such Funding Segment, selected in accordance with
Section 2.05(b) hereof.

Standard Notice having been so provided, the Administrative Agent shall promptly
notify each Lender of the information contained therein and of the amount of
such Lender’s Loan, calculated in accordance with Section 2.03(b). Unless any
applicable condition specified in Article VI hereof has not been satisfied, on
the date specified in such Standard Notice each Lender shall

 

21



--------------------------------------------------------------------------------

make the proceeds of its Loan available to the Administrative Agent at the
Administrative Agent’s Office, no later than 12:00 o’clock Noon, New York time,
in funds immediately available. The Administrative Agent will make the funds so
received available to the Relevant Borrower at the Administrative Agent’s Office
in funds immediately available; provided that the Administrative Agent shall pay
the proceeds of Loans made to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.10(d) directly to the applicable Issuer.

(b) Making of Revolving Credit Loans Ratably. Revolving Credit Loans shall be
made by the Lenders ratably in accordance with their respective Commitment
Percentages.

(c) Revolving Loans to be Made in Euro. If any Revolving Credit Loan would, but
for the provisions of this Section 2.03(c), be capable of being made in either
the Euro or in a National Currency Unit, such Revolving Credit Loan shall be
made in the Euro.

SECTION 2.04. Fees; Reduction of the Revolving Credit Committed Amounts.
(a) Commitment Fee. The Parent shall pay to the Administrative Agent for the
account of each Lender a fee (the “Commitment Fee”) for each day from and
including the Closing Date and to but not including the date that such Lender’s
Commitment is terminated. Such fee shall be payable on the unused amount of such
Lender’s Revolving Credit Committed Amount on such day and shall accrue at the
applicable rate per annum for such day set forth on Schedule I under the caption
“Commitment Fee”. Commitment Fees shall be due and payable for the preceding
period for which such fees have not been paid on each Regular Payment Date and
on the date on which the Commitments terminate. All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

(b) Letter of Credit Fees. The Parent agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in each Letter of Credit, which shall accrue at a rate per annum
equal to the Market Rate Spread applicable to such Letter of Credit on the daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) in respect of such Letter of Credit during the
period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuer a fronting fee,
which shall accrue at a rate per annum separately agreed between the Parent and
such Issuer (or such Issuer’s Affiliate, if applicable) on the average daily
amount of the LC Exposure associated with Letters of Credit issued by such
Issuer (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuer’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees (together, “Letter of Credit Fees”) shall be payable in arrears on each
Regular Payment Date, the date on which the Commitments terminate and thereafter
on demand. Any other fees payable to the Issuer pursuant to this paragraph shall
be payable within 10 days after demand. All Letter of Credit Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

 

22



--------------------------------------------------------------------------------

(c) Optional Reduction of the Revolving Credit Committed Amounts. The Parent may
at any time or from time to time reduce Pro Rata the Revolving Credit Committed
Amounts of the Lenders to an aggregate amount (which may be zero) not less than
the sum of the aggregate Dollar Equivalent Amounts of the Revolving Credit
Exposures and Competitive Bid Loans then outstanding plus the aggregate Dollar
Equivalent Amount of all Revolving Credit Loans, Letters of Credit and
Competitive Bid Loans not yet made as to which notice has been given by the
Parent under Section 2.03, 2.10(b) or 3.02 hereof, as the case may be. Any
reduction of the Revolving Credit Committed Amounts shall be in an aggregate
amount which is an integral multiple of $20,000,000 or the Total Revolving
Credit Commitment. Reduction of the Revolving Credit Committed Amounts shall be
made by providing not less than five Business Days’ notice to such effect to the
Administrative Agent. Such notice of reduction shall be irrevocable; provided
that such a notice delivered by the Parent may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Parent (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
After the date specified in such notice which is not so revoked the Commitment
Fee shall be calculated upon the Revolving Credit Committed Amounts as so
reduced. The Administrative Agent will promptly send copies of such notice to
the Lenders.

SECTION 2.05. Interest Rates. (a) Optional Bases of Borrowing. The unpaid
principal amount of the Revolving Credit Loans shall bear interest for each day
from and including the date on which funds are made available to the Relevant
Borrower by the Administrative Agent and to but excluding the date of repayment
on one or more bases selected by the Parent from among the interest rate Options
set forth below; provided, however, that the Base Rate Option may not be
selected to apply to Revolving Credit Loans which are denominated in a currency
other than Dollars. Subject to the provisions of this Agreement the Parent may
select different Options to apply simultaneously to different Portions of the
Revolving Credit Loans and may select different Funding Segments to apply
simultaneously to different parts of the Euro-Rate Portion of the Revolving
Credit Loans. The aggregate number of Funding Segments applicable to the
Euro-Rate Portion of the Revolving Credit Loans at any time shall not exceed six
unless otherwise permitted by the Administrative Agent.

 

  (i) Base Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) for each day equal to (x) the Base Rate for such
day plus (y) the Applicable Margin for such day.

 

  (ii)

Euro-Rate Option: A rate per annum (computed on the basis of a year of 360 days
and actual days elapsed or, in the case of Loans denominated in U.K. pounds
sterling, computed on the basis of a year of 365 or 366 days, as the case may
be) for each day equal to (x) the rate per annum determined in good faith by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) by dividing (the
resulting quotient to be rounded upward to the nearest  1/100 of 1%) (1) the
Euro-Rate for such day by (2) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage, if any, for such day plus (y) the Applicable Margin for such day.

 

23



--------------------------------------------------------------------------------

The Administrative Agent shall give prompt notice to the Parent and to the
Lenders of the Euro-Rate so determined.

(b) Funding Periods. At any time when the Parent shall select, convert to or
renew the Euro-Rate Option to apply to any part of the Revolving Credit Loans,
the Parent shall specify one or more periods (the “Funding Periods”) during
which each such Option shall apply, such Funding Periods being one, two, three
or six months; provided, that (i) each Euro-Rate Funding Period shall begin on a
Business Day, and the term “month”, when used in connection with a Euro-Rate
Funding Period, shall be construed in accordance with prevailing practices in
the interbank eurocurrency market at the commencement of such Euro-Rate Funding
Period, as determined in good faith by the Administrative Agent (which
determination shall be conclusive); and (ii) the Parent may not select a Funding
Period that would end after the Revolving Credit Maturity Date.

(c) Transactional Amounts. Every selection of, conversion from, conversion to or
renewal of an interest rate Option and every payment or prepayment of any
Revolving Credit Loans shall be either

 

  (i) in a principal amount such that after giving effect thereto the aggregate
principal amount of the Base Rate Portion of the Revolving Credit Loans, or the
aggregate principal amount of each Funding Segment of the Euro-Rate Portion of
the Revolving Credit Loans, shall be (A) in the case of Revolving Credit Loans
denominated in Dollars, $5,000,000 or a higher integral multiple of $1,000,000
and (B) in the case of Revolving Credit Loans denominated in a currency other
than Dollars, an amount the Dollar Equivalent Amount of which is greater than
$5,000,000 and which is an integral multiple of the amount determined by the
Administrative Agent from time to time to be the basic unit in which such
currency is funded in the eurocurrency market; or

 

  (ii) in the case of a prepayment by any Borrower, if the principal amount of
the Base Rate Portion of the Revolving Credit Loans or the aggregate principal
amount of a Funding Segment of the Euro-Rate Portion of the Revolving Credit
Loans is a Dollar Equivalent Amount of less than $5,000,000, in a principal
amount equal to such principal amount.

(d) Euro-Rate or Market Rate Spread Unascertainable; Impracticability.

 

  (i) If (A) on any date on which a Euro-Rate would otherwise be set the
Administrative Agent shall have determined in good faith (which determination
shall be conclusive absent manifest error) that:

 

  (1) adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or

 

24



--------------------------------------------------------------------------------

  (2) a contingency has occurred which materially and adversely affects the
interbank eurocurrency market for the relevant currency, or

 

  (3) the effective cost to the Required Lenders of funding a proposed Funding
Segment of the Euro-Rate Portion shall exceed the Euro-Rate applicable to such
Funding Segment, or

 

  (B) at any time any Lender shall have determined in good faith (which
determination shall be conclusive absent manifest error) that the making,
maintenance or funding of any part of the Euro-Rate Portion has been made
impracticable or unlawful by compliance by such Lender or a Notional Funding
Office in good faith with any Law or guideline or interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof or with any request or directive of any
such Governmental Authority (whether or not having the force of law); then, and
in any such event, the Administrative Agent or such Lender, as the case may be,
may notify the Parent of such determination (and any Lender giving such notice
shall notify the Administrative Agent). Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of each of the Lenders to allow the Parent to select, convert to or
renew the Euro-Rate Option with respect to the relevant currency or currencies
shall be suspended until the Administrative Agent or such Lender, as the case
may be, shall have later notified the Parent (and any Lender giving such notice
shall notify the Administrative Agent) of the Administrative Agent’s or such
Lender’s determination in good faith (which determination shall be conclusive
absent manifest error) that the circumstance giving rise to such previous
determination no longer exist.

 

  (ii)

If any Lender notifies the Parent of a determination under subsection (B) of
Section 2.05(d)(i), the Euro-Rate Portion of the Loans of such Lender (the
“Affected Lender”) shall, subject to Section 4.08(c) hereof, (i) be
automatically converted to the Base Rate Option, in the case of Revolving Credit
Loans denominated in Dollars, or (ii) be repaid by the Relevant Borrower, in the
case of Revolving Credit Loans denominated in a currency other than Dollars, on
the last day of the then current Funding Period with respect to such Loans (in
the case of a determination that the making, maintenance or funding of any
Euro-Rate Portion of such

 

25



--------------------------------------------------------------------------------

 

Loans is impracticable) and the last day on which the making, maintenance or
funding of any Euro-Rate Portion of such Loans is not unlawful (in the case of a
determination that the making, maintenance or funding of any Euro-Rate Portion
of such Loans is unlawful) and accrued interest thereon shall be due and payable
on such date.

 

  (iii) If at the time the Administrative Agent or a Lender makes a
determination under subsection (A) or (B) of Section 2.05(d)(i) the Parent
previously has notified the Administrative Agent that it wishes to select,
convert to or renew the Euro-Rate Option with respect to any proposed Revolving
Credit Loans but such Loans have not yet been made, (A) such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option instead of the Euro-Rate Option with respect to any such Loans
denominated in Dollars or, in the case of a determination by a Lender, any such
Loans denominated in Dollars of such Lender or (B) subject to Section 4.08(c),
such notification shall be deemed to be revoked in the case of a selection of
the Euro-Rate Option or shall be deemed to be a notice of prepayment in the case
of a conversion or renewal, with respect to any such Loans denominated in a
currency other than Dollars or, in the case of a determination by a Lender, any
such Loans denominated in a currency other than Dollars of such Lender.

 

  (iv) An Affected Lender shall take actions of the type referred to in
Section 4.10, if such actions would avoid the application of clause (B) of
Section 2.05(d)(i) and would not, in the good faith judgment of such Lender, be
disadvantageous in any way to such Lender or its Affiliates at such time or in
the future.

 

  (v) If on any date on which a Market Rate Spread would be set the
Administrative Agent shall have determined in good faith (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Market Rate Spread, then, and in any such event,
the Administrative Agent shall notify the Parent and the Lenders of such
determination and, until the Administrative Agent determines that the Market
Rate Spread can be ascertained, the applicable Market Rate Spread to be so set
shall be the applicable maximum Market Rate Spread set forth on Schedule I.

SECTION 2.06. Conversion or Renewal of Interest Rate Options. (a) Conversion or
Renewal. Subject to the provisions of Section 2.07 hereof, the Parent may
convert any part of the Revolving Credit Loans denominated in any Designated
Currency from any interest rate Option or Options to one or more different
interest rate Options available for such Designated Currency and may renew the
Euro-Rate Option as to any Funding Segment of the Euro-Rate Portion:

 

  (i) at any time with respect to conversion from the Base Rate Option; or

 

26



--------------------------------------------------------------------------------

  (ii) at the expiration of any Funding Period with respect to conversions from
or renewals of the Euro-Rate Option as to the Funding Segment corresponding to
such expiring Funding Period;

provided, that at any time when an Event of Default has occurred and is
continuing or exists, (x) the Borrower may not select, convert to or renew the
Euro-Rate Option with respect to any Revolving Credit Loans denominated in
Dollars, (y) the Borrower may not convert any Revolving Credit Loans to any
Designated Currency other than Dollars, and (z) the Borrower may not select a
Funding Period longer than one month with respect to Revolving Credit Loans
denominated in a currency other than Dollars.

Whenever the Parent desires to convert or renew any interest rate Option or
Options, the Parent shall provide to the Administrative Agent Standard Notice
setting forth the following information:

 

  (i) the date, which shall be a Business Day, on which the proposed conversion
or renewal is to be made;

 

  (ii) the principal amounts selected in accordance with Section 2.05(c) hereof
of the Base Rate Portion and each Funding Segment of the Euro-Rate Portion to be
converted from or renewed;

 

  (iii) the interest rate Option or Options selected in accordance with
Section 2.05(a) hereof and the principal amounts selected in accordance with
Section 2.05(c) hereof of the Base Rate Portion and each Funding Segment of the
Euro-Rate Portion to be converted to; and

 

  (iv) with respect to each Funding Segment to be converted to or renewed, the
Funding Period selected in accordance with Section 2.05(b) hereof to apply to
such Funding Segment.

Standard Notice having been so provided, after the date specified in such
Standard Notice, interest shall be calculated upon the principal amount of the
Loans as so converted or renewed.

(b) Failure to Convert or Renew. Absent due notice from the Parent of conversion
or renewal in the circumstances described in Section 2.06(a)(ii) hereof, any
part of the Euro-Rate Portion for which such notice is not received (i) shall be
converted automatically to the Base Rate Option, in the case of Revolving Credit
Loans denominated in Dollars or (ii) the Euro-Rate Option shall be automatically
renewed for a Funding Period of one month, in the case of Revolving Credit Loans
denominated in a currency other than Dollars, on the last day of the expiring
Funding Period.

 

27



--------------------------------------------------------------------------------

SECTION 2.07. Optional Prepayments. The Relevant Borrower shall have the right
at its option at any time and from time to time to prepay its Revolving Credit
Loans in whole or part without premium or penalty (subject, however, to
Sections 2.05(c), 4.04 and 4.08(c) hereof).

SECTION 2.08. Interest Payment Dates. Interest on the Base Rate Portion of the
Revolving Credit Loans shall be due and payable on the date of any conversion of
all or part of the Base Rate Portion to a different interest rate Option on the
amount converted, any prepayment of any part of the Base Rate Portion on the
amount prepaid, and on each Regular Payment Date. Interest on each Funding
Segment of the Euro-Rate Portion of the Revolving Credit Loans shall be due and
payable on the last day of the corresponding Euro-Rate Funding Period and, if
such Euro-Rate Funding Period is longer than three months, also on the last day
of every third month during such Funding Period. After maturity of any part of
the Loans (by acceleration or otherwise), interest on such part of the Loans
shall be due and payable on demand.

SECTION 2.09. Increase in Total Revolving Credit Commitment. The Parent may, at
its option, on one or more occasions, seek to increase the Total Revolving
Credit Commitment by up to $500,000,000 in the aggregate for all such occasions
(i.e., the maximum Total Revolving Credit Commitment is $2,500,000,000) upon at
least three (3) Business Days’ prior notice to the Administrative Agent, which
notice shall specify the amount of any such requested increase and shall state
that, and be delivered at a time when, no Event of Default or Potential Event of
Default has occurred and is continuing or exists. The Parent may, after giving
such notice, offer the increase in the Total Revolving Credit Commitment to any
of the existing Lenders approved by the Issuers and/or to other banks, financial
institutions or other entities reasonably acceptable to the Administrative Agent
and the Issuers on a non pro-rata basis in such amounts as determined by the
Parent and reasonably agreed to by the Administrative Agent. The Parent may
elect to accept on any such occasion an increase in the Total Revolving Credit
Commitment in an amount up to the aggregate increased commitments offered to the
Parent. No increase in the Total Revolving Credit Commitment shall become
effective until the existing or new Lender extending such incremental commitment
amount and the Parent shall have executed and delivered to the Administrative
Agent an agreement in writing in the form of Exhibit H attached hereto pursuant
to which such Lender states its Revolving Credit Committed Amount and agrees to
assume and accept the obligations and rights of a Lender hereunder. No Lender
shall have any obligation to increase its Commitment hereunder. The Lenders (new
or existing) shall accept an assignment from the existing Lenders, and the
existing Lenders shall make an assignment to the new or existing Lender
accepting a new or increased Revolving Credit Committed Amount, of an interest
in all then outstanding Revolving Credit Loans and a participation interest in
all then outstanding Letters of Credit and LC Disbursements such that, after
giving effect thereto, all Revolving Credit Exposure is held ratably by the
Lenders in proportion to their respective Revolving Credit Committed Amounts.
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and Commitment Fees.
The Parent shall make any payments under Section 4.08(c) resulting from such
assignments. Any such increase in the Total Revolving Credit Commitment shall be
in a minimum amount of $10,000,000 or a higher integral multiple of $5,000,000
and shall be subject to receipt by the Administrative Agent from the Parent of
such supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.

 

28



--------------------------------------------------------------------------------

SECTION 2.10. Letters of Credit. (a) Issuance. Each Issuer hereby agrees, on the
terms and conditions set forth in this Agreement, to issue Letters of Credit and
to renew, extend, increase, decrease or otherwise modify Letters of Credit
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Letter of Credit Maturity
Date upon the request of the Parent and for the account of any Borrower;
provided that a Letter of Credit shall be issued or Modified only if (and upon
each issuance or Modification the Relevant Borrower shall be deemed to represent
and warrant that) after giving effect to such issuance or Modification (i) the
LC Exposure shall not exceed $1,000,000,000, (ii) the Revolving Credit Exposure
shall not exceed the Total Revolving Credit Commitment (either as in effect on
the date of such issuance or Modification or, if the Revolving Credit Maturity
Date has been extended pursuant to Section 4.01 and the expiration of such
Letter of Credit (as Modified, if applicable) would occur after the Revolving
Credit Maturity Date without giving effect to such extension, as the Total
Revolving Credit Commitment is scheduled to be in effect immediately following
the expiry of the Commitment of any Lender which is a Nonextending Lender
relative to such extension) and (iii) the Issuer Exposure of the applicable
Issuer shall not exceed its Issuer Commitment. Each Letter of Credit shall be
denominated in a Designated Currency and shall be in a form satisfactory to the
Issuer. No Letter of Credit shall have an expiry date later than the fifth
Business Day prior to the Revolving Credit Maturity Date (such day, “the Letter
of Credit Maturity Date”). Notwithstanding the foregoing, no Issuer shall be
under any obligation to issue any Letter of Credit if any order, judgment or
decree of any governmental authority or other regulatory body with jurisdiction
over such Issuer shall purport by its terms to enjoin or restrain such Issuer
from issuing such Letter of Credit, or any law or governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) from any
governmental authority or other regulatory body with jurisdiction over such
Issuer shall prohibit, or request that such Issuer refrain from, the issuance of
such Letter of Credit in particular or shall impose upon such Issuer with
respect to any Letter of Credit any restriction or reserve or capital
requirement (for which such Issuer is not otherwise compensated) or any
unreimbursed loss, cost or expense which was not applicable, in effect and known
to such Issuer as of the date of this Agreement and which such Issuer in good
faith deems material to it.

(b) Notice of Issuance or Modification; Certain Conditions. The Parent shall
give the Issuer and the Administrative Agent notice prior to 10:00 a.m.,
New York time, at least five Business Days (or such shorter period agreed to by
the Issuer) prior to the proposed date of issuance or Modification of each
Letter of Credit, specifying the beneficiary, the proposed date of issuance (or
Modification), the expiry date of such Letter of Credit, the amount and currency
of such Letter of Credit and such other information as the Issuer may reasonably
request to facilitate the requested issuance or Modification. Such notice shall
be by hand delivery, facsimile or, if arrangements for doing so have been agreed
upon by the Parent, the Issuer and the Administrative Agent, by electronic
communication. Upon request of a Lender, the Administrative Agent agrees to
provide the information contained in such notice to such Lender. If requested by
the Issuer, the Relevant Borrower also shall submit a letter of credit
application on the Issuer’s standard form in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and

 

29



--------------------------------------------------------------------------------

conditions of any form of letter of credit application or other agreement
submitted by the Relevant Borrower to, or entered into by the Relevant Borrower
with, the Issuer relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(c) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuer or the Lenders, the Issuer hereby grants to each
Lender, and each Lender hereby acquires from the Issuer, a participation in such
Letter of Credit equal to such Lender’s Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuer, such Lender’s Commitment Percentage of each LC Disbursement made by
the Issuer and not reimbursed by the Relevant Borrower on the date due as
provided in paragraph (d) of this Section, or of any reimbursement payment
required to be refunded to the Relevant Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of an Event of Default or Potential Event of Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(d) Reimbursement. If the Issuer shall make any LC Disbursement in respect of a
Letter of Credit, the Relevant Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent at its Office an amount in the applicable
Designated Currency equal to such LC Disbursement not later than 12:00 o’clock
Noon, New York time, on the date that such LC Disbursement is made, if the
Parent or Relevant Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York time, on such date, or, if such notice has not
been received by the Parent or Relevant Borrower prior to such time on such
date, then not later than 12:00 o’clock Noon, New York time, on (i) the Business
Day that the Parent or Relevant Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Parent or Relevant Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that if the amount to be reimbursed is denominated in
Dollars, the Parent or Relevant Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with Base Rate Option Revolving Credit Loans in an
equivalent amount and, to the extent so financed, the Relevant Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Credit Loans. If the Relevant Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Relevant Borrower in
respect thereof and such Lender’s Commitment Percentage thereof. Promptly (and
in any event within one Business Day) following receipt of such notice, each
Lender shall pay to the Administrative Agent its Commitment Percentage of the
payment then due from the Relevant Borrower in the same manner as provided in
Section 2.03(a) with respect to Revolving Credit Loans made by such Lender, and
the Administrative Agent shall promptly pay to the Issuer the amounts so
received by it from the Lenders. Any amount due from a Lender pursuant to the
preceding sentence but not timely paid shall accrue interest for the account of
the Issuer at a rate per annum equal to the Federal Funds

 

30



--------------------------------------------------------------------------------

Effective Rate for the first three days and thereafter at a rate of interest
equal to the rate applicable to the Base Rate Portion. Promptly following
receipt by the Administrative Agent of any payment from the Relevant Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuer or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse the Issuer, then to such Lenders and the Issuer
as their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuer for any LC Disbursement (other than the
funding of Revolving Credit Loans as contemplated above) shall not constitute a
Revolving Credit Loan and shall not relieve the Relevant Borrower of its
obligation to reimburse such LC Disbursement.

(e) Obligations Absolute. The Relevant Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Relevant Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuer, nor any
of their respective Affiliates, directors, officers, employees, attorneys or
agents, shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuer;
provided that the foregoing shall not be construed to excuse the Issuer from
liability to the Relevant Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Relevant Borrower to the extent permitted by applicable law) suffered by
the Relevant Borrower that are caused by the Issuer’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct (including willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of documents strictly complying with the terms and conditions of the
Letter of Credit and payment in bad faith of a drawing under a Letter of Credit
after the presentation to it by the beneficiary of documents not substantially
or reasonably complying with the terms and conditions of the Letter of Credit)
on the part of the Issuer (as determined by a non appealable judgment of a court
of competent jurisdiction), the Issuer shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

31



--------------------------------------------------------------------------------

(f) Disbursement Procedures. The Issuer shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuer shall promptly notify the Administrative
Agent and the Parent or Relevant Borrower by telephone (confirmed by electronic
or facsimile transmission) of such demand for payment and whether the Issuer has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Relevant Borrower of
its obligation to reimburse the Issuer and the Lenders with respect to any such
LC Disbursement.

(g) Interim Interest. If the Issuer shall make any LC Disbursement, then, unless
the Relevant Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Relevant Borrower reimburses such LC Disbursement,
at the rate per annum set forth in Section 4.05(b) (except that interest on
amounts timely paid pursuant to Section 2.10(d) shall bear interest at such rate
minus two percent (2%) per annum). Interest accrued pursuant to this paragraph
shall be for the account of the Issuer, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuer shall be for the account of such Lender to the
extent of such payment.

(h) Replacement of the Issuer. Any Issuer may be replaced at any time by written
agreement among the Parent, the Administrative Agent and the successor Issuer.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuer. At the time any such replacement shall become effective, the Parent
shall pay all unpaid fees accrued for the account of the replaced Issuer
pursuant to Section 2.04(b). From and after the effective date of any such
replacement, (i) the successor Issuer shall have all the rights and obligations
of the Issuer under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuer” shall be
deemed to refer to such successor or to any previous Issuer, or to such
successor and all previous Issuers, as the context shall require. After the
replacement of an Issuer hereunder, the replaced Issuer shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuer
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(i) Cash Collateralization. If any Event of Default which requires cash
collateralization as specified in Section 9.02 shall occur and be continuing, on
the Business Day that the Parent receives notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this paragraph, the Parent shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and Issuers, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Parent or Relevant Borrower described in clause (i) or (j) of

 

32



--------------------------------------------------------------------------------

Section 9.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. Subject to the
express provisions of this Section 2.10(i), the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Parent’s risk and expense, such deposits
shall not bear interest; provided, however, that any deposits so invested shall
be invested only in certificates of deposit of the Administrative Agent, direct
obligations of, or obligations unconditionally guaranteed by, the United States
of America, money market funds rated AAA by S&P or similar investments, in each
case having a maturity of no more than thirty (30) days. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuer for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held first for the satisfaction of the reimbursement
obligations of the Parent and Relevant Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, shall be held for
application to other Obligations held ratably (relative to Commitment
Percentage) by the Lenders and thereafter, if the LC Exposure is zero, shall be
applied to satisfy other Obligations. If the Parent has provided an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Parent within three Business Days after all Events of Default have been cured or
waived.

ARTICLE III

The Competitive Bid Loans

SECTION 3.01. Competitive Bid Loans. In addition to Revolving Credit Loans, the
Parent may, as set forth in this Article III request the Lenders to make offers
to make one or more Competitive Bid Loans to the Parent or to an Other Borrower.
Each Lender may, but shall have no obligation to, make one or more such offers
and, subject to the terms and provisions hereof, the Parent may, but shall have
no obligation to, accept any such offers in the manner set forth in this
Article III; provided, that no Competitive Bid Loan shall be made or requested
if the making of such Loan would cause the aggregate Dollar Equivalent Amount of
all Loans and LC Exposure outstanding hereunder to exceed the Total Revolving
Credit Commitment. Competitive Bid Loans may be Absolute Rate Loans or
LIBOR-based Loans (each a “type” of Competitive Bid Loan) and, subject to
Section 4.07 hereof, may be in any Designated Currency. Competitive Bid Loans
shall be due and payable on the earlier of the Competitive Bid Expiration Date
and the applicable Competitive Bid Loan Maturity Date.

SECTION 3.02. Competitive Bid Loan Procedures. (a) Competitive Bid Loan Quote
Requests. When the Parent wishes to request offers to make Competitive Bid Loans
under this Article III, it shall transmit to the Administrative Agent by
facsimile transmission, at its Office, a notice (a “Competitive Bid Loan Quote
Request”) so as to be received no later than 11:00 a.m. New York time on (x) the
fourth Business Day prior to the date of borrowing proposed therein, in the case
of a LIBOR Auction or (y) the Business Day next preceding the date of borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in any case, such
other time as the Parent and Administrative Agent may agree). The Parent may
request offers to make Competitive Bid Loans for different Interest Periods in a
single notice; provided,

 

33



--------------------------------------------------------------------------------

the request for each separate Interest Period shall be deemed to be a separate
Competitive Bid Loan Quote Request for a separate Competitive Bid Loan (all
Competitive Bid Loans proposed to be made at one time herein collectively
referred to as a “Competitive Bid Borrowing”). Each such notice shall be
substantially in the form of Exhibit C hereto and in any case shall specify as
to each Competitive Bid Borrowing:

 

  (i) the identity of the Relevant Borrower for such Competitive Bid Borrowing;

 

  (ii) the proposed date of such Competitive Bid Borrowing, which shall be a
Business Day;

 

  (iii) the currency or currencies in which such Competitive Bid Borrowing is to
be made;

 

  (iv) the aggregate amount of such Competitive Bid Borrowing which shall be a
Dollar Equivalent Amount of at least $5,000,000 (or a higher integral multiple
of $1,000,000) (but only to the extent practical in the case of Competitive Bid
Loans denominated in a currency other than Dollars), but shall not cause the
limits specified in Section 3.01 hereof to be violated;

 

  (v) the duration of the initial Interest Period or Periods applicable thereto,
subject to the provisions of the definition of “Interest Period” (including
without limitation that no such Interest Period shall end after the Competitive
Bid Expiration Date); and

 

  (vi) whether the Competitive Bid Loan Quotes requested are to set forth a
LIBOR-based Margin or an Absolute Rate.

No Competitive Bid Loan Request shall be given if such request could result in
more than six Competitive Bid Loans being outstanding at any one time unless
otherwise permitted by the Administrative Agent.

(b) Invitation for Competitive Bid Loan Quotes. Promptly after receipt of a
Competitive Bid Loan Quote Request, the Administrative Agent shall transmit to
the Lenders by facsimile transmission notice of such Competitive Bid Loan
Request, which notice shall constitute an invitation by the Parent to each
Lender to submit Competitive Bid Loan Quotes offering to make Competitive Bid
Loans in accordance with such Competitive Bid Loan Quote Request.

(c) Submission and Contents of Competitive Bid Loan Quotes.

 

  (i)

Each Lender may submit one or more Competitive Bid Loan Quotes, each containing
an offer to make a Competitive Bid Loan in response to any Competitive Bid Loan
Quote Request; provided, if the Parent’s request under Section 3.02(a) hereof
specifies more than one Interest Period, such Lender may make a single

 

34



--------------------------------------------------------------------------------

 

submission containing one or more Competitive Bid Loan Quotes for each such
Interest Period. Each Competitive Bid Loan Quote must comply with the
requirements of this Section 3.02(c) and must be submitted to the Administrative
Agent by facsimile transmission at its Office not later than (x) 10:00 a.m.
New York time on the third Business Day prior to the proposed date of borrowing,
in the case of a LIBOR Auction or (y) 10:00 a.m. New York time on the proposed
date of borrowing, in the case of an Absolute Rate Auction (or, in either case
upon reasonable notice to the Lenders, such other time and date as the Parent
and the Administrative Agent may agree in writing); provided that any
Competitive Bid Loan Quote submitted by the Administrative Agent (or an
Affiliate of the Administrative Agent) in the capacity of a Lender may be
submitted, and may only be submitted, if the Administrative Agent (or such
Affiliate) notifies the Parent of the terms of the offer or offers contained
therein not later than (x) 9:30 a.m. New York time on the third Business Day
prior to the proposed date of borrowing, in the case of a LIBOR Auction or
(y) 9:30 a.m. New York time on the proposed date of borrowing, in the case of an
Absolute Rate Auction. Subject to Sections 4.07 and 6.01 hereof, any Competitive
Bid Loan Quote so made shall be irrevocable except with the written consent of
the Administrative Agent given on the written instructions of the Parent.

 

  (ii) Each Competitive Bid Loan Quote shall be substantially in the form of
Exhibit D hereto and shall in any case specify:

 

  (A) the proposed date of borrowing, the proposed currency and the Interest
Period therefor;

 

  (B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount shall be a Dollar Equivalent Amount of at
least $5,000,000 or a higher integral multiple of $1,000,000 (but only to the
extent practical in the case of Competitive Bid Loans denominated in a currency
other than Dollars); provided, the aggregate principal amount of all Competitive
Bid Loans for which a Lender submits Competitive Bid Loan Quotes (x) may be
greater than, less than or equal to the Revolving Credit Committed Amount of
such Lender but (y) may not exceed the principal amount of the Competitive Bid
Borrowing for which offers were requested in the related Competitive Bid Loan
Quote Request;

 

  (C)

in the case of a LIBOR Auction, the margin above (or, if a negative margin is
offered, below) the applicable LIBO-Rate (the “LIBOR-based Margin”) offered for
each such Competitive Bid Loan, expressed as a percentage (rounded upwards, if
necessary, to the nearest  1/10,000th of 1%) to be added to the applicable
LIBO-Rate;

 

35



--------------------------------------------------------------------------------

  (D)

in the case of an Absolute Rate Auction, the rate of interest per annum,
calculated on the basis of a 360-day year (rounded upwards, if necessary, to the
nearest  1/10,000th of 1%) (the “Absolute Rate”) offered for each such
Competitive Bid Loan; and

 

  (E) the identity of the quoting Lender.

 

  (iii) No Competitive Bid Loan Quote shall contain qualifying, conditional or
similar language or propose terms other than or in addition to those set forth
in the applicable Competitive Bid Loan Quote Request and, in particular, no
Competitive Bid Loan Quote may be conditioned upon acceptance by the Parent of
all (or some specified minimum) of the principal amount of the Competitive Bid
Loan for which such Competitive Bid Loan Quote is being made, and the
Administrative Agent shall disregard any Competitive Bid Loan Quote that
contains such language or terms or conditions or that arrives at the
Administrative Agent’s Office after the time set forth for submission of
Competitive Bid Loan Quotes in Section 3.02(c)(i) hereof.

(d) Notice to the Parent. The Administrative Agent shall promptly after
10:00 a.m., New York time, on the last day on which Competitive Bid Loan Quote
may be submitted pursuant to Section 3.02(c), notify the Parent by facsimile
transmission of the terms (i) of any Competitive Bid Loan Quote submitted by a
Lender that is in accordance with Section 3.02(c) hereof and (ii) of any
Competitive Bid Loan Quote that amends, modifies or is otherwise inconsistent
with a previous Competitive Bid Loan Quote submitted by such Lender with respect
to the same Competitive Bid Loan Quote Request. Any such subsequent Competitive
Bid Loan Quote shall be disregarded by the Administrative Agent unless such
subsequent Competitive Bid Loan Quote is submitted solely to correct a manifest
error in such former Competitive Bid Loan Quote. The Administrative Agent’s
notice to the Parent shall specify (A) the aggregate principal amount of each
Competitive Bid Loan for which Competitive Bid Loan Quotes have been received
for each Interest Period specified in the related Competitive Bid Loan Quote
Request, and (B) the respective principal amounts and LIBOR-based Margins or
Absolute Rates, as the case may be, so offered by each Lender, identifying the
Lender that made each Competitive Bid Loan Quote.

(e) Acceptance and Notice by the Parent. Not later than one hour after receipt
of notice from the Administrative Agent of Competitive Bid Loan Quotes pursuant
to Section 3.02(d) (or, in either case upon reasonable prior notice to the
Lenders, such other time and date as the Parent and the Administrative Agent may
agree), the Parent shall notify the Administrative Agent by facsimile
transmission at its Office of its acceptance or nonacceptance of the Competitive
Bid Loan Quotes so notified to it pursuant to Section 3.02(d) hereof (and the
failure of the Parent to give such notice by such time shall constitute
nonacceptance) and the Administrative Agent shall promptly notify each affected
Lender in accordance with

 

36



--------------------------------------------------------------------------------

Section 3.02(g) hereof. In the case of acceptance, such notice shall specify the
aggregate principal amount of Competitive Bid Loan Quotes for each Interest
Period that are accepted. The Parent may accept one or more Competitive Bid Loan
Quotes in whole or in part (provided that any Competitive Bid Loan Quote
accepted in part shall be a Dollar Equivalent Amount of at least $5,000,000 or a
higher integral multiple of $1,000,000 (but only to the extent practical in the
case of Competitive Bid Loans denominated in a currency other than Dollars));
provided that:

 

  (i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Loan Quote
Request;

 

  (ii) the aggregate principal amount of each Competitive Bid Borrowing shall be
a Dollar Equivalent Amount of at least $5,000,000 (or a higher integral multiple
of $1,000,000) (but only to the extent practical in the case of Competitive Bid
Loans denominated in a currency other than Dollars);

 

  (iii) acceptance of offers may be made only in ascending yield order of
LIBOR-based Margins or Absolute Rates, as the case may be; and

 

  (iv) the Parent shall not accept any offer where the Administrative Agent has
advised the Parent that such offer fails to comply with Section 3.02(c)(ii)
hereof or otherwise fails to comply with the requirements of this Agreement.

(f) Allocation by the Administrative Agent. If Competitive Bid Loan Quotes are
made by two or more Lenders with the same LIBOR-based Margins or Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which Competitive Bid Loan Quotes are accepted for the related
Interest Period, the principal amount of Competitive Bid Loans in respect of
which such Competitive Bid Loan Quotes are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in such
multiples, not less than $500,000, as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amount of such offers. If
two or more such Competitive Bid Loan Quotes cannot be allocated evenly within
the limits set forth in the immediately preceding sentence, the Administrative
Agent shall have discretion to allocate a larger share of such Competitive Bid
Loans to one or more of the successful Lenders and in making such allocation
shall use reasonable efforts to take into account previous allocations of
unequal shares to one or more of such Lenders in connection with other
Competitive Bid Loans. Determinations by the Administrative Agent of the amounts
of Competitive Bid Loans to be allocated to each such Lender shall be conclusive
absent manifest error.

(g) Notice to Lenders. On the date the Parent notifies the Administrative Agent
of its acceptance of one or more of the offers made by any Lender or Lenders
pursuant to Section 3.02(e) hereof, the Administrative Agent shall (x) not later
than 3:00 p.m. New York time on such date, in the case of a LIBOR Auction or
(y) as promptly as practicable on such date (but in no event later than 3:00
p.m. New York time), in the case of an Absolute Rate Auction notify each Lender
which has made an offer (i) of the aggregate amount of each Competitive Bid

 

37



--------------------------------------------------------------------------------

Borrowing with respect to which the Parent accepted one or more Competitive Bid
Loan Quotes and such Lender’s share of such Competitive Bid Borrowing or
(ii) that the Parent accepted no offers, such notice to be by facsimile
transmission.

(h) Funding of Competitive Bid Loans. Any Lender whose offer to make any
Competitive Bid Loan has been accepted shall on the date specified in the
related Competitive Bid Loan Quote Request make the proceeds of such Loan
available to the Administrative Agent at the Administrative Agent’s Office, no
later than 12:00 o’clock Noon, New York time, in the case of a LIBOR Auction,
and 3:00 p.m. New York City time, in the case of an Absolute Rate Auction, in
funds immediately available at such Office. The Administrative Agent will make
the funds so received available to the Relevant Borrower in funds immediately
available.

SECTION 3.03. Competitive Bid Loan Maturity Dates. The principal amount of each
Competitive Bid Loan shall be due and payable on the last day of the applicable
Interest Period specified in the related Competitive Bid Loan Quote Request (the
“Competitive Bid Loan Maturity Date”) and no prepayments of Competitive Bid
Loans shall be permitted.

SECTION 3.04. Interest Rates for Competitive Bid Loans. The outstanding
principal amount of each Competitive Bid Loan shall bear interest for each day
until due at the following rate or rates per annum:

 

  (i) for each LIBOR-based Loan, a rate per annum (computed on the basis of a
year of 360 days and actual days elapsed or, in the case of Loans denominated in
U.K. pounds sterling computed on the basis of a year of 365 or 366 days, as the
case may be) equal to the LIBOR Rate applicable to the Interest Period therefor
plus the LIBOR-based Margin quoted by the Lender making such Loan in the related
Competitive Bid Loan Quote submitted in accordance with Section 3.02(c) hereof;
and

 

  (ii) for each Absolute Rate Loan, a rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the Absolute Rate quoted by
the Lender making such Loan in the related Competitive Bid Loan Quote submitted
in accordance with Section 3.02(c) hereof.

SECTION 3.05. Competitive Bid Loan Interest Payment Dates. Interest on each
Competitive Bid Loan shall be due and payable on the Competitive Bid Loan
Maturity Date thereof, and if any Interest Period is longer than three months,
also on each third month of such Interest Period. After maturity of any
Competitive Bid Loan (by acceleration or otherwise), interest on such
Competitive Bid Loan shall be due and payable on demand.

SECTION 3.06. Competitive Bid Register. The Administrative Agent shall maintain
a register for the recordation of the names and addresses of Lenders that have
made Competitive Bid Loans and the principal amount of the Competitive Bid Loans
owing to each Lender from time to time together with the Competitive Bid Loan
Maturity Dates and interest rates applicable to each such Competitive Bid Loan,
and other terms applicable thereto (the

 

38



--------------------------------------------------------------------------------

“Competitive Bid Register”). The Competitive Bid Register shall be available for
inspection by the Parent or any Lender, as to its bid only, at any reasonable
time and from time to time upon reasonable prior notice.

ARTICLE IV

Provisions Applicable to Loans

SECTION 4.01. Extension of Revolving Credit Maturity Date and Competitive Bid
Expiration Date. The Revolving Credit Maturity Date and the Competitive Bid
Expiration Date may be extended at any time for any period at the request of the
Parent with the express consent of the Lenders as provided below.

(a) Request for Extension. The Parent may, in a written notice to the
Administrative Agent, request (an “Extension Request”) that the Revolving Credit
Maturity Date be extended for a period of 364 days. The Parent may only submit a
total of two Extension Requests to the Administrative Agent, one of which may be
made only during the period prior to the first anniversary of the Closing Date
and the other may be made only during the period after the first anniversary and
prior to the second anniversary of the Closing Date. The Administrative Agent
shall promptly inform the Lenders of such Extension Request. Each Lender that
agrees with such Extension Request shall deliver to the Administrative Agent its
express written consent thereto no later than 30 days after the date of such
Extension Request. Each Lender shall have the right to withhold such consent in
its sole discretion.

(b) Replacement Lenders. If the Requisite Extending Lenders have expressly
consented in writing to any such Extension Request as provided in
Section 4.01(a), then the Administrative Agent shall so notify the Parent and
the Parent, at its option, may replace any Lender which has not agreed to such
Extension Request (a “Nonextending Lender”) with another commercial lending
institution (which may be a Lender) which agrees to such extension and is
reasonably satisfactory to the Administrative Agent and the Issuers (a
“Replacement Lender”) by giving (not later than 90 days after the date of the
Extension Request) notice of the name of such Replacement Lender to the
Administrative Agent and the Issuers. Unless the Administrative Agent or an
Issuer shall object to the identity of such proposed Replacement Lender prior to
the date 100 days after the date of the Extension Request, upon notice from the
Administrative Agent, each Nonextending Lender shall, upon indefeasible payment
in full to it of all amounts owed to it hereunder and under the other Loan
Documents, including all amounts owed under Section 4.08(c) hereof, assign all
of its interests hereunder and under the other Loan Documents to such
Replacement Lender and such Replacement Lender shall assume all of such
Nonextending Lender’s obligations hereunder and under the other Loan Documents
in accordance with the provisions of Section 12.14(c) hereof.

(c) Extension. If the Requisite Extending Lenders shall have consented to any
such Extension Request, then as of 5:00 p.m. New York time on the date which is
30 days after the date of such Extension Request the Revolving Credit Maturity
Date shall be deemed to have been extended until, and shall be, the date
specified in the Extension Request, and if the Revolving Credit Maturity Date is
so extended, the Competitive Bid Expiration Date and the Letter of Credit
Maturity Date (as such dates may have been previously extended pursuant to this

 

39



--------------------------------------------------------------------------------

Section) shall be deemed to have been extended for the same period. Under all
other circumstances neither the Revolving Credit Maturity Date, the Competitive
Bid Expiration Date nor the Letter of Credit Maturity Date shall be extended.
Notwithstanding anything herein to the contrary, in no event shall any such
extension of the Revolving Credit Maturity Date be effective as to any
Nonextending Lender. To the extent that any Nonextending Lender has not
theretofor been replaced as described above, then on the Revolving Credit
Maturity Date which is applicable to such Nonextending Lender (i.e., the
Revolving Credit Maturity Date determined without giving effect to any extension
thereof to which such Nonextending Lender has not consented), (i) the Parent
(or, as applicable, Other Borrowers) shall make indefeasible payment in full to
such Nonextending Lender of all amounts owed to it hereunder and under the other
Loan Documents, including all amounts owed under Section 4.08(c) hereof, (ii) if
the conditions set forth in Section 6.02 are then satisfied, the participation
of such Nonextending Lender in all Letters of Credit shall terminate and each
extending Lender shall be deemed to have acquired its pro rata (relative to
Commitment Percentage) share of such participation and shall thereafter be
liable to the Issuer in respect thereof and (iii) if the conditions set forth in
Section 6.02 are not then satisfied, the Parent shall deposit with the
Administrative Agent for the account of the Nonextending Lender cash in the
amount of such Nonextending Lender’s LC Exposure, which shall be held on the
terms of Section 2.10(i); provided that (A) amounts so deposited and interest
thereon shall be applied exclusively to amounts for which such Nonextending
Lender is or becomes liable to an Issuer pursuant to Section 2.10(d) and (B) at
such time as the LC Exposure of the Nonextending Lender is zero, all such
amounts shall be refunded to the Parent.

SECTION 4.02. Calculation of Dollar Equivalent Amounts. (a) Calculation Upon
Making and Repayment of Loans. Upon each issuance of a Letter of Credit,
Modification of a Letter of Credit which changes the undrawn face amount thereof
and each making and repayment of a Revolving Credit Loan or a Competitive Bid
Loan, in each case denominated in a currency other than Dollars, the
Administrative Agent shall calculate the Dollar Equivalent Amount of the
applicable LC Exposure or Loan.

(b) Recalculation of Dollar Equivalent Amounts. In determining the aggregate
Dollar Equivalent Amount of all LC Exposure and Loans outstanding and proposed
to be outstanding, the Administrative Agent may use the respective Dollar
Equivalent Amounts for LC Exposure and Loans calculated by it pursuant to
paragraph (a) of this Section, unless such aggregate Dollar Equivalent Amount so
calculated exceeds 90% of the Total Revolving Credit Commitment, in which case
the Administrative Agent shall recalculate the Dollar Equivalent Amount of the
LC Exposure and each Loan outstanding no less frequently than once each week.
The Administrative Agent may recalculate the Dollar Equivalent Amounts of the
LC Exposure and each outstanding Loan as frequently as it determines to do so in
its discretion, provided, that such recalculation shall be made for the
LC Exposure and all Loans no less frequently than once each week during any
period when the aggregate Dollar Equivalent Amount of the LC Exposure and Loans
outstanding exceeds 90% of the Total Revolving Credit Commitment. The
Administrative Agent shall recalculate the Dollar Equivalent Amount of the
LC Exposure and each outstanding Revolving Credit Loan and Competitive Bid Loan
at the Parent’s request made not earlier than one month after the Parent’s most
recent such request.

SECTION 4.03. Mandatory Prepayments. In the event that for any reason other than
fluctuations in currency exchange rates the aggregate Dollar Equivalent Amount
of

 

40



--------------------------------------------------------------------------------

the outstanding Loans and LC Exposure exceeds at any time 100% of the Total
Revolving Credit Commitment as then in effect, the Borrowers shall prepay
outstanding Loans (subject to Section 4.08(c) hereof) and/or cash collateralize
Letters of Credit (in the manner set forth in Section 2.10(i)) as selected by
the Parent in an amount necessary to reduce the aggregate Dollar Equivalent
Amount of the outstanding Loans and Letters of Credit which are not
cash-collateralized to an amount which does not exceed the Total Revolving
Credit Commitment. If the Parent elects to prepay, or cause the prepayment of,
Revolving Credit Loans in order to comply with the requirements of this
Section 4.03, such prepayment shall be made to the Lenders Pro Rata.

In the event that for any reason (including fluctuations in currency exchange
rates) the aggregate Dollar Equivalent Amount of the outstanding Loans and
LC Exposure at any time exceeds 105% of the Total Revolving Credit Commitment as
then in effect, the Borrowers shall prepay outstanding Loans (subject to
Section 4.08(c) hereof) and/or cash collateralize Letters of Credit (in the
manner set forth in Section 2.10(i)) as selected by the Parent in an amount
necessary to reduce the aggregate Dollar Equivalent Amount of the outstanding
Loans and Letters of Credit which are not cash-collateralized to an amount which
does not exceed the Total Revolving Credit Commitment. If the Parent elects to
prepay, or cause the prepayment of, Revolving Credit Loans in order to comply
with the requirements of this Section 4.03, such prepayment shall be made to the
Lenders Pro Rata.

SECTION 4.04. Prepayment Procedures. Whenever any Borrower desires or is
required to prepay any part of its Loans, the Parent shall provide not less than
one Business Day’s prior written notice to the Administrative Agent at its
Office setting forth the following information:

 

  (a) the identity of the Relevant Borrower;

 

  (b) the type of Loans to be prepaid and the identity of the portions of such
Loans to be prepaid; and

 

  (c) the date, which shall be a Business Day, on which the proposed prepayment
is to be made.

SECTION 4.05. Payments Generally; Interest on Overdue Amounts. (a) Payments
Generally. All payments and prepayments to be made by the Parent or any Other
Borrower in respect of principal, interest, fees, reimbursement of
LC Disbursements, indemnity, expenses or other amounts due from the Parent or
any Other Borrower hereunder or under any Loan Document in Dollars shall be
payable by 12:00 o’clock Noon, New York time, on the day when due without
presentment, demand, protest or notice of any kind (other than notice of
acceleration as required by Section 9.02 hereof), all of which are hereby
expressly waived, without set-off, counterclaim, withholding or other deduction
of any kind or nature, except for payments to a Lender subject to a withholding
deduction under Section 4.09 hereof. Except for payments to be made directly to
an Issuer as expressly provided herein and payments under Sections 4.08, 4.09
and 12.06 hereof, such payments shall be made to the Administrative Agent at its
Office in Dollars in funds immediately available at such Office, and payments
under Sections 4.08, 4.09 and 12.06 hereof shall be made to the applicable
Lender at such domestic account as it shall specify to the Parent from time to
time in funds immediately available at such account.

 

41



--------------------------------------------------------------------------------

All payments and prepayments to be made by the Parent or any Other Borrower in
respect of principal, interest, reimbursement of LC Disbursements or other
amounts due from any Borrower hereunder or under any Loan Document in a currency
other than Dollars shall be made by payment in that currency in freely
transferable funds by 12:00 Noon, New York time, for value on the applicable
payment date and such payment shall be due without presentment, demand, protest
or notice of any kind (other than notice of acceleration as required by
Section 9.02 hereof), all of which are hereby expressly waived, without set-off,
counterclaim, withholding or other deduction of any kind or nature, except for
payments to a Lender subject to a withholding deduction under Section 4.09
hereof. Except for payments to be made directly to an Issuer as expressly
provided herein and payments under Sections 4.08, 4.09 and 12.06 hereof, such
payments shall be made to the Administrative Agent at the Administrative Agent’s
Office. Any payment or prepayment received by the Administrative Agent after
12:00 o’clock Noon, New York time on any day shall be deemed to have been
received on the next succeeding Business Day.

All payments hereunder of (i) principal or interest in respect of any Loan shall
be made in the currency in which such Loan is denominated, (ii) reimbursement
obligations (and interest in respect of reimbursement obligations) shall be made
in the currency in which the Letter of Credit in respect of which such
reimbursement obligation exists was denominated or (iii) any other amount due
hereunder or under another Loan Document shall be made in Dollars. The
Administrative Agent shall distribute to the Lenders all payments received by it
for the account of the Lenders from any Borrower as promptly as practicable
after receipt by the Administrative Agent. Except as expressly contemplated by
Section 4.01(c), all payments on account of Revolving Credit Loans shall be
distributed to the Lenders Pro Rata. If and to the extent that the
Administrative Agent has not forwarded to any Lender such Lender’s share of any
such payment on the same Business Day as such payment is received (or deemed
received) from such Borrower, the Administrative Agent shall pay to such Lender
interest on such amount at the Federal Funds Effective Rate for each day until
such payment is made.

Upon termination of this Agreement and the expiration or cancellation of all
Letters of Credit and payment in full of all principal, interest, reimbursement
amounts, fees, expenses and other amounts due from the Borrowers hereunder or
under any other Loan Document, each Lender will promptly mark any Notes
“cancelled” and forward them to the Administrative Agent for delivery to the
Parent.

(b) Interest on Overdue Amounts. To the extent permitted by Law, after there
shall have become due (by acceleration or otherwise) principal, interest, fees,
obligations with respect to LC Disbursements, indemnity, expenses or any other
amounts due from any Borrower hereunder or under any other Loan Document, such
amounts shall bear interest for each day until paid (before and after judgment),
payable on demand, at a rate per annum based on a year of 360 days and actual
days elapsed which for each day shall be equal to the following:

 

  (i)

in the case of any part of the Euro-Rate Portion of any Revolving Credit Loans
or of Competitive Bid Loans, (A) until the end of the

 

42



--------------------------------------------------------------------------------

 

applicable then-current Funding Period or until regularly scheduled maturity, as
the case may be, at a rate per annum 2% above the rate otherwise applicable to
such part, and (B) thereafter in accordance with the following clause (ii); and

 

  (ii) in the case of any other amount due from any Borrower hereunder or under
any Loan Document, (A) 2% above the then current Base Rate, in the case of Loans
or other amounts denominated in Dollars or (B) 2% above the rate then borne by
overnight deposit in the applicable currency in the eurocurrency market as
determined by the Administrative Agent, in the case of Revolving Credit Loans,
Competitive Bid Loans or other amounts denominated in a currency other than
Dollars.

SECTION 4.06. Availability of Currencies. (a) Unavailability. If, in the
reasonable judgment of the Administrative Agent, a Designated Currency ceases to
be available and freely tradable in the eurocurrency market then such currency
shall cease to be a Designated Currency hereunder. The Administrative Agent
shall give prompt notice to the Parent and the Lenders of any such
determination.

(b) Repayment in Dollars. In the event that (i) pursuant to Section 4.06(a), the
Administrative Agent has determined that a Designated Currency has ceased to be
available and freely tradable in the eurocurrency market and (ii) the
Administrative Agent has determined in good faith that such Designated Currency
is not otherwise available to the Parent or any Other Borrower, then, on the
date any Loans or amounts in respect of a Letter of Credit denominated in such
Designated Currency would become due under the terms of this Agreement (other
than as a result of an optional prepayment or of the acceleration of the Loans
under Section 9.02), the Relevant Borrower may repay such Loans (or other
amounts) by paying to each Lender an amount in Dollars equal to the amount
determined in good faith by such Lender (which determination shall be conclusive
absent manifest error) to be the amount in Dollars necessary to compensate such
Lender for the principal of and accrued interest on such Loans (or other
amounts) and any additional cost, expense or loss incurred by such Lender as a
result of such Loans or other amounts being repaid in Dollars (rather than in
their denominated currency).

SECTION 4.07. Changes in Law Rendering Certain Loans Unlawful. In the event that
any Law or guideline or interpretation or application thereof shall at any time
make it unlawful for any Lender to make, maintain or fund its Loans or its
Letter of Credit participations, such Lender shall promptly notify the Parent
and the Administrative Agent thereof. Thereupon, the Relevant Borrower shall,
subject to Section 4.08(c), if such Lender so requests, on such date as may be
required by the relevant Law, guideline, interpretation or application, prepay
such Loans. Each Lender shall take actions of the type referred to in
Section 4.10, if such actions would avoid such circumstances and would not in
the good faith judgment of such Lender be disadvantageous in any way to such
Lender or its Affiliates at such time or in the future. No Lender shall be
obligated to make any extension of credit hereunder in violation of any
applicable law.

 

43



--------------------------------------------------------------------------------

SECTION 4.08. Additional Compensation in Certain Circumstances. (a) Increased
Costs or Reduced Return Resulting From Taxes, Reserves, Capital Adequacy
Requirements, Expenses, Etc. If any Law or change therein or interpretation or
application thereof by any Governmental Authority charged with the
interpretation or administration thereof or compliance with any request or
directive of any Governmental Authority (whether or not having the force of
Law), in each case adopted or made after the date hereof (or, with respect to
any Other Borrower, adopted or made at any time):

 

  (i) subjects any Lender or Issuer or any Notional Funding Office to any tax or
changes the basis of taxation with respect to this Agreement, the Notes, the
Loans, the Letters of Credit or payments by any Borrower of principal, interest,
Commitment Fees or other amounts due from any Borrower hereunder or under the
Notes (except for taxes on the overall net income or overall gross receipts of
such Lender, such Issuer or such Notional Funding Office imposed by the
jurisdictions (federal, state and local) in which the Lender’s or Issuer’s
principal office or Notional Funding Office is located),

 

  (ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement or imposes any other condition adversely affecting the cost
to a Lender or Issuer or Notional Funding Office of making, maintaining or
funding any Loan or issuing any Letter of Credit or acquiring or maintaining a
participation in any Letter of Credit hereunder (other than requirements
expressly included herein in the determination of interest under the Euro-Rate
Option), or

 

  (iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or credits or
commitments to extend credit extended by, any Lender, any Issuer or any Notional
Funding Office hereunder, or any Person controlling a Lender or an Issuer, or
(B) otherwise applicable to the obligations of any Lender, any Issuer or any
Notional Funding Office under this Agreement, or any Person controlling a Lender
or an Issuer.

and the result of any of the foregoing is reasonably determined by any Lender or
Issuer to increase the cost to, reduce the income receivable by, or impose any
expense (including loss of margin) upon such Lender or Issuer, any Notional
Funding Office or, in the case of clause (iii) hereof, any Person controlling a
Lender or Issuer, with respect to this Agreement, the Notes or the making,
maintenance or funding of any Loan or the issuing of any Letter of Credit or the
acquiring or maintaining of a participation in any Letter of Credit (or, in the
case of any capital adequacy or similar requirement, to have the effect of
reducing the rate of return on such Lender’s, Issuer’s or controlling Person’s
capital, taking into consideration such Lender’s, Issuer’s or controlling
Person’s policies with respect to capital adequacy) by an amount which such
Lender or Issuer reasonably deems to be material, such Lender or Issuer may from
time to

 

44



--------------------------------------------------------------------------------

time promptly notify the Parent of the amount determined in good faith (using
any reasonable averaging and attribution methods) by such Lender or Issuer
(which determination shall be conclusive absent manifest error) to be necessary
to compensate such Lender or Issuer or such Notional Funding Office or
controlling Person for such increase, reduction or imposition. Each Lender and
Issuer will furnish the Parent and the Administrative Agent with a statement
setting forth in reasonable detail the basis, the manner of calculation and the
amount of each request by such Lender or Issuer for compensation from the Parent
under this Section 4.08. Such amount shall be due and payable by the Parent to
such Lender or Issuer five Business Days after such notice is given.
Notwithstanding the foregoing, the Parent will not be required to reimburse any
Lender or Issuer for any such increase, reduction or imposition under this
Section 4.08(a) that (i) arises prior to 120 days preceding the date of such
Lender’s or Issuer’s request for compensation under this Section 4.08(a), unless
the applicable Law, guideline, change, interpretation or application is imposed
retroactively or (ii) if the applicable Law, guideline, change, interpretation
or application is imposed retroactively, arises prior to 120 days preceding the
later of the date the Lender or Issuer reasonably should have learned of such
Law, guideline, change, interpretation or application and the date of such
Lender’s or Issuer’s request.

Each Lender will take actions of the type referred to in Section 4.10, if such
actions would avoid the conditions referred to in subsections (i), (ii) and
(iii) of this Section 4.08(a) and would not in the good faith judgment of such
Lender be disadvantageous in any way to such Lender or its Affiliates at such
time or in the future.

If a Lender requests reimbursement under this Section 4.08(a), so long as the
circumstances giving rise to such request continue to exist, the Parent at its
option, may replace such Lender with another commercial lending institution
(which may be a Lender) reasonably satisfactory to the Administrative Agent by
giving notice of such replacement Lender to such Lender and the Administrative
Agent. Unless the Administrative Agent or any Issuer shall object to the
identity of such proposed replacement Lender within 10 days after receipt of
such notice, the Lender being so replaced shall, upon indefeasible payment in
full to it of all amounts owed to it hereunder and under the other Loan
Documents, including all amounts owed under Section 4.08(c) hereof, assign all
of its interests hereunder and under the other Loan Documents to such
replacement Lender and such replacement Lender shall assume all of such other
Lender’s obligations hereunder and under the other Loan Documents in accordance
with the provisions of Section 12.14(c) hereof.

(b) Additional Reserve Costs. For so long as any Lender is required to make
special deposits with the European Central Bank, the Bank of England and/or The
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or comply with reserve assets, liquidity,
cash margin or other requirements of the European Central Bank, the Bank of
England and/or The Financial Services Authority (or, in any case, any other
authority which replaces all or any of its functions), to maintain reserve asset
ratios or to pay fees, in each case in respect of the Euro-Rate Portion of such
Lender’s Revolving Loans, such Lender shall be entitled to require the Relevant
Borrower to pay, contemporaneously with each payment of interest on each of such
Revolving Loans, additional interest on such Revolving Loan at a rate per annum
equal to the Mandatory Costs Rate calculated in accordance with the formula and
in the manner set forth in Schedule V hereto. Any additional interest owed
pursuant to this subsection 4.08(b) shall be determined in reasonable detail by
the applicable

 

45



--------------------------------------------------------------------------------

Lender, which determination shall be conclusive and binding absent manifest
error, and notified to the Relevant Borrower (with a copy to the Administrative
Agent) at least five Business Days before each date on which interest is payable
for the applicable Loan, and such additional interest so notified to the
Relevant Borrower by such Lender shall be payable to the Administrative Agent
for the account of such Lender on each date on which interest is payable for
such Loan.

(c) Funding Breakage. If any repayment of principal with respect to any part of
any Funding Segment of any Euro-Rate Portion of the Loans is made on a day other
than on the last day of the corresponding Funding Period, or any prepayment of
principal with respect to any Competitive Bid Loan is made, as a result of an
acceleration of the maturity thereof pursuant to Section 9.02 or for any other
reason, or if any Borrower fails to borrow after giving notice of borrowing, the
Parent shall reimburse each Lender on demand for any loss incurred by such
Lender as a result of the timing of such payment, prepayment or failure,
including (without limitation) any loss incurred in liquidating or employing
deposits from third parties but excluding loss of margin for the period after
such payment, prepayment or failure, provided that such Lender shall have
delivered to the Parent a certificate setting forth the basis for determining
such loss, which certificate shall be conclusive in the absence of manifest
error.

SECTION 4.09. Taxes. (a) Payments Net of Taxes. All payments made by the
Borrowers under this Agreement or any other Loan Document shall be made free and
clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (x) in the case of each Lender, each Issuer and the Administrative
Agent, net income taxes imposed on such Lender, such Issuer or the
Administrative Agent, as the case may be, by the United States or a political
subdivision thereof, and net income taxes and franchise taxes imposed on such
Lender, such Issuer or the Administrative Agent, as the case may be, by the
jurisdiction under the laws of which such Lender or the Administrative Agent, as
the case may be, is organized or by any political subdivision thereof, and
(y) in the case of each Lender, net income taxes and franchise taxes imposed on
such Lender by the jurisdiction in which is located the Lender’s lending office
which makes or books a particular extension of credit hereunder or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deduction,
charges, withholdings and liabilities being referred to as “Taxes”). If any
Borrower shall be required by Law to deduct any Taxes from or in respect of any
sum payable under this Agreement or any other Loan Document to any Lender, any
Issuer or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.09) such
Lender, such Issuer or the Administrative Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions, and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Law.

(b) Other Taxes. In addition, each Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).

 

46



--------------------------------------------------------------------------------

(c) Indemnity by the Parent. The Parent will indemnify each Lender and Issuer
and the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.09) paid by such Lender or
Issuer or Administrative Agent, as the case may be, and any liability
(including, without limitation, penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. The Administrative Agent and each Issuer and
Lender agree to give notice to the Parent of the assertion of any claim against
the Administrative Agent or such Issuer or Lender relating to such Taxes or
Other Taxes as promptly as is practicable after being notified of such
assertion; provided, that the Administrative Agent’s or such Issuer’s or
Lender’s failure to notify the Parent promptly of such assertion shall not
relieve the Parent of its obligations under this Section 4.09 except to the
extent that the Parent is actually prejudiced thereby. Payments by the Parent
pursuant to this indemnification shall be made within 30 days from the date the
Administrative Agent or such Issuer or Lender makes written demand therefor
(submitted through the Administrative Agent), which demand shall be accompanied
by a certificate describing in reasonable detail the basis therefor.

(d) Lender Indemnity. Each Lender shall severally indemnify the Administrative
Agent for any Taxes (but only to the extent that the Parent has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Parent to do so) attributable to such Lender that are paid or
payable by the Administrative Agent to such Lender in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 4.09(d) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(e) Receipts, etc. Within 30 days after the date of any payment of Taxes or
Other Taxes, the Parent will furnish to the Administrative Agent the original or
a certified copy of a receipt evidencing payment thereof.

(f) Other. Nothing in this Section 4.09 or otherwise in this Agreement shall
require any Lender to disclose to any other party to this Agreement any of its
tax returns (or any other information that it deems to be confidential or
proprietary).

(g) Withholding Tax Exemption. (i) Each Lender organized under the Laws of a
jurisdiction outside the United States shall, on the date such Lender becomes
party to this Agreement, and from time to time thereafter if requested in
writing by the Parent or the Administrative Agent, provide the Administrative
Agent and the Parent with the forms prescribed by the United States Internal
Revenue Service certifying as to such Lender’s status for purposes of
determining exemption from, or reduced rate applicable to, United States
withholding taxes with respect to payments to be made to such Lender under this
Agreement and the other Loan Documents and (ii) if a payment made to a Lender
under this Agreement would be subject to United States Federal withholding tax
imposed by FATCA if such Lender fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the

 

47



--------------------------------------------------------------------------------

Administrative Agent and the Parent, at the time or times prescribed by law and
at such time or times reasonably requested by the Administrative Agent or the
Parent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Parent as may be
necessary for such party to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.;
provided, that a Lender shall not be obligated to provide any such form
specified in clause (i) or (ii) after the date such Lender becomes party to this
Agreement if such Lender is not legally able to do so.

(h) Relief from Indemnity Obligations. The Borrowers shall not be required to
indemnify any Lender, or to pay any additional amounts to any Lender, in respect
of United States Taxes (or any Taxes imposed by a state of the United States
that applies only when such United States Taxes are imposed), pursuant to
Sections 4.09(a) or 4.09(c), to the extent that:

 

  (i) the obligation to pay amounts with respect to United States Taxes existed
on the date such Lender became a party to this Agreement (including FATCA);
provided, that this clause (i) shall not apply (A) to a Lender that became a
Lender as a result of an assignment made or other action taken at the request of
the Parent, or (B) to United States Taxes that arise solely as a result of the
jurisdiction of incorporation or place of business of any Other Borrower, or

 

  (ii) the obligation to make such indemnification or to pay such additional
amounts would not have arisen but for gross negligence, willful misconduct or
bad faith of such Lender or the failure of such Lender to comply with the
provisions of Section 4.09(g).

(i) Refunds. If a Lender receives a refund in respect of any Taxes or Other
Taxes as to which it has been indemnified by a Borrower, or with respect to
which a Borrower has paid additional amounts, pursuant to this Section 4.09,
such Lender shall promptly after the date of such receipt pay over the amount of
such refund to the Parent (but only to the extent of indemnity payments made, or
additional amounts paid, by a Borrower under this Section 4.09 with respect to
the Taxes or Other Taxes giving rise to such refund and only to the extent that
such Lender has determined that the amount of any such refund is directly
attributable to payments made under this Agreement), net of all reasonable
expenses of such Lender (including additional Taxes and Other Taxes attributable
to such refund, as determined by such Lender) and without interest (other than
interest, if any, paid by the relevant Governmental Authority with respect to
such refund). The Parent shall, upon demand, pay to such Lender any amount paid
over to the Parent by such Lender (plus penalties, interest or other charges) in
the event such Lender is required to repay any portion of such refund to such
Governmental Authority.

(j) Cure Action. Each Lender agrees to take actions of the type referred to in
Section 4.10, if such actions would avoid or reduce payments under this
Section 4.09 and would not, in the good faith judgment of such Lender, be
disadvantageous in any way to such Lender or its Affiliates at such time or in
the future.

 

48



--------------------------------------------------------------------------------

SECTION 4.10. Funding by Branch, Subsidiary or Affiliate. (a) Notional Funding.
Each Lender shall have the right from time to time, prospectively or
retrospectively, without notice to any Borrower, to deem any branch, subsidiary
or Affiliate of such Lender to have made, maintained or funded any part of the
Loans at any time; provided, that if a Lender exercises such right as a matter
of administrative convenience and not as required by Law or by this Agreement,
then the Parent shall not be required to reimburse the Lender for any increased
amounts payable under Section 4.08(a) or 4.09 hereof that result from the
exercise of such right. Any branch, subsidiary or Affiliate so deemed shall be
known as a “Notional Funding Office.” Such Lender shall deem any part of its
Loans or the funding therefor to have been transferred to a different Notional
Funding Office if such transfer would avoid or cure an event or condition
described in Section 2.05(d)(i)(B) hereof or would lessen compensation payable
by any Borrower under Sections 4.08(a) or 4.09 hereof, and would not, in the
good faith judgment of such Lender, be disadvantageous in any way to such Lender
or its Affiliates at such time or in the future (it being assumed for purposes
of such determination that the Loans are actually made or maintained by or
funded through the corresponding Notional Funding Office). Notional Funding
Offices may be selected by such Lender without regard to such Lender’s actual
methods of making, maintaining or funding Loans or any sources of funding
actually used by or available to such Lender.

(b) Actual Funding. Each Lender shall have the right from time to time to make
or maintain any part of the Loans by arranging for a branch, subsidiary or
Affiliate of such Lender to make or maintain such part of the Loans; provided,
that if a Lender exercises such right as a matter of administrative convenience
and not as required by Law or by this Agreement, then the Parent shall not be
required to reimburse the Lender for any increased amounts payable under
Section 4.08(a) or 4.09 hereof that result from the exercise of such right. Such
Lender shall have the right to (i) hold any applicable Note payable to its order
for the benefit and account of such branch, subsidiary or Affiliate or
(ii) request any Borrower to issue one or more promissory notes in the principal
amount of such part, in substantially the form attached hereto as Exhibit A or
B, as the case may be, with the blanks appropriately filled, payable to such
branch, subsidiary or Affiliate and with appropriate changes reflecting that the
holder thereof is not obligated to make any additional Loans to any Borrower.
Each Borrower agrees to comply promptly with any request under subsection
(ii) of this Section 4.10(b). If any Lender causes a branch, subsidiary or
Affiliate to make or maintain any part of Loans hereunder, all terms and
conditions of this Agreement shall, except where the context clearly requires
otherwise, be applicable to such part of the Loans and to any note payable to
the order of such branch, subsidiary or Affiliate to the same extent as if such
part of the Loans were made or maintained and such note were a Note payable to
such Lender’s order.

SECTION 4.11. Several Obligations. The failure of any Lender to make a Revolving
Credit Loan shall not relieve any other Lender of its obligation to lend
hereunder, but neither the Administrative Agent nor any Lender shall be
responsible for the failure of any other Lender to make a Revolving Credit Loan.

SECTION 4.12. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender :

(a) Commitment Fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.04(a).

 

49



--------------------------------------------------------------------------------

(b) The Revolving Credit Committed Amount, Loans and LC Exposure of such
Defaulting Lender shall not be included in determining whether the Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 12.03); provided, this clause (b) shall not apply for purposes of any
amendment, modification or waiver that (i) increases such Defaulting Lender’s
Revolving Credit Committed Amount or extends the maturity of such Defaulting
Lender’s Commitment or (ii) requires the consent of all Lenders or each Lender
affected thereby and treats such Defaulting Lender differently than the other
respective Lenders.

(c) If any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Commitment Percentages but only to the extent (A) no Event of Default has
occurred and is continuing at such time and (B) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuers only the Relevant Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.10(i) for so long as such LC Exposure is outstanding;

(iii) if the Parent cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Parent shall not be required to
pay any participation fees to such Defaulting Lender pursuant to
Section 2.04(b), and such fees shall not accrue, with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

(iv) if any LC Exposure of such non-Defaulting Lender is reallocated pursuant to
clause (i) above, then the participation fees payable to the Lenders pursuant to
Section 2.04(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Commitment Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuers or any other Lender
hereunder, all participation fees payable under Section 2.04(b) with respect to
such Defaulting Lender’s LC Exposure (to the extent neither so reallocated nor
cash collateralized) shall be payable to the applicable Issuer or Issuers in
respect of the Letters of Credit included in such LC Exposure, pro rata until
and to the extent that such LC Exposure is so reallocated and/or cash
collateralized.

 

50



--------------------------------------------------------------------------------

(d) So long as such Lender is a Defaulting Lender, no Issuers shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments and the obligations to participate in
Letters of Credit of the non-Defaulting Lenders and/or cash collateral will be
provided by the Parent in accordance with clauses (c)(i) and (ii) above.

(e) If (i) a Bankruptcy Event with respect to a parent entity of which any
Lender is a subsidiary shall occur following the date hereof and for so long as
such event shall continue or (ii) an Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Issuer shall not
be required to issue, amend or increase any Letter of Credit, unless such Issuer
shall have entered into arrangements with the Parent or such Lender,
satisfactory to such Issuer to defease any risk to it in respect of such Lender
hereunder.

(f) Any principal, interest, fees or any other amounts payable to or for the
account of any Defaulting Lender in its capacity as a Lender hereunder shall, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, (A) be applied, at such time or times as may be determined
by the Administrative Agent, (1) first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder, (2) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to the
Issuers in respect of such Defaulting Lender’s participations in Letters of
Credit, (3) third, to the funding of such Defaulting Lender’s Commitment
Percentage of any borrowing in respect of which such Defaulting Lender shall
have failed to fund such share as required hereunder, (4) fourth, to cash
collateralize participation obligations of such Defaulting Lender in respect of
outstanding Letters of Credit and (B) to the extent not applied as aforesaid, be
held, if so determined by the Administrative Agent, as cash collateral for
funding obligations of such Defaulting Lender in respect of future Revolving
Loans hereunder, (C) to the extent not applied or held as aforesaid, be applied,
pro rata, to the payment of any amounts owing to the Parent or the non-
Defaulting Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Parent or any non-Defaulting Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations hereunder and (D) to the extent not applied or held as aforesaid, be
distributed to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.

(g) In the event that the Administrative Agent, the Parent and the Issuers each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Revolving Credit Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Commitment
Percentage.

 

51



--------------------------------------------------------------------------------

(h) So long as such Lender is a Defaulting Lender, the Parent may, at its
option, replace such Defaulting Lender with another commercial lending
institution (which may be a Lender) reasonably satisfactory to the
Administrative Agent by giving notice of such replacement Lender to such
Defaulting Lender and the Administrative Agent. Unless the Administrative Agent
or any Issuer shall object to the identity of such proposed replacement Lender
within 10 days after receipt of such notice, the Defaulting Lender being so
replaced shall, upon indefeasible payment in full to it of all amounts owed to
it hereunder and under the other Loan Documents assign all of its interests
hereunder and under the Loan Documents to such replacement Lender and such
replacement Lender shall assume all of such Defaulting Lender’s obligations
hereunder and under the other Loan Documents in accordance with the provisions
of 12.14(c).

(i) So long as such Lender is a Defaulting Lender and no Event of Default or
Potential Event of Default has occurred or exists, the Parent may, at its
option, reduce the unused portion of such Defaulting Lender’s Commitment without
being required to reduce any other Lender’s Commitment. Any such reduction shall
be effective upon written notice by the Parent to the Administrative Agent.

ARTICLE V

Representations and Warranties

As of the date hereof, the Parent hereby represents and warrants to the
Administrative Agent and each Lender as follows:

SECTION 5.01. Financial Statements; No Material Adverse Change. The Parent’s
audited consolidated balance sheet as of September 30, 2009, and the related
statement of consolidated income for the year then ended (copies of which have
been furnished to each Lender) are complete and correct in all material respects
and present fairly the financial condition of the Parent and its Subsidiaries as
of such date and the results of its operations for such year and since such date
to the date hereof there has been no material adverse change in such financial
condition or operations on a consolidated basis. The Parent’s unaudited
consolidated balance sheet as of March 31, 2010, and the related statement of
consolidated income for the six-month period ended on such date (copies of which
have been furnished to each Lender) are complete and correct in all material
respects and present fairly the financial condition of the Parent and its
Subsidiaries as of such date and the results of its operations for such period
(subject to normal year-end audit adjustments and the absence of certain
footnotes).

SECTION 5.02. Litigation. There is no action, suit or administrative proceeding,
to the knowledge of the Parent after due inquiry, pending or threatened against
the Parent or any of its Subsidiaries as of the date hereof which, in the
opinion of the Parent, involves any substantial risk of any material adverse
effect on the financial condition or business of the Parent and its Subsidiaries
on a consolidated basis.

SECTION 5.03. Due Organization. The Parent is a corporation and each Initial
Other Borrower is (and as of the date it becomes an Other Borrower hereunder,
each additional Other Borrower will be) a legal entity, in each case duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

 

52



--------------------------------------------------------------------------------

SECTION 5.04. Consents and Approvals. The Parent and each Initial Other Borrower
has (and as of the date it becomes an Other Borrower hereunder, each additional
Other Borrower will have) obtained the necessary material consents and
approvals, governmental or otherwise, for its execution and performance under
this Agreement.

SECTION 5.05. Corporate Power, Authorization and Enforceability. The Parent and
each Initial Other Borrower has (and as of the date it becomes an Other Borrower
hereunder, each additional Other Borrower will have) taken all necessary
corporate or other organizational action to authorize its execution and
performance under this Agreement such that this Agreement, the Notes and, as
applicable, the other Loan Documents constitute valid and legally binding
obligations of the Parent and each Other Borrower, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

SECTION 5.06. ERISA. Parent and each Other Borrower is in compliance in all
material respects with all applicable provisions and requirements of ERISA with
respect to any Employee Benefit Plan for which Parent or such Other Borrower is
the plan sponsor or a contributing employer, and Parent is not subject to any
material liability, penalty, excise tax or lien arising under ERISA or under the
Internal Revenue Code with respect to any Pension Plan which is sponsored by the
Parent or any Subsidiary (or to which the Parent or any Subsidiary is obligated
to contribute), except to the extent such noncompliance, liability, penalty,
excise tax or lien would not have a material adverse effect on the financial
condition or business of the Parent and its Subsidiaries on a consolidated
basis.

SECTION 5.07. No Conflict. Neither the execution and delivery by the Parent or,
as applicable, the Other Borrowers of the Loan Documents, nor the consummation
of the transactions therein contemplated, nor compliance by the Parent or, as
applicable, the Other Borrowers with the provisions thereof will violate (a) to
the best of the Parent’s knowledge after due inquiry, any material law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Parent or any of its Subsidiaries or (b) the Parent’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (c) to the best of the
Parent’s knowledge after due inquiry, the provisions of any material indenture,
instrument or agreement to which the Parent or any of its Subsidiaries is a
party or is subject, or by which it, or its property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any lien in, of or on the property of the Parent or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement, except to
the extent such violation would not have a material adverse effect on the
financial condition or business of the Parent and its Subsidiaries on a
consolidated basis.

SECTION 5.08. No Default. Each of the Parent and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its

 

53



--------------------------------------------------------------------------------

property (other than any indenture, agreement or other instrument of Airgas or
any of its Subsidiaries in effect as of the Closing Date), except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Event of Default or
Potential Event of Default has occurred and is continuing.

ARTICLE VI

Conditions of Credit

SECTION 6.01. Conditions to Initial Credit Events. The obligation of each Lender
to make its initial Loan and of each Issuer to issue its initial Letter of
Credit is subject to the execution and delivery of this Agreement by all parties
hereto and the following conditions precedent:

(a) Officer’s Certificate. The Administrative Agent shall have received a
certificate dated the Closing Date and signed by the Treasurer or a Vice
President of the Parent to the effect that each of the representations and
warranties made by the Parent in Article V hereof is true and correct on and as
of the Closing Date as if made on and as of such date, both before and after
giving effect to the Credit Events requested to be made on the Closing Date.

(b) Legal Opinion. The Parent shall provide to the Administrative Agent a legal
opinion dated the Closing Date in form and substance reasonably satisfactory to
the Administrative Agent as to the matters set forth in Sections 5.03, 5.04,
5.05 and 5.07 of this Agreement.

(c) Corporate Action. The Administrative Agent shall have received on or before
the Closing Date certified copies of all corporate action taken by the Parent
and each Initial Other Borrower to authorize the execution and delivery of this
Agreement and, if required, the Notes and such other papers as the
Administrative Agent or any Lender shall reasonably require, including specimen
signatures of the officers executing this Agreement, the Notes and such
documents, including any notices of borrowing.

(d) Patriot Act Information. The Administrative Agent shall have received copies
of the articles or certificate of incorporation of the Parent and each Initial
Other Borrower, together with all amendments, and a certificate of good
standing, each certified as of a recent date by the appropriate governmental
officer in its jurisdiction of incorporation, as well as any other information
required by Section 326 of the USA PATRIOT ACT or necessary for the
Administrative Agent or any Lender to verify the identity of the Parent and each
Initial Other Borrower as required by Section 326 of the USA PATRIOT Act.

(e) Indenture. The Administrative Agent shall have received a copy of the
Indenture and any amendments or supplements thereto certified as of the Closing
Date as true, complete and correct by an officer of the Parent.

(f) Fees and Expenses. The Parent shall have paid all fees and expenses required
to be paid by it on or before the Closing Date in connection with this
Agreement.

 

54



--------------------------------------------------------------------------------

(g) Termination of Existing Agreement. The Existing Agreement, and all
commitments thereunder, shall have been terminated and the Borrowers shall have
paid all “Obligations” owing thereunder, including but not limited to all
accrued and unpaid fees, costs and expenses.

SECTION 6.02. Conditions to All Credit Events. The obligation of each Lender to
make each Loan to be made by it hereunder and of each Issuer to issue or Modify
Letters of Credit is subject to the following conditions precedent:

(a) No Default. No Event of Default and (except in the case of a Loan to a
Borrower to be made by a Lender the principal amount of which is not in excess
of the principal amount of a Loan repaid by such Borrower to such Lender on the
same day) no Potential Event of Default, has occurred and is continuing on and
as of the date of such Credit Event, both immediately before and immediately
after giving effect to such Credit Event.

(b) Representations and Warranties. Each of the representations and warranties
made by the Parent in Sections 5.03, 5.04, 5.05 and 5.07 hereof shall be true
and correct in all material respects on and as of the date of such Credit Event
as if made on and as of such date, both immediately before and immediately after
giving effect to such Credit Event. It is further understood and agreed that
notice by the Parent requesting any Credit Event pursuant to Section 2.03,
2.10(b) or 3.02 hereof shall constitute a certification by the Parent that
(a) the conditions precedent required by this Section 6.02 are satisfied at the
date of such Credit Event, and (b) that the proceeds of such Loans will be used
by the Borrowers for, and such Letters of Credit will be issued to support,
general corporate purposes and no part of such proceeds will be used either
directly or indirectly to purchase or carry margin stock in violation of
Regulation U of the Board of Governors of the Federal Reserve System.

SECTION 6.03. Additional Conditions to Initial Credit Events of Other Borrowers.
The obligations of each Lender to make each Loan to be made by it hereunder to
an Other Borrower and of each Issuer to issue Letters of Credit for the account
of an Other Borrower shall be subject to the following conditions precedent, in
addition to those conditions stated in Section 6.02:

(a) Either (i) such Other Borrower is an Initial Other Borrower with respect to
which the documents referred to in Sections 6.01(a), 6.01(b), 6.01(c) and
6.01(d) were delivered to the Administrative Agent on the Closing Date or
(ii) such Other Borrower and the Parent have executed and delivered to the
Administrative Agent a Borrower Accession Instrument, together with the
documents listed therein, and such documents are in form and substance
reasonably satisfactory to the Administrative Agent, as evidenced by its
signature on such Borrower Accession Instrument, and at least five Business Days
have elapsed since the delivery of such Borrower Accession Agreement to the
Administrative Agent (of which delivery the Administrative Agent shall give
prompt notice to the Lenders).

(b) No event or circumstance of the type described in Section 9.01(c), (d), (e),
(g), (i), or (j) with respect to such Other Borrower has occurred and is
continuing on and as of the date of such Loans or Letter of Credit issuance.

 

55



--------------------------------------------------------------------------------

ARTICLE VII

Affirmative Covenants

SECTION 7.01. Affirmative Covenants. Until payment in full of all of the
Obligations and so long as any Commitment shall be in effect or any Loan or
Letter of Credit or unreimbursed LC Disbursement shall be outstanding hereunder,
the Parent agrees that it will, unless the Required Lenders shall otherwise
consent in writing:

(a) Maintain, and cause each Subsidiary to maintain, insurance against risks of
fire and other casualties with good and responsible insurance companies upon its
properties of an insurable nature which are owned and acquired by it from time
to time, in accordance with its normal insurance policies and practices.

(b) Duly pay and discharge, and cause each Subsidiary to pay and discharge, all
taxes, assessments and governmental charges upon it or against its properties
prior to the date on which penalties attach thereto, unless and to the extent
only that the same shall be contested in good faith and by proper proceedings.

(c) Furnish to the Administrative Agent, with a copy for each Lender (i) within
60 days after the close of each quarter, except the last quarter, of each fiscal
year, an unaudited consolidated balance sheet of the Parent and its Subsidiaries
as of the end of such quarter, an unaudited consolidated income statement of the
Parent and its Subsidiaries for the period commencing at the end of the Parent’s
previous fiscal year and ending with the end of such quarter and an unaudited
consolidated cash flow statement of the Parent and its Subsidiaries for the
period commencing at the end of the Parent’s previous fiscal year and ending
with the end of such quarter, as such are filed with the Securities and Exchange
Commission, (ii) within 120 days after the close of each fiscal year financial
statements filed with the Securities and Exchange Commission consisting of a
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such fiscal year and a consolidated income statement of the Parent and its
Subsidiaries for such fiscal year and a consolidated cash flow statement of the
Parent and its Subsidiaries for such fiscal year which will be certified by
independent certified public accountants of recognized standing, (iii) as soon
as possible and in any event within five days after having knowledge of the
occurrence of any Event of Default or Potential Event of Default which in either
case is continuing on the date of such statement, a statement of the Chief
Financial Officer of the Parent setting forth details of such Event of Default
or Potential Event of Default and the action which the Parent has taken and
proposes to take with respect thereto and (iv) such other information in
confidence respecting the financial condition and affairs of the Parent and its
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request. Any financial statement or other material required to be
delivered pursuant to this clause (c) shall be deemed to have been furnished to
each of the Administrative Agent and the Lenders on the date that such financial
statement or other material is publicly accessible on the Securities and
Exchange Commission’s website at www.sec.gov; provided that the Parent will
furnish paper copies of such financial statements and other materials to any
Lender that requests, by notice to the Parent, that the Parent do so, until the
Parent receives notice from such Lender to cease delivering such paper copies.

 

56



--------------------------------------------------------------------------------

(d) Furnish to the Administrative Agent, with a copy for each Lender, a
certificate duly completed and signed by the Treasurer or the Chief Financial
Officer of the Parent concurrently with the delivery of the financial statements
referred to in Section 7.01(c)(i) and (ii) (i) stating that, to the knowledge of
such officer (after due inquiry), as of the date thereof no Event of Default or
Potential Event of Default has occurred and is continuing or exists (or if an
Event of Default or Potential Event of Default has occurred and is continuing or
exists, specifying in detail the nature and period of the existence thereof and
any action with respect thereto taken or contemplated to be taken by the Parent)
and (ii) stating in reasonable detail the information and calculations necessary
to establish compliance with Section 8.01 hereof.

(e) Comply, and cause each of its Subsidiaries to comply, with all laws
(including ERISA and Environmental Laws), rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

ARTICLE VIII

Negative Covenants

Until payment in full of all of the Obligations, and so long as any Commitment
shall be in effect or any Loan or Letter of Credit or unreimbursed
LC Disbursement be outstanding hereunder, the Parent agrees that it will not,
unless the Required Lenders shall otherwise consent in writing:

SECTION 8.01. Leverage Ratio. Permit the Leverage Ratio as of the last day of
any Test Period, commencing with the Test Period ending with the first fiscal
quarter that ends after the Closing Date, to exceed the applicable ratio set
forth below:

 

Period

   Ratio  

Prior to the acquisition of Airgas

     3.00 to 1.00   

Upon or after the consummation of the tender offer for the common stock of
Airgas or the merger of Airgas into a wholly owned subsidiary of the Parent

     4.80 to 1.00   

Upon or after the date 364-days after the consummation of the tender offer for
the common stock of Airgas or the merger of Airgas into a wholly owned
subsidiary of the Parent

     4.00 to 1.00   

SECTION 8.02. Disposal of Assets. Sell, lease, assign, transfer or otherwise
dispose of all or substantially all of its consolidated assets or permit its
percentage ownership interest in any Other Borrower to be less than 75% (so long
as such Other Borrower remains an Other Borrower hereunder).

SECTION 8.03. Liens. Create, assume or suffer to exist, nor cause or permit any
Subsidiary to create, assume or suffer to exist, any mortgage, lien, pledge or
security interest on any Principal Property (as defined in the Indenture) or
shares of capital stock or indebtedness of any Restricted Subsidiary (as defined
in the Indenture), whether now owned or

 

57



--------------------------------------------------------------------------------

hereafter acquired, except in the manner and to the extent permitted by the
Indenture; provided, that if the Parent creates, assumes or suffers to exist or
causes or permits any Subsidiary to create, assume or suffer to exist any
mortgage, lien, pledge or security interest on any Principal Property or any
such shares or indebtedness and if the Indenture requires the Parent to make or
cause to be made effective provision whereby the securities outstanding under
the Indenture are secured by any such mortgage, lien, pledge or security
interest equally and ratably with any and all other indebtedness and obligations
secured thereby, then the Parent shall also make or cause to be made effective
provision whereby the Obligations shall be secured by such mortgage, lien,
pledge or security interest equally and ratably with any and all other
indebtedness or obligations secured thereby (including the outstanding
securities under the Indenture, if any).

ARTICLE IX

Events of Default

SECTION 9.01. Events of Default. Events of Default. An “Event of Default” shall
mean the occurrence or existence of one or more of the following events or
conditions:

(a) Default in payment of principal on any Loan or Note or reimbursement
obligation with respect to any Letter of Credit when due; or

(b) Default in payment of interest, any Commitment Fee, Letter of Credit Fee or
any other amount provided for herein, and such default shall continue unremedied
for five Business Days after written notice thereof shall have been received by
the Parent from the Administrative Agent or any Lender; or

(c) Any representation made by the Parent or any Other Borrower herein or in any
certificate, statement or report, or any financial statement, furnished by the
Parent or any Other Borrower hereunder shall prove at any time to be erroneous
in any material respect, provided, however, the Parent or such Other Borrower
shall have twenty days after the Parent or such Other Borrower has knowledge of
such fact to remedy the underlying facts resulting in such certificate,
statement or report being erroneous as above described; or

(d) Default in any material respect by the Parent or any Other Borrower in the
performance of any term, covenant or agreement contained in this Agreement,
other than those set forth in clauses (a) through (c) above and (i) such default
(other than a default in the performance of Section 7.01(c)(iii) hereof) shall
continue unremedied for twenty days after written notice thereof shall have been
received by the Parent from the Administrative Agent or (ii) in the case of a
default in the performance of Section 7.01(c)(iii) hereof, such default shall
have continued unremedied for five days; or

(e) Failure by the Parent or any Subsidiary to pay when due (whether at
maturity, upon acceleration or otherwise, giving effect to any applicable grace
period) obligations for borrowed money (other than Limited Recourse Debt) in
excess of $125,000,000 in the aggregate at any time; or

 

58



--------------------------------------------------------------------------------

(f) If the Parent dissolves or merges or is merged with another entity (unless
the Parent is the surviving entity and no Event of Default and no Potential
Event of Default has occurred and is continuing); or

(g) A judgment or order for the payment of money in excess of $50,000,000 shall
be rendered against the Parent or any Other Borrower and such judgment shall
continued unsatisfied and unstayed for a period of 45 days after the time period
for appeal has expired; or

(h) The Parent shall purport to terminate, revoke, declare voidable or void all
or any part of its obligations under Article X hereof and such termination,
revocation or declaration shall not have been rescinded in writing within three
Business Days after written notice thereof by the Administrative Agent to the
Parent; or

(i) The Parent or any Other Borrower makes, or takes corporate or other
organizational action for a general assignment for the benefit of creditors, or
files a voluntary petition in bankruptcy or a petition or answer seeking its
reorganization or the readjustment of its indebtedness or consents to or
petitions for the appointment of a receiver, trustee or liquidator of all or
substantially all of its property; or

(j) The commencement of a case or other proceeding, without the application or
consent of the Parent or any Other Borrower, in any court of competent
jurisdiction, seeking the liquidation, reorganization, dissolution, winding up,
or composition or readjustment of debts, of the Parent or such Other Borrower,
the appointment of a trustee, receiver, custodian, liquidator or the like for
the Parent or any Other Borrower, or any similar action with respect to the
Parent or any Other Borrower, under any laws relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue undismissed, or unstayed and in effect for a period
of 90 consecutive days or an order for relief in respect of the Parent or any
Other Borrower, shall be entered in an involuntary case under the Federal
bankruptcy laws (as now or hereafter in effect) and such order shall not be
dismissed, discharged, stayed or restrained prior to the end of such 90 day
period or within 30 days of its entry, whichever is later; or

(k) A Change of Control shall have occurred; or

(l) (i) An ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan, (iv) the Parent or any of its ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect;

 

59



--------------------------------------------------------------------------------

provided, that notwithstanding the foregoing, no Event of Default or Potential
Event of Default shall be deemed to have occurred or to exist as a result of an
event or circumstance of the type described in subsection (c), (d), (g), (i) or
(j) with respect to an Other Borrower for a period of five Business Days after
notice of such event or circumstance is given by the Administrative Agent to the
Parent, if, within such five Business Day period (i) the principal of, and
interest on, all outstanding Loans made to such Other Borrower are repaid in
full and (ii) such Other Borrower and the Parent execute and deliver to the
Administrative Agent an Other Borrower Removal Notice.

SECTION 9.02. Consequences of an Event of Default. (a) If an Event of Default
specified in subsections (a) through (h), (k) and (l) of Section 9.01 hereof
shall occur or exist, then, in addition to all other rights and remedies which
the Administrative Agent or any Lender may have hereunder or under any other
Loan Document, at law or in equity, the Lenders shall be under no further
obligation to make Loans, the Issuers shall be under no further obligation to
issue or Modify Letters of Credit, and the Administrative Agent may, and upon
the written request of the Required Lenders shall, by notice to the Parent, from
time to time do any or all of the following:

 

  (i) declare the Commitments terminated, whereupon the Commitments will
terminate;

 

  (ii) declare the unpaid principal amount of the Loans, interest accrued
thereon and all other Obligations to be immediately due and payable without
presentment, demand, protest or further notice of any kind, all of which are
hereby waived and require any outstanding Letters of Credit to be cash
collateralized in accordance with Section 2.10(i).

(b) If an Event of Default specified in subsection (i) or (j) of Section 9.01
hereof shall occur or exist, then, in addition to all other rights and remedies
which the Administrative Agent or any Lender may have hereunder or under any
other Loan Document, at law or in equity, the Commitments shall automatically
terminate, the Lenders shall be under no further obligation to make Loans, the
Issuers shall be under no further obligation to issue or Modify Letters of
Credit, the unpaid principal amount of the Loans, interest accrued thereon and
all other Obligations shall become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
waived, and any outstanding Letters of Credit shall be cash collateralized in
accordance with Section 2.10(i).

ARTICLE X

Parent Guaranty

SECTION 10.01. Guaranty and Suretyship. The Parent hereby absolutely,
unconditionally and irrevocably guarantees and becomes surety for the full and
punctual payment of the Guaranteed Obligations as and when such payment shall
become due (at scheduled maturity, by acceleration or otherwise) in accordance
with the terms of the Loan Documents. The provisions of this Article X are an
agreement of suretyship as well as of

 

60



--------------------------------------------------------------------------------

guaranty, are a guarantee of payment and not merely of collectibility, and are
in no way conditioned upon any attempt to collect from or proceed against any
Other Borrower or any other Person or any other event or circumstance. The
obligations of the Parent under this Article X are direct and primary
obligations of the Parent and are independent of the Guaranteed Obligations, and
a separate action or actions may be brought against the Parent regardless of
whether action is brought against any Other Borrower or any other Person or
whether any Other Borrower or any other Person is joined in any such action or
actions. The provisions of this Article X shall not apply unless and until an
Other Borrower is party to this Agreement or a Borrower Accession Instrument and
shall apply for so long as any Loan to an Other Borrower or the related
Guaranteed Obligations are outstanding or any Commitment remains in effect.

SECTION 10.02. Obligations Absolute. To the fullest extent permitted by Law, the
Parent agrees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any Law now or
hereafter in effect in any jurisdiction affecting the Guaranteed Obligations,
any of the terms of the Loan Documents or the rights of the Administrative
Agent, any Lender or any other Person with respect thereto. To the fullest
extent permitted by Law, the obligations of the Parent under this Article X
shall be absolute, unconditional and irrevocable, irrespective of any of the
following:

 

  (a) any lack of legality, validity, enforceability or allowability (in a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guaranteed Obligations;

 

  (b) any increase, decrease or change in the amount, nature, type or purpose of
any of the Guaranteed Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method or
place of payment of, or in any other term of, any of the Guaranteed Obligations;
any execution or delivery of any additional Loan Documents; or any amendment to,
or refinancing or refunding of, any Loan Document or any of the Guaranteed
Obligations;

 

  (c)

any impairment by the Administrative Agent, any Lender or any other Person of
any recourse of the Parent against any Other Borrower or any other Person; any
failure to assert any breach of or default under any Loan Document or any of the
Guaranteed Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay or wrongful action in connection with any exercise or non-exercise, of any
right or remedy against any Other Borrower or any other Person under or in
connection with any Loan Document or any of the Guaranteed Obligations; any
refusal of payment of any of the Guaranteed

 

61



--------------------------------------------------------------------------------

 

Obligations, whether or not with any reservation of rights against the Parent;
or any application of collections (including collections resulting from
realization upon any direct or indirect security for the Guaranteed Obligations)
to other obligations, if any, not entitled to the benefits of this Agreement, in
preference to Guaranteed Obligations entitled to the benefits of this Agreement,
or if any collections are applied to Guaranteed Obligations, any application to
particular Guaranteed Obligations;

 

  (d) any taking, amendment, subordination, release, loss or impairment of, or
any failure to protect, perfect, or preserve the value of, or any other action
or inaction by the Administrative Agent, any Lender or any other Person in
respect of, any direct or indirect security for any of the Guaranteed
Obligations;

 

  (e) any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Other Borrower or any other Person;
any bankruptcy, insolvency, reorganization, dissolution or similar proceeding
with respect to any Other Borrower or any other Person; or any action taken or
election made by the Administrative Agent, any Lender (including any election
under Section 1111(b)(2) of the United States Bankruptcy Code), any Other
Borrower or any other Person in connection with any such proceeding;

 

  (f) the failure of any Other Borrower to be properly organized under the Laws
of its jurisdiction of organization, to take proper actions to authorize the
incurrence of its Guaranteed Obligations or to comply in any respect with Laws
applicable to it relating to its Guaranteed Obligations;

 

  (g) any defense, set-off or counterclaim (including any defense of failure of
consideration, breach of warranty, statute of frauds, bankruptcy, lack of legal
capacity, statute of limitations, lender liability, accord and satisfaction or
usury, and excluding only the defense of full, strict and indefeasible payment
or performance), which may at any time be available to any Other Borrower or any
other Person with respect to any Loan Document or any of the Guaranteed
Obligations; or any discharge by operation of law or release of any Other
Borrower or any other Person from the performance or observance of any Loan
Document or any of the Guaranteed Obligations; or

 

  (h)

any other event or circumstance, whether similar or dissimilar to the foregoing,
and whether known or unknown, which might otherwise constitute a legal or
equitable defense available to, or limit the

 

62



--------------------------------------------------------------------------------

 

liability of, any Other Borrower, the Parent, a guarantor or a surety, excepting
only full, strict and indefeasible payment and performance of the Guaranteed
Obligations.

SECTION 10.03. Waivers, etc. To the fullest extent permitted by Law, the Parent
hereby waives any defense to or limitation on its obligations under this
Article X arising out of or based on any event or circumstance referred to in
Section 10.02. Without limitation, to the fullest extent permitted by Law, the
Parent waives each of the following for purposes of this Article X:

 

  (a) all notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve intact any rights against the Parent,
including (i) any notice of any event or circumstance described in
Section 10.02, (ii) any notice required by any Law now or hereafter in effect in
any jurisdiction, (iii) any notice of nonpayment, nonperformance, dishonor, or
protest under any Loan Document or any of the Guaranteed Obligations, (iv) any
notice of the incurrence of any Guaranteed Obligation, (v) any notice of any
default (other than notices expressly required under Article IX hereof) or any
failure on the part of any Other Borrower or any other Person to comply with any
Loan Document or any of the Guaranteed Obligations or any direct or indirect
security for any of the Guaranteed Obligations, and (vi) any notice of any
information pertaining to the business, operations, condition (financial or
otherwise) or prospects of any Other Borrower or any other Person;

 

  (b) any right to any marshalling of assets, to the filing of any claim against
any Other Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, dissolution or similar proceeding, or to the
exercise against any Other Borrower or any other Person of any other right or
remedy under or in connection with any Loan Document or any of the Guaranteed
Obligations or any direct or indirect security for any of the Guaranteed
Obligations; any requirement of promptness or diligence on the part of the
Administrative Agent, any Lender or any other Person; any requirement to exhaust
any remedies under or in connection with, or to mitigate the damages resulting
from default under, any Loan Document or any of the Guaranteed Obligations or
any direct or indirect security for any of the Guaranteed Obligations; and any
requirement of acceptance of this Agreement, and any requirement that the Parent
receive notice of such acceptance; and

 

  (c)

any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws or similar laws), or by reason of any
election of remedies or other

 

63



--------------------------------------------------------------------------------

 

action or inaction by the Administrative Agent or any Lender (including
commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of collateral security for any of the Guaranteed
Obligations), which results in denial or impairment of the right of the
Administrative Agent or Lenders to seek a deficiency against any Other Borrower
or any other Person, or which otherwise discharges or impairs any of the
Guaranteed Obligations or any recourse of the Parent against any Other Borrower
or any other Person.

SECTION 10.04. Reinstatement. The obligations of the Parent under this Article X
shall continue to be effective, or be automatically reinstated, as the case may
be, if at any time payment of any of the Guaranteed Obligations is avoided,
rescinded or must otherwise be returned by the Administrative Agent or any
Lender for any reason, all as though such payment had not been made.

SECTION 10.05. No Stay. Without limitation of any other provision of this
Agreement, if any acceleration of the time for payment of any Guaranteed
Obligation, or any condition to any such acceleration, shall at any time be
stayed, enjoined or prevented for any reason (including stay or injunction
resulting from the pendency against any Other Borrower or any other Person of a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding), the
Parent agrees that, for purposes of this Article X and its obligations
hereunder, such Guaranteed Obligation shall be deemed to have been accelerated,
and such condition to acceleration shall be deemed to have been met.

SECTION 10.06. Payments. All payments to be made by the Parent pursuant to this
Article X shall be made at the times, in the manner and in the currency
prescribed for payments in Section 4.05 of this Agreement, without set-off,
counterclaim, withholding or other deduction of any nature, except for payments
and deductions permitted by Section 4.05.

SECTION 10.07. Subrogation, etc. Any rights which the Parent may have or acquire
by way of subrogation, reimbursement, exoneration, contribution or indemnity,
and any similar rights (whether arising by operation of law, by agreement or
otherwise), against each Other Borrower, arising from the existence, payment,
performance or enforcement of any of the obligations of the Parent under or in
connection with this Agreement, shall be subordinate in right of payment to the
Guaranteed Obligations, and the Parent shall not exercise any such rights until
the earlier of the time when all Guaranteed Obligations and all other
obligations under this Agreement have been paid in full and all Commitments
shall have terminated or the time when such Other Borrower ceases to be an Other
Borrower hereunder. If, notwithstanding the foregoing, any amount shall be
received by the Parent on account of any such rights at any time prior to the
earlier of the time when all Guaranteed Obligations under this Agreement shall
have been paid in full and all Commitments shall have terminated or the time
when such Other Borrower shall have ceased to be an Other Borrower hereunder,
such amount shall be held by the Parent in trust for the benefit of the Lenders,
segregated from other funds held by the Parent, and shall be forthwith delivered
to the Administrative Agent on behalf of the Lenders in the exact form received
by the Parent (with any necessary endorsement), to be applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with this Agreement, or
to be held by

 

64



--------------------------------------------------------------------------------

the Administrative Agent on behalf of the Lenders as security for the Guaranteed
Obligations and disposed of by the Administrative Agent in any lawful manner,
all as the Administrative Agent may elect in accordance with this Agreement.

SECTION 10.08. Continuing Agreement. The provisions of this Article X are a
continuing guaranty and shall continue in full force and effect until all
Guaranteed Obligations have been paid in full, and all Commitments have
terminated, subject in any event to reinstatement in accordance with
Section 10.04.

ARTICLE XI

The Administrative Agent

SECTION 11.01. Appointment. Each Lender and Issuer hereby appoints RBS to act as
Administrative Agent for such Lender or Issuer under this Agreement and the
other Loan Documents. Each Lender and Issuer hereby irrevocably authorizes RBS
as Administrative Agent to take such action on behalf of such Lender or Issuer
under the provisions of this Agreement and the other Loan Documents, and to
exercise such powers and to perform such duties, as are expressly delegated to
or required of the Administrative Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto. RBS hereby agrees to act
as Administrative Agent on behalf of the Lenders and Issuers on the terms and
conditions set forth in this Agreement and the other Loan Documents, subject to
its right to resign as provided in Section 11.10 hereof. Each Lender and Issuer
hereby irrevocably authorizes the Administrative Agent to execute and deliver
each of the Loan Documents and to accept delivery of such of the other Loan
Documents as may not require execution by the Administrative Agent. Each Lender
and Issuer agrees that the rights and remedies granted to the Administrative
Agent under the Loan Documents shall be exercised exclusively by the
Administrative Agent, and that no Lender or Issuer shall have any right
individually to exercise any such right or remedy, except to the extent
expressly provided herein or therein.

SECTION 11.02. General Nature of the Administrative Agent’s Duties.
Notwithstanding anything to the contrary elsewhere in this Agreement or in any
other Loan Document:

 

  (a) The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement and the other Loan Documents,
and no implied duties or responsibilities on the part of the Administrative
Agent shall be read into this Agreement or any Loan Document or shall otherwise
exist.

 

  (b) The duties and responsibilities of the Administrative Agent under this
Agreement and the other Loan Documents shall be mechanical and administrative in
nature, and the Administrative Agent shall not have a fiduciary relationship in
respect of any Lender or Issuer.

 

65



--------------------------------------------------------------------------------

  (c) The Administrative Agent is and shall be solely the agent of the Lenders
and Issuers. The Administrative Agent does not assume, and shall not at any time
be deemed to have, any relationship of agency or trust with or for, or any other
duty or responsibility to, any Borrower or any other Person (except only for its
relationship as agent for, and its express duties and responsibilities to, the
Lenders and Issuers as provided in this Agreement and the other Loan Documents).

 

  (d) The Administrative Agent shall not be under any obligation to take any
action hereunder or under any other Loan Document if the Administrative Agent
believes in good faith that taking such action may conflict with any Law or any
provision of this Agreement or any other Loan Document, or may require the
Administrative Agent to qualify to do business in any jurisdiction where it is
not then so qualified.

SECTION 11.03. Exercise of Powers. The Administrative Agent shall take any
action of the type specified in this Agreement or any other Loan Document as
being within the Administrative Agent’s rights, powers or discretion in
accordance with directions from the Required Lenders (or, to the extent this
Agreement or such Loan Document expressly requires the direction or consent of
some other Person or set of Persons, then instead in accordance with the
directions of such other Person or set of Persons). In the absence of such
directions, the Administrative Agent shall have the authority (but under no
circumstances shall be obligated), in its sole discretion, to take any such
action, except to the extent this Agreement or such Loan Document expressly
requires the direction or consent of the Required Lenders or all Lenders (or
some other Person or set of Persons), in which case the Administrative Agent
shall not take such action absent such direction or consent. Any action or
inaction pursuant to such direction, discretion or consent shall be binding on
all the Lenders. The Administrative Agent shall not have any liability to any
Person as a result of (x) the Administrative Agent acting or refraining from
acting in accordance with the directions of the Required Lenders (except where
such direction directly contravenes an express provision hereof under which the
Administrative Agent is required to give notice or apply funds), (y) the
Administrative Agent refraining from acting in the absence of instructions to
act from the Required Lenders (or other applicable Person or set of Persons),
whether or not the Administrative Agent has discretionary power to take such
action (except where such instruction directly contravenes an express provision
hereof under which the Administrative Agent is required to give notice or apply
funds), or (z) the Administrative Agent taking discretionary action it is
authorized to take under this Section (subject, in the case of this clause (z),
to the provisions of Section 12.04(a) hereof).

SECTION 11.04. General Exculpatory Provisions. Notwithstanding anything to the
contrary elsewhere in this Agreement or any other Loan Document:

 

  (a) The Administrative Agent shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Agreement or any
other Loan Document, unless caused by its own gross negligence or willful
misconduct.

 

66



--------------------------------------------------------------------------------

  (b) The Administrative Agent shall not be responsible to any Lender or Issuer
for (i) the execution, delivery, effectiveness, enforceability, genuineness,
validity or adequacy of this Agreement or any other Loan Document, (ii) any
recital, representation, warranty, document, certificate, report or statement
in, provided for in, or received under or in connection with, this Agreement or
any other Loan Document, (iii) any failure of any Borrower or Lender to perform
any of their respective obligations under this Agreement or any other Loan
Document, (iv) the existence, validity, enforceability, perfection, recordation,
priority, adequacy or value, now or hereafter, of any lien or other direct or
indirect security afforded or purported to be afforded by any of the Loan
Documents or otherwise from time to time, or (v) caring for, protecting,
insuring, or paying any taxes, charges or assessments with respect to any
collateral.

 

  (c) The Administrative Agent shall not be under any obligation to ascertain,
inquire or give any notice to any Lender or Issuer relating to (i) the
performance or observance of any of the terms or conditions of this Agreement or
any other Loan Document on the part of any Borrower, (ii) the business,
operations, condition (financial or otherwise) or prospects of any Borrower or
any other Person, or (iii) except to the extent set forth in Section 11.05(f)
hereof, the existence of any Event of Default or Potential Event of Default.

 

  (d) The Administrative Agent shall not be under any obligation, either
initially or on a continuing basis, to provide any Lender or Issuer with any
notices, reports or information of any nature, whether in its possession
presently or hereafter, except for such notices, reports and other information
expressly required by this Agreement or any other Loan Document to be furnished
by the Administrative Agent to such Lender or Issuer.

SECTION 11.05. Administration by the Administrative Agent. (a) The
Administrative Agent may rely upon any notice or other communication of any
nature (written or oral, including but not limited to telephone conversations,
whether or not such notice or other communication is made in a manner permitted
or required by this Agreement or any Loan Document) purportedly made by or on
behalf of the proper party or parties, and the Administrative Agent shall not
have any duty to verify the identity or authority of any Person giving such
notice or other communication.

(b) The Administrative Agent may consult with legal counsel (including, without
limitation, in-house counsel for the Administrative Agent or in-house or other
counsel for any Borrower), independent public accountants and any other experts
selected by it from time to time, and the Administrative Agent shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.

 

67



--------------------------------------------------------------------------------

(c) The Administrative Agent may conclusively rely upon the truth of the
statements and the correctness of the opinions expressed in any certificates or
opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document. Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to any Borrower or Lender, such matter may be
established by a certificate of such Borrower or Lender, as the case may be, and
the Administrative Agent may conclusively rely upon such certificate (unless
other evidence with respect to such matter is specifically prescribed in this
Agreement or another Loan Document).

(d) The Administrative Agent may fail or refuse to take any action unless it
shall be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature which
may be imposed on, incurred by or asserted against the Administrative Agent by
reason of taking or continuing to take any such action.

(e) The Administrative Agent may perform any of its duties under this Agreement
or any other Loan Document by or through agents or attorneys-in-fact. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in fact selected by it with reasonable care.

(f) The Administrative Agent shall not be deemed to have any knowledge or notice
of the occurrence of any Event of Default or Potential Event of Default unless
the Administrative Agent has received notice from a Lender or any Borrower
referring to this Agreement, describing such Event of Default or Potential Event
of Default, and stating that such notice is a “notice of default”. If the
Administrative Agent receives such a notice, it shall give prompt notice thereof
to each Lender and Issuer.

SECTION 11.06. Lender Not Relying on the Administrative Agent or Other Lenders.
Each Lender acknowledges as follows: (a) Neither the Administrative Agent nor
any other Lender has made any representations or warranties to it, and no act
taken hereafter by the Administrative Agent or any other Lender shall be deemed
to constitute any representation or warranty by the Administrative Agent or such
other Lender to it. (b) It has, independently and without reliance upon the
Administrative Agent or any other Lender, and based upon such documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the other Loan Documents. (c) It
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based upon such documents and information as it shall deem
appropriate at the time, make its own decisions to take or not take action under
or in connection with this Agreement and the other Loan Documents.

SECTION 11.07. Indemnification. Each Lender agrees to reimburse and indemnify
the Administrative Agent, each Issuer and their respective directors, officers,
employees and agents (to the extent not reimbursed by a Borrower as set forth
herein and without limitation of the obligations of the Borrowers to do so as
set forth herein), Pro Rata, from and against any and all amounts, losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature (including,
without limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent or

 

68



--------------------------------------------------------------------------------

such other Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Administrative
Agent or such other Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against the Administrative Agent or
such other Person as a result of, or arising out of, or in any way related to or
by reason of, this Agreement, any other Loan Document, any transaction from time
to time contemplated hereby or thereby, or any transaction financed in whole or
in part or directly or indirectly with the proceeds of any Loan, provided that
no Lender or Issuer shall be liable for any portion of such amounts, losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements resulting from the gross negligence or
willful misconduct of the Administrative Agent or such other Person, as finally
determined in a non appealable judgment by a court of competent jurisdiction.

SECTION 11.08. The Administrative Agent in its Individual Capacity. With respect
to its Commitments and the Obligations owing to it, the Administrative Agent
shall have the same rights and powers under this Agreement and each other Loan
Document as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lenders,” “holders of Notes” and like terms
shall include the Administrative Agent in its individual capacity as such. The
Administrative Agent and its Affiliates may, without liability to account, make
loans to, accept deposits from, acquire debt or equity interests in, act as
trustee under indentures of, and engage in any other business with, any Borrower
and any stockholder, subsidiary or Affiliate of any Borrower, as though the
Administrative Agent were not an Administrative Agent hereunder.

SECTION 11.09. Lenders. The Administrative Agent may deem and treat each Lender
signatory hereto as a Lender hereunder for all purposes hereof unless and until
such Person assigns all of its interests hereunder pursuant to Section 12.14(c)
hereof. Any authority, direction or consent of any Person who at the time of
giving such authority, direction or consent is shown in the Register as being a
Lender shall be conclusive and binding on each present and subsequent transferee
or assignee.

SECTION 11.10. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving 10 days’ prior written notice thereof to the
Lenders, the Issuers and the Parent. The Administrative Agent may be removed by
the Required Lenders at any time by giving 10 days’ prior written notice thereof
to the Administrative Agent, the Issuers, the other Lenders and the Parent. Upon
any such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent, subject to the consent of the Parent
(which consent shall not be unreasonably withheld and shall not be required if
an Event of Default has occurred and is continuing). If no successor
Administrative Agent shall have been so appointed and consented to, and shall
have accepted such appointment, within 30 days after such notice of resignation
or removal, then the retiring Administrative Agent may, on behalf of the Lenders
and Issuers, appoint a successor Administrative Agent; provided, that if the
Administrative Agent is resigning, the retiring Administrative Agent’s
resignation shall nevertheless become effective on the date that is 40 days
after its initial notice of resignation and the Lenders shall assume and perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above. Each
successor Administrative Agent shall be a commercial bank or trust company
organized under the laws of the United States of America or any State thereof
and having a combined

 

69



--------------------------------------------------------------------------------

capital and surplus of at least $1,000,000,000. Upon the acceptance by a
successor Administrative Agent of its appointment as Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the properties, rights, powers, privileges and duties of
the former Administrative Agent, without further act, deed or conveyance. Upon
the effective date of resignation or removal of a retiring Administrative Agent,
such Administrative Agent shall be discharged from its duties under this
Agreement and the other Loan Documents, but the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted by it while it was
the Administrative Agent under this Agreement.

SECTION 11.11. Calculations. The Administrative Agent shall not be liable for
any calculation, apportionment or distribution of payments made by it in good
faith. If such calculation, apportionment or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to whom
payment was due but not made shall be to recover from the other Lenders any
payment in excess of the amount to which they are determined to be entitled or,
if the amount due was not paid by the appropriate Borrower, to recover such
amount from the appropriate Borrower.

SECTION 11.12. The Administrative Agent’s Fees. The Parent agrees to pay to the
Administrative Agent, for its individual account, a nonrefundable Administrative
Agent’s fee in an amount and at such time or times as specified in the Fee
Letter.

SECTION 11.13. Funding by the Administrative Agent. Unless the Administrative
Agent shall have been notified in writing by any Lender not later than the time
such Revolving Credit Loan is proposed to be made that such Lender will not make
its ratable share of such Revolving Credit Loans, the Administrative Agent may
assume that such Lender will make its ratable share of such Loans, and in
reliance upon such assumption the Administrative Agent may (but in no
circumstances shall be required to) make available to such Borrower a
corresponding amount. If and to the extent that any Lender fails to make such
payment to the Administrative Agent on such date, such Lender shall pay such
amount on demand (or, if such Lender fails to pay such amount on demand, such
Borrower shall pay such amount on demand), together with interest, for the
Administrative Agent’s own account, for each day from and including the date of
the Administrative Agent’s payment to and including the date of repayment to the
Administrative Agent (before and after judgment) at the rate or rates per annum
applicable to such Loans. All payments to the Administrative Agent under this
Section shall be made to the Administrative Agent at its Office without set-off,
withholding, counterclaim or other deduction of any nature.

SECTION 11.14. Co-Syndication Agents; Co-Documentation Agents. None of the
Lenders identified in this Agreement as a “Co-Syndication Agent” or
“Co-Documentation Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in such identified capacity other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgements with respect
to such Lenders as it makes with respect to the Administrative Agent in
Section 11.06.

 

70



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous

SECTION 12.01. Holidays. Whenever any payment or action to be made or taken
hereunder or under any other Loan Document shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day and such extension of time shall be included in
computing interest or fees, if any, in connection with such payment or action.

SECTION 12.02. Records. The unpaid principal amount of the Loans owing to each
Lender, the unpaid interest accrued thereon, the interest rate or rates
applicable to such unpaid principal amount, the duration of such applicability,
each Lender’s Revolving Credit Committed Amount shall at all times be
ascertained from the records of the Administrative Agent, which shall be
conclusive absent manifest error.

SECTION 12.03. Amendments and Waivers. Neither this Agreement nor any Loan
Document may be amended, modified or supplemented except in accordance with the
provisions of this Section. The Administrative Agent, the Required Lenders and
the Borrowers may from time to time amend, modify or supplement the provisions
of this Agreement or any other Loan Document for the purpose of amending, adding
to, or waiving any provisions, or changing in any manner the rights and duties
of any Borrower, the Administrative Agent or any Lender; provided, however,
that, notwithstanding the foregoing, any amendment, modification or supplement
of the provisions of this Agreement or any other Loan Document of the kind
described in clauses (a) and (b) of this Section 12.03 may be entered into from
time to time by the Administrative Agent, each Lender affected thereby and the
Parent. Any such amendment, modification or supplement made by the Borrowers (or
the Parent, as the case may be), the Required Lenders and the Administrative
Agent in accordance with the provisions of this Section shall be binding upon
the Borrowers, each Lender and the Administrative Agent; provided, that no
amendment, modification or supplement shall be effective which will:

 

  (a) Increase the Revolving Credit Committed Amount of any Lender over the
amount thereof then in effect, or extend the Revolving Credit Maturity Date or
the Competitive Bid Expiration Date (except in each case in accordance with
Section 4.01) or extend the expiration date of any Letter of Credit beyond the
Revolving Credit Maturity Date, unless executed by each Lender affected thereby
(and, with respect to Letters of Credit, the applicable Issuer);

 

  (b)

Reduce the principal amount of or extend (except in accordance with
Section 4.01) the scheduled final maturity of any Loan, or reduce the amount of
any LC Disbursement, or extend any scheduled payment date or prepayment date of
any Loan or LC Disbursement, or reduce the rate of interest or extend the time
for payment of interest borne by any Loan, or extend the time for payment of or
reduce the amount of any Commitment Fee or reduce or postpone the date for
payment of any other fees, expenses,

 

71



--------------------------------------------------------------------------------

 

indemnities or amounts payable under any Loan Document, unless executed by each
Lender affected thereby (and, with respect to LC Disbursements, the applicable
Issuer);

 

  (c) Change the definition of “Required Lenders”, the definition of “Defaulting
Lender” or the definition of “Designated Currency” or any provision of this
Agreement that states a requirement for the consent of all the Lenders or amend
Section 4.12(b) or this Section 12.03, unless executed by all the Lenders;

 

  (d) Amend the third sentence of the third paragraph of Section 4.05(a) or
Section 12.13, unless executed by all the Lenders; or

 

  (e) Amend or waive any of the provisions of Article XI hereof, or impose
additional duties upon the Administrative Agent or any Issuer or otherwise
adversely affect the rights, interests or obligations of the Administrative
Agent or any Issuer, unless executed by the Administrative Agent or such Issuer,
as the case may be; or

 

  (f) Release the Parent from any of its obligations under Article X hereof,
unless executed by all Lenders;

and provided further, that (i) Assignment Agreements may be entered into in the
manner provided in Section 12.14 hereof and (ii) any fees payable to the
Administrative Agent for its own account may be waived by the Administrative
Agent in its sole discretion. Any such amendment, modification or supplement
must be in writing and shall be effective only to the extent set forth in such
writing. Any Event of Default or Potential Event of Default waived or consented
to in any such amendment, modification or supplement shall be deemed to be cured
and not continuing to the extent and for the period set forth in such waiver or
consent, but no such waiver or consent shall extend to any other or subsequent
Event of Default or Potential Event of Default or impair any right consequent
thereto. Notwithstanding the foregoing, upon the execution and delivery of all
documentation and receipt of all consents required by Section 2.09 to be
delivered in connection with an increase in the Total Revolving Credit
Commitment, this Agreement shall be deemed amended without further action by any
party to reflect, as applicable, the new Lenders and their new Revolving Credit
Committed Amounts and any increase in the Revolving Credit Committed Amounts of
any existing Lender.

SECTION 12.04. No Implied Waiver; Cumulative Remedies. No course of dealing and
no delay or failure of the Administrative Agent or any Issuer or Lender in
exercising any right, power or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or exercise of any
other right, power or privilege; nor shall any single or partial exercise of any
such right, power or privilege or any abandonment or discontinuance of steps to
enforce such a right, power or privilege preclude any further exercise thereof
or of any other right, power or privilege. The rights and remedies under this
Agreement and any other Loan Document are cumulative and not exclusive of any
rights or remedies which would otherwise be available at law or in equity.

 

72



--------------------------------------------------------------------------------

SECTION 12.05. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

  (i) if to the Parent or any Other Borrower, at its address or facsimile number
set forth on the signature page hereof;

 

  (ii) if to the Administrative Agent, at its address or facsimile number set
forth on the signature page hereof;

 

  (iii) if to a Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire; and

 

  (iv) if to an Issuer, at its address set forth in its Administrative
Questionnaire or its signature page hereof, as applicable.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent or as
otherwise determined by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Parent may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by written notice to (i) the Administrative Agent
and the

 

73



--------------------------------------------------------------------------------

Parent in the case of a change by a Lender or an Issuer, (ii) the Administrative
Agent and each Lender in the case of a change by any of the Borrowers or
(iii) all other parties hereto in the case of a change by the Administrative
Agent.

(d) Any Lender giving any notice to the Borrowers or any other party to a Loan
Document shall simultaneously send a copy thereof to the Administrative Agent,
and the Administrative Agent shall promptly notify the other Lenders of the
receipt by it of any such notice.

(e) The Administrative Agent and each Lender may rely on any notice (whether or
not such notice is made in a manner permitted or required by this Agreement or
any Loan Document) purportedly made by or on behalf of the Borrowers, and
neither the Administrative Agent nor Lender shall have any duty to verify the
identity or authority of any Person giving such notice.

SECTION 12.06. Expenses; Indemnity; No Consequential Damages. (a) The Parent
agrees to pay or cause to be paid and to save the Agents harmless against
liability for the payment of all reasonable out-of-pocket costs and expenses
(including but not limited to reasonable fees and expenses of one outside
counsel) incurred by the Agents from time to time arising from or relating to
(i) the negotiation, preparation, execution and delivery of this Agreement and
the other Loan Documents and (ii) the negotiation, preparation, execution and
delivery of any requested amendments, modifications, supplements, waivers or
consents (whether or not ultimately entered into or granted) to this Agreement
or any Loan Document. The Parent agrees to pay or cause to be paid and to save
each Issuer harmless against liability for the payment of all reasonable
out-of-pocket expenses incurred by such Issuer in connection with its issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder. The Parent agrees to pay or cause to be paid and to save the
Agents, each Issuer and each Lender harmless against liability for the payment
of all reasonable out-of-pocket expenses (including but not limited to
reasonable fees and expenses of one outside counsel for the Administrative
Agent, each Issuer and each Lender, and of in-house counsel and local counsel,
and auditors, and all other professional, accounting, evaluation and consulting
costs) reasonably incurred after the occurrence of an Event of Default by the
Administrative Agent, any Issuer or any Lender from time to time arising from or
relating to the enforcement or preservation of rights under this Agreement or
any Loan Document.

(b) The Parent hereby agrees to reimburse and indemnify each of the Indemnified
Parties from and against any and all losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of one counsel and of in-house and local counsel for
such Indemnified Party in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnified
Party shall be designated a party thereto) that may at any time be imposed on,
asserted against or incurred by such Indemnified Party as a result of, or
arising out of, or in any way related to or by reason of, this Agreement or any
other Loan Document, any transaction from time to time contemplated hereby or
thereby, any transaction supported by any Letter of Credit or financed in whole
or in part or directly or indirectly with the proceeds of any Loan or Letter of
Credit or any refusal by an Issuer to honor a demand for payment under a Letter
of Credit if the documents

 

74



--------------------------------------------------------------------------------

presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, but excluding any such losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements to the extent they result from the gross negligence or willful
misconduct of such Indemnified Party. If and to the extent that the foregoing
obligations of the Parent under this subsection (b), or any other
indemnification obligation of the Parent hereunder or under any other Loan
Document, are unenforceable for any reason, the Parent hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable Law.

(c) Without limiting the provisions of Section 12.06(b), in no event will any
party hereto be liable to any other party hereto for any punitive, special,
indirect or consequential damages for any matters arising out of the
transactions contemplated hereby; provided, however, that the foregoing
limitation shall not be deemed to impair or affect the obligations of the Parent
under Section 12.06(b).

SECTION 12.07. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

SECTION 12.08. Prior Understandings. This Agreement and the other Loan Documents
supersede all prior and contemporaneous understandings and agreements, whether
written or oral, among the parties hereto relating to the transactions provided
for herein and therein except for the Fee Letter.

SECTION 12.09. Duration; Survival. All representations and warranties of each
Borrower contained herein or in any other Loan Document or made in connection
herewith or therewith shall survive the making of, and shall not be waived by
the execution and delivery of this Agreement or any other Loan Document, any
investigation by or knowledge of the Administrative Agent or any Issuer or
Lender, the making of any Loan or issuance or Modification of any Letter of
Credit, or any other event or condition whatever. All covenants and agreements
of each Borrower contained herein or in any other Loan Document shall continue
in full force and effect from and after the date hereof so long as any Borrower
may borrow hereunder and until payment in full of all Obligations. Without
limitation, all obligations of the Borrowers hereunder or under any other Loan
Document to make payments to or indemnify the Administrative Agent or any Lender
shall survive the payment in full of all other Obligations, termination of the
Borrowers’ right to borrow hereunder, and all other events and conditions
whatever, including without limitation the assignment of a Lender’s Commitments
and Loans and LC Exposure hereunder. In addition, all obligations of each Lender
to make payments to or indemnify the Administrative Agent shall survive the
payment in full by the Borrowers of all Obligations, termination of the
Borrowers’ right to borrow hereunder, and all other events or conditions
whatever.

SECTION 12.10. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

 

75



--------------------------------------------------------------------------------

SECTION 12.11. Limitation on Payments. The parties hereto intend to conform to
all applicable Laws in effect from time to time limiting the maximum rate of
interest that may be charged or collected. Accordingly, notwithstanding any
other provision hereof or of any other Loan Document, the Borrowers shall not be
required to make any payment to or for the account of any Lender, and each
Lender shall refund any payment made by the Borrowers, to the extent that such
requirement or such failure to refund would violate or conflict with nonwaivable
provisions of applicable Laws limiting the maximum amount of interest which may
be charged or collected by such Lender.

SECTION 12.12. Set-Off. Each Borrower hereby agrees that if an Event of Default
has occurred and is continuing, each Lender and Issuer shall have the right,
without notice to such Borrower, to set-off against and to appropriate and apply
to such Obligation any matured indebtedness or other fixed liability or matured
obligation of any nature owing to such Borrower by such Lender or Issuer,
including but not limited to all deposits (whether time or demand, general or
special, provisionally credited or finally credited, whether or not evidenced by
a certificate of deposit) now or hereafter maintained by such Borrower with such
Lender or Issuer. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not such Lender,
such Issuer or any other Person shall have given notice or made any demand to
such Borrower or any other Person, and regardless of the existence or adequacy
of any collateral, guaranty or any other security, right or remedy available to
any Lender, Issuer or any other Person. Each Borrower hereby agrees that any
Participant and any branch, subsidiary or Affiliate of any Lender or Issuer or
any Participant shall have the same rights of set-off as a Lender or Issuer as
provided in this Section (regardless of whether such Participant, branch,
subsidiary or Affiliate would otherwise be deemed in privity with or a direct
creditor of such Borrower). The rights provided by this Section are in addition
to all other rights of set-off and banker’s lien and all other rights and
remedies which any Lender or Issuer (or any such Participant, branch, subsidiary
or Affiliate) may otherwise have under this Agreement, any other Loan Document,
at law or in equity, or otherwise, and nothing in this Agreement or any Loan
Document shall be deemed a waiver or prohibition of or restriction on the rights
of set-off or bankers’ lien of any such Person.

SECTION 12.13. Sharing of Collections. The Lenders hereby agree among themselves
that if any Lender shall receive (by voluntary payment, realization upon
security, set-off or from any other source) any amount on account of the
Revolving Credit Loans and interest thereon or participations in unreimbursed
LC Disbursements in greater proportion (determined by reference to the aggregate
Revolving Credit Exposures at such time) than any such amount received by any
other Lender, then the Lender receiving such proportionately greater payment
shall notify each other Lender and the Administrative Agent of such receipt, and
equitable adjustment will be made in the manner stated in this Section so that,
in effect, all such excess amounts will be shared ratably among all of the
Lenders. The Lender receiving such excess amount shall purchase (which it shall
be deemed to have done simultaneously upon the receipt of such excess amount)
for cash from the other Lenders a participation in the applicable Revolving
Credit Loans and interest thereon and participations in unreimbursed
LC Disbursements owed to such other Lenders in such amount as shall result in a
ratable sharing

 

76



--------------------------------------------------------------------------------

by all Lenders of such excess amount (and to such extent the receiving Lender
shall be a Participant). If all or any portion of such excess amount is
thereafter recovered from the Lender making such purchase, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law to be paid by
the Lender making such purchase. Each Borrower hereby consents to and confirms
the foregoing arrangements. Each Participant shall be bound by this Section as
fully as if it were a Lender hereunder.

SECTION 12.14. Successors and Assigns; Participations; Assignments.
(a) Successors and Assigns. The terms and provisions of the Loan Documents shall
be binding upon and inure to the benefit of the Borrowers, the Administrative
Agent, the Issuers and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrowers shall not have the right to
assign their respective rights or obligations under the Loan Documents without
the prior written consent of each Lender, (ii) any assignment by any Lender must
be made in compliance with Section 12.14(c), and (iii) any transfer by
participation must be made in compliance with Section 12.14(b). Any attempted
assignment or transfer by any party not made in compliance with this
Section 12.14 shall, subject to Section 12.14(c)(iii), be null and void. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.14
relates only to absolute assignments and this Section 12.14 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the Assignor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.14(c). The Administrative Agent may treat the
Person which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.14(c);
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

(b) Participations.

 

  (i)

Permitted Participants; Effect. Any Lender may at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the

 

77



--------------------------------------------------------------------------------

 

other parties hereto for the performance of such obligations, such Lender shall
remain the owner of its Loans and the holder of any Note issued to it in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by the Borrowers under this Agreement shall be determined as if such Lender had
not sold such participating interests, and the Borrowers, the Issuers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

  (ii) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 12.03(a), (b), (c), (d) or (f).

 

  (iii) Benefit of Certain Provisions. The Parent agrees that each Participant
shall be entitled to the benefits of Sections 4.07, 4.08 and 4.09 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.14(c), provided that (i) a Participant shall not be
entitled to receive any greater payment under Section 4.07, 4.08 or 4.09 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Parent, and (ii) any Participant not incorporated under the laws of the
United States of America or any State thereof agrees to comply with the
provisions of Section 4.09 to the same extent as if it were a Lender.

 

  (iv)

Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Parent, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to the
Parent or any other Person (including the identity of any Participant or any
information relating to a Participant’s interest under the Loan Documents)
except to the extent that such disclosure is necessary to establish

 

78



--------------------------------------------------------------------------------

 

that the Loans or other obligations under the Loan Documents are in registered
form under Section 5f-103-1(c) of the United States Treasury Regulations.

(c) Assignments.

 

  (i) Permitted Assignments. Any Lender (each an “Assignor Lender”) may at any
time assign to one or more banks or other entities (each an “Assignee Lender”)
all or any part of its rights and obligations under the Loan Documents. Such
assignment shall be substantially in the form of Exhibit E or in such other form
as may be agreed to by the parties thereto (an “Assignment Agreement”). Each
such assignment with respect to an Assignee Lender which is not a Lender, an
Affiliate of a Lender or an Approved Fund shall either be in an amount equal to
the entire applicable Commitment and Loans of the Assignor Lender or (unless
each of the Parent and the Administrative Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Commitment or outstanding Loans (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment. After giving effect to any assignment, the remaining Commitment of
the assigning Lender (or, if the Commitments have been terminated, then the
aggregate principal amount of Loans held by the assigning Lender) shall either
be zero or be at least $10,000,000. Unless such assignment is consented to by
the Parent or is required by applicable law, no assignment may be made to an
Affiliate of the assigning Lender if such assignment would increase the amounts
payable by any Borrower hereunder. No assignment may be made hereunder if such
assignment violates applicable law.

 

  (ii) Consents. The consent of the Parent shall be required prior to an
assignment becoming effective unless the Assignee Lender is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that the consent of the
Parent shall not be required if an Event of Default has occurred and is
continuing. The consent of the Administrative Agent and each Issuer shall be
required prior to an assignment becoming effective. Any consent required under
this Section 12.14(c) shall not be unreasonably withheld or delayed.

 

  (iii)

Effect; Effective Date. Upon (i) delivery to the Administrative Agent of an
assignment, together with any consents required by Section 12.14(c)(ii), and
(ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such

 

79



--------------------------------------------------------------------------------

 

assignment. The assignment shall contain a representation by the Assignee Lender
to the effect that none of the consideration used to make the purchase of the
Commitment and Loans under the applicable assignment agreement constitutes “plan
assets” as defined under ERISA and that the rights and interests of the Assignee
Lender in and under the Loan Documents will not be “plan assets” under ERISA. On
and after the effective date of such assignment, such Assignee Lender shall for
all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party thereto, and the Assignor Lender shall be released with
respect to the Commitment and Loans and LC Exposure assigned to such Assignee
Lender without any further consent or action by the Borrowers, the Lenders or
the Administrative Agent. In the case of an assignment covering all of the
Assignor Lender’s rights and obligations under this Agreement, such Lender shall
cease to be a Lender hereunder but shall continue to be entitled to the benefits
of, and subject to, those provisions of this Agreement and the other Loan
Documents which survive payment of the Obligations and termination of the
applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.14(c)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.14(b). Upon the consummation of any assignment to an Assignee Lender
pursuant to this Section 12.14(c), the Assignor Lender, the Administrative Agent
and the Borrowers shall, if the Assignor Lender or the Assignee Lender desires
that its Loans be evidenced by Notes, make appropriate arrangements so that new
Notes or, as appropriate, replacement Notes are issued to such Assignor Lender
and new Notes or, as appropriate, replacement Notes, are issued to such Assignee
Lender, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment.

(d) Register. The Administrative Agent shall maintain at its office a copy of
each assignment hereunder delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitments
of, and principal amount of the Loans and LC Disbursements owing to, each Lender
from time to time. The entries in the Register shall be conclusive absent
manifest error and the Borrowers, the Administrative Agent, the Issuers and the
Lenders may treat each person whose name is recorded in the Register as a Lender
hereunder for all purposes of the Agreement. The Register shall be available for
inspection by the Borrowers or any Issuer or Lender, as to its commitment only,
at any reasonable time and from time to time upon reasonable prior notice.

 

80



--------------------------------------------------------------------------------

(e) Financial and Other Information. Each Borrower authorizes the Administrative
Agent and each Issuer and Lender to disclose to any Participant, Assignee Lender
or any Affiliate of such Lender (each, a “transferee”) and any prospective
transferee any and all financial and other information in such Person’s
possession concerning any Borrower and their respective Subsidiaries and
Affiliates which has been or may be delivered to such Person by or on behalf of
any Borrower in connection with this Agreement or any other Loan Document or
such Person’s credit evaluation of any Borrower and their respective
Subsidiaries and Affiliates; provided, that such transferee or prospective
transferee agrees in writing to maintain the confidentiality of any such
information provided by the Parent pursuant to Section 7.01(c)(iv) hereof. At
the request of any Lender, the Parent, at the Parent’s expense, shall provide to
each prospective transferee the conformed copies of documents referred to in
Section 7 of the form of Assignment Agreement.

SECTION 12.15. Judgment Currency. (a) Judgment Currency. The specification in
this Agreement and in the Notes of payment in a particular currency at the
Administrative Agent’s Office is of the essence hereof and thereof. If any court
or tribunal shall render a judgment or order for the payment of any amounts
owing by any Borrower to any Issuer or Lender or the Administrative Agent under
this Agreement or any Note or for the payment by any Borrower of damages in
respect of any breach of this Agreement or any Note or under or in respect of a
judgment or order of another court or tribunal for payment of such amounts or
damages, and if such judgment or order is expressed in a currency (the “Judgment
Currency”) other than the currency payable hereunder (the “Contractual
Currency”), the Relevant Borrower shall indemnify and hold harmless such Issuer
or Lender or the Administrative Agent against any deficiency in terms of the
Contractual Currency in the amounts received by such Issuer or Lender or the
Administrative Agent arising or resulting from any variation as between (i) the
rate of exchange at which the Contractual Currency is converted into the
Judgment Currency for the purposes of such judgment or order and (ii) the rate
of exchange at which such Issuer or Lender or the Administrative Agent would, in
accordance with normal banking procedures, purchase the Contractual Currency
with the amount of the Judgment Currency actually received by such Issuer or
Lender or the Administrative Agent on the Business Day following such receipt by
such Issuer or Lender or the Administrative Agent.

(b) Liquidation Currency. If any Borrower shall wind up, liquidate, dissolve or
become bankrupt while there remains outstanding any amounts owing by such
Borrower to any Issuer or Lender or the Administrative Agent under this
Agreement or any Note or any damages owing by such Borrower to any Issuer or
Lender or the Administrative Agent in respect of a breach of this Agreement or
any Note or any judgment or order rendered against such Borrower in respect of
such amounts or damages, such Borrower shall indemnify and hold such Issuer or
Lender or the Administrative Agent harmless against any deficiency in terms of
the Contractual Currency in the amounts received by such Issuer or Lender or the
Administrative Agent arising or resulting from any variation as between (i) the
rate of exchange at which the Contractual Currency is converted into another
currency (the “Liquidation Currency”) for purposes of such winding-up,
liquidation, dissolution or bankruptcy with regard to the amount in the
Contractual Currency due under this Agreement or any Note (other than this
Section 12.15(b)) or under any judgment or order into which the relevant
obligations under this Agreement or any Note shall have been merged and (ii) the
rate of exchange at which such Issuer or Lender or the Administrative Agent
would, in accordance with normal banking procedures, be

 

81



--------------------------------------------------------------------------------

able to purchase the Contractual Currency with the Liquidation Currency at the
earlier of (A) the date of payment of such amounts or damages and (B) the final
date or dates for the filing of proofs of a claim in such winding-up,
liquidation, dissolution or bankruptcy. As used in the preceding sentence, the
“final date or dates for the filing of proofs of a claim in a winding-up,
liquidation, dissolution or bankruptcy” shall be the date fixed by the
liquidator or other appropriate person or otherwise applicable under applicable
Law as being the last practicable date as of which the liabilities of the
Borrower may be ascertained for such winding-up, liquidation, dissolution or
bankruptcy before payment by the liquidator or other appropriate person in
respect thereof.

(c) Independent Obligations. The indemnities provided by 12.15(a) and (b) hereof
shall constitute obligations of each Borrower separate and independent from its
other obligations under this Agreement and the Notes, shall give rise to
separate and independent causes of action against each Borrower, shall apply
irrespective of any indulgence granted by any Issuer or Lender or the
Administrative Agent from time to time and shall continue in full force and
effect notwithstanding any judgment or order or the filing of any proof or
proofs in the winding-up, liquidation, dissolution or bankruptcy of any Borrower
for a liquidated sum or sums in respect of other amounts due under this
Agreement or any Note or any damages owing to any Issuer or Lender or the
Administrative Agent in respect of a breach of this Agreement or any Note or any
judgment rendered in respect of such amounts or damages.

SECTION 12.16. Governing Law; Submission to Jurisdiction: Waiver of Jury
Trial. (a) Governing Law. THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS (EXCEPT TO
THE EXTENT, IF ANY, OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS)
SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES.

(b) Certain Waivers. EACH BORROWER, LENDER, ISSUER AND THE ADMINISTRATIVE AGENT
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BY ANY
PERSON ARISING FROM OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR
ANY STATEMENT, COURSE OF CONDUCT, ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
HEREWITH OR THEREWITH (COLLECTIVELY, “RELATED LITIGATION”). IN ADDITION, EACH
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

  (i) AGREES THAT ANY RELATED LITIGATION BY ANY ISSUER OR LENDER OR THE
ADMINISTRATIVE AGENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK, AND SUBMITS TO THE
JURISDICTION OF SUCH COURTS (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY ISSUER, LENDER OR BORROWER TO BRING ANY ACTION, SUIT
OR PROCEEDING IN ANY OTHER FORUM);

 

82



--------------------------------------------------------------------------------

  (ii) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE
OF ANY RELATED LITIGATION BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
SUCH RELATED LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND WAIVES
ANY RIGHT TO OBJECT, WITH RESPECT TO ANY RELATED LITIGATION BROUGHT IN ANY SUCH
COURT, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH BORROWER; AND

 

  (iii) CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY RELATED LITIGATION BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO SUCH BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 12.05
HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).

SECTION 12.17. USA PATRIOT Act Notification. The following notification is
provided to the Borrowers pursuant to Section 326 of the USA PATRIOT Act of
2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrowers: When the Borrower opens an account, if the Borrower is an
individual, the Administrative Agent and the Lenders will ask for the Borrower’s
name, residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower, and, if the Borrower is not an individual, the Administrative
Agent and the Lenders will ask for the Borrower’s name, tax identification
number, business address, and other information that will allow the
Administrative Agent and the Lenders to identify the Borrower. The
Administrative Agent and the Lenders may also ask, if the Borrower is an
individual, to see the Borrower’s driver’s license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower’s
legal organizational documents or other identifying documents.

SECTION 12.18. Confidentiality. The Administrative Agent and each Issuer and
Lender agrees to hold any confidential information which it may receive from the
Borrowers

 

83



--------------------------------------------------------------------------------

in connection with this Agreement in confidence, except for disclosure (i) to
its Affiliates and any agents engaged in connection with this Agreement and to
the Administrative Agent and any Issuer or other Lender and their respective
Affiliates and any agents engaged in connection with this Agreement, (ii) to
legal counsel, accountants, and other professional advisors to such Person,
(iii) to regulatory officials and agencies or self-regulatory body, (iv) to any
Person as required by law, regulation, or legal process, (v) to any Person in
connection with any legal proceeding to which it is a party to the extent such
disclosure is required by law and (vi) to its direct or indirect contractual
counterparties in swap agreements involving this Agreement or to legal counsel,
accountants and other professional advisors to such counterparties. The
Borrowers agree that the terms of this Section 12.18 shall set forth the entire
agreement between the Borrowers and each Issuer and Lender (including the
Administrative Agent) with respect to any confidential information previously or
hereafter received by such Issuer or Lender in connection with this Agreement,
and this Section 12.18 shall supersede any and all prior confidentiality
agreements entered into by such Issuer or Lender with respect to such
confidential information. In connection with any disclosure of confidential
information pursuant to item (i), (ii) or (vi) above, the disclosing party shall
inform the Persons to whom such disclosure is made of the confidential nature of
such information and instruct them to keep such information confidential.

SECTION 12.19. Termination of Existing Credit Agreement. Each Lender that is a
party to the Existing Agreement hereby waives the requirement set forth in
Section 2.04(d) of the Existing Agreement that the Parent give at least five
Business Days’ notice of termination of the “Total Revolving Credit Commitment”
as defined in the Existing Agreement.

[signature pages follow]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the date first
above written.

 

 

PARENT AIR PRODUCTS AND CHEMICALS, INC.,   BY  

/S/ GEORGE G. BITTO

    NAME: GEORGE G. BITTO     TITLE:  VICE PRESIDENT AND TREASURER

Address for Notices:

 

Air Products and Chemicals, Inc.

7201 Hamilton Boulevard

Allentown, PA 18195-1501

Attn: Assistant Treasurer, Corporate Finance

 

Telephone: 610-481-4015

Facsimile: 610-481-4165

 

Signature Page to Air Products Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

THE ROYAL BANK OF SCOTLAND PLC,

individually and as Administrative Agent

  BY  

/S/ PAUL CHÍSHOLM

    NAME: PAUL CHÍSHOLM     TITLE:  VICE PRESIDENT

Address for Notices:

 

The Royal Bank of Scotland plc

Agency Team, North America

600 Washington Boulevard

Stamford, CT 06901

Attn: Juan Zuniga, Head of Loans

 

Email: Juan.Zuniga@rbs.com

Telephone: (203) 897-7665

Facsimile: (203) 873-5300

 

Signature Page to Air Products Credit Agreement



--------------------------------------------------------------------------------

 

CO-SYNDICATION AGENTS

BNP PARIBAS,

individually and as Co-Syndication Agent

  BY    

/S/ CHRISTOPHER SKED

    NAME: CHRISTOPHER SKED     TITLE:     DIRECTOR   BY  

/S/ NICOLE MITCHELL

    NAME: NICOLE MITCHELL     TITLE:     VICE PRESIDENT

 

HSBC BANK USA, N.A.,

individually and as Co-Syndication Agent

  BY    

/S/ DAVID A. MANDELL

    NAME: DAVID A. MANDELL     TITLE:     MANAGING DIRECTOR

Signature Page to Air Products Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

DEUTSCHE BANK AG,

New York Branch

 

BY  

 

/S/ OLIVER SCHWARZ

    NAME: OLIVER SCHWARZ     TITLE:     DIRECTOR   BY      

/S/ STEFAN FRECKMANN

    NAME: STEFAN FRECKMANN     TITLE:     VICE PRESIDENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

SUMITOMO MITSUI BANKING

CORPORATION

 

BY  

 

/S/ YASUHIKO IMAI

    NAME: YASUHIKO IMAI     TITLE:     GROUP HEAD



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

BARCLAYS BANK PLC

  BY    

/S/ NICHOLAS BELL

    NAME: NICHOLAS BELL     TITLE:     DIRECTOR



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

INTESA SANPAOLO S.p.A

  BY    

/S/ ROBERT WURSTER

    NAME: ROBERT WURSTER     TITLE:     SENIOR VICE PRESIDENT   BY    

/S/ FRANCO DI MARIO

    NAME: FRANCO DI MARIO     TITLE:     FIRST VICE PRESIDENT & CREDIT MANAGER



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

  BY    

/S/ ALAN REITER

    NAME: ALAN REITER     TITLE:     AUTHORIZED SIGNATORY



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

Name of Lender

JPMORGAN CHASE BANK, N.A.

 

BY  

 

/S/ MICHAEL DEFORGE

    NAME: MICHAEL DEFORGE     TITLE:   MANAGING DIRECTOR



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

UBS LOAN FINANCE LLC

  BY    

/S/ MARY E. EVANS

    NAME: MARY E. EVANS     TITLE:     ASSOCIATE DIRECTOR   BY    

/S/ MICHAEL CERNIGILA

    NAME: MICHAEL CERNIGILA     TITLE:     DIRECTOR



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

MIZUHO CORPORATE BANK, LTD.

  BY    

/S/ RAYMOND VENTURA

    NAME: RAYMOND VENTURA     TITLE:     DEPUTY GENERAL MANAGER



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

MORGAN STANLEY BANK, N.A.

  BY    

/S/ SHERRESE CLARKE

    NAME: SHERRESE CLARKE     TITLE:     AUTHORIZED SIGNATORY



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

BANCO SANTANDER S.A., New York Branch

  BY    

/S/ JORGE SAAVEDRA

    NAME: JORGE SAAVEDRA     TITLE:     EXECUTIVE DIRECTOR   BY    

/S/ JESUS LOPEZ

    NAME: JESUS LOPEZ     TITLE:     SENIOR VICE PRESIDENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

 

Name of Lender:

WELLS FARGO BANK, NATIONAL ASSOCIATION

  BY    

/S/ MICHAEL J. GIGLER

    NAME: MICHAEL J. GIGLER     TITLE:     SENIOR VICE PRESIDENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AIR PRODUCTS AND CHEMICALS, INC.

CREDIT AGREEMENT DATED

AS OF THE DATE FIRST WRITTEN ABOVE

 

Name of Lender:

THE BANK OF NOVA SCOTIA

  BY    

/S/ TODD S. MELLER

    NAME: TODD S. MELLER     TITLE:     MANAGING DIRECTOR



--------------------------------------------------------------------------------

SCHEDULE I

PRICING SCHEDULE

“Applicable Amount” means any percentage per annum set forth below opposite the
Public Debt Ratings in effect at the time:

 

Public Debt Ratings

   Market Rate Spread     Commitment
Fee      Minimum     Maximum    

A+ or A1

     0.375 %      1.250 %      0.125 % 

A or A2

     0.500 %      1.500 %      0.150 % 

A- or A3

     0.750 %      1.750 %      0.200 % 

BBB+ or Baa1

     1.000 %      2.000 %      0.250 % 

Other

     1.250 %      2.500 %      0.300 % 

For purposes of the foregoing, (a) if the Public Debt Ratings established or
deemed to have been established by Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”), and Moody’s Investors
Service, Inc. (“Moody’s”) shall be changed (other than as a result of a change
in the rating system of S&P or Moody’s), such change shall be effective as of
the date on which it is first announced by the applicable rating agency; (b) if
the Public Debt Ratings established or deemed to have been established by S&P
and Moody’s shall fall within different levels, the Applicable Amount shall be
based on the higher of the two ratings unless one of the two ratings is two or
more levels lower than the other, in which case the Applicable Amount shall be
determined by reference to the level next below that of the higher of the two
ratings; and (c) if either S&P or Moody’s shall not have in effect a Public Debt
Rating (other than by reason of the circumstances referred to in the last
sentence of this paragraph), then such rating agency shall be deemed to have
established a rating below BBB+/Baa1. Each change in the Applicable Amount shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of S&P or Moody’s shall change, the Parent and the
Lenders shall negotiate in good faith to amend this paragraph to reflect such
changed rating system and, pending the effectiveness of any such amendment, the
Applicable Amount shall be determined by reference to the rating most recently
in effect prior to such change.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Parent.



--------------------------------------------------------------------------------

SCHEDULE II

INITIAL OTHER BORROWERS

None.



--------------------------------------------------------------------------------

SCHEDULE III

CONNECTICUT OFFICE

The Royal Bank of Scotland plc

Agency Team, North America

600 Washington Boulevard

Stamford, CT 06901

Attn: Juan Zuniga, Head of Loans

Email: Juan.Zuniga@rbs.com

Telephone: (203) 897-7665

Facsimile: (203) 873-5300*

 

* or such other address and/or contact information as may be designated by the
Administrative Agent with respect to any Designated Currency. In case of any
such designation, the times specified in this Agreement shall, where relevant,
be adjusted to the appropriate local times.



--------------------------------------------------------------------------------

SCHEDULE IV

REVOLVING CREDIT COMMITTED AMOUNTS

 

The Royal Bank of Scotland plc

   $ 185,000,000   

BNP Paribas

   $ 185,000,000   

HSBC Bank USA, N.A.

   $ 185,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

   $ 170,000,000   

Barclays Bank PLC

   $ 170,000,000   

Deutsche Bank AG, New York Branch

   $ 170,000,000   

JPMorgan Chase Bank N.A.

   $ 170,000,000   

Intesa SanPaolo S.p.A. New York Branch

   $ 170,000,000   

The Bank of Nova Scotia

   $ 85,000,000   

Sumitomo Mitsui Banking Corporation

   $ 85,000,000   

Mizuho Corporate Bank, Ltd.

   $ 85,000,000   

Banco Santander, SA, New York Branch

   $ 85,000,000   

UBS Loan Finance LLC

   $ 85,000,000   

Wells Fargo Bank, N.A.

   $ 85,000,000   

Morgan Stanley Bank, N.A.

   $ 85,000,000   

TOTAL

   $ 2,000,000,000   



--------------------------------------------------------------------------------

SCHEDULE V

MANDATORY COSTS RATE FORMULA

 

1. Amounts payable by reference to the Mandatory Costs Rate are additions to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2. The Mandatory Costs Rate for any Lender lending from a lending office in a
participating member state of the European Community relating to Economic and
Monetary Union (other than the United Kingdom) that has adopted the Euro as its
lawful currency will be the percentage reasonably determined by such Lender to
be the cost (expressed as a percentage of that Lender’s participation in all
Revolving Credit Loans made from such office) of complying with the minimum
reserve requirements of the European Central Bank in respect of loans made from
such office.

 

3. The Mandatory Costs Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by such Lender as follows:

(a) in relation to a sterling Loan:

 

AB + C (B – D) + E x  0.01

   percent per annum 100 – (A + C)   

(b) in relation to a Loan in any currency other than sterling:

 

E x 0.01

  percent per annum. 300  

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which such Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Costs Rate and, if applicable, the additional rate of interest
specified in Section 4.05(b) (Default interest)) payable for the relevant
Funding Segment on the applicable Loan.

C is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.



--------------------------------------------------------------------------------

D is the percentage rate per annum payable by the Bank of England to such Lender
on interest bearing Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the applicable Lender as being the rate of charge payable by
such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

4. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

5. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

 

6. The Administrative Agent may from time to time, after consultation with the
Parent and the Lenders, determine and notify to all parties to the Agreement any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to the Agreement.



--------------------------------------------------------------------------------

Exhibit A

to

Revolving Credit Agreement

[Form of Revolving Credit Note]

Stamford, Connecticut

                    , 2010

FOR VALUE RECEIVED, the undersigned, [NAME OF PARENT or ADDITIONAL OTHER
BORROWER] [a              corporation] (the “Borrower”), promises to pay to the
order of [NAME OF LENDER] (the “Lender”) on or before the Revolving Credit
Maturity Date, and at such earlier dates as may be required by the Agreement (as
defined below), the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Borrower from time to time pursuant to the
Agreement. The Borrower further promises to pay to the order of the Lender
interest on the unpaid principal amount of such Revolving Credit Loans from time
to time outstanding at the rate or rates per annum determined pursuant to the
Agreement, payable on the dates set forth in the Agreement.

This Note is one of the “Revolving Credit Notes” as referred to in, and is
entitled to the benefits of, the Revolving Credit Agreement, dated as of July 8,
2010, by and among Air Products and Chemicals, Inc., the Other Borrowers parties
thereto from time to time, the Lenders parties thereto from time to time and The
Royal Bank of Scotland plc, as Administrative Agent (as the same may be amended,
restated, modified or supplemented from time to time, the “Agreement”), which
among other things provides for the acceleration of the maturity hereof upon the
occurrence of certain events and for prepayments in certain circumstances and
upon certain terms and conditions. Terms defined in the Agreement have the same
meanings herein.

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Agreement (other than
notice of acceleration as required by Section 9.02 of the Agreement).

This Note shall be governed by, construed and enforced in accordance with the
laws of the State of New York, without regard to principles of choice of law.

 

[NAME OF BORROWER] By  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit B

to

Revolving Credit Agreement

[Form of Competitive Bid Note]

Stamford, Connecticut

                    , 2010

FOR VALUE RECEIVED, the undersigned, [NAME OF PARENT or ADDITIONAL OTHER
BORROWER], [a              corporation] (the “Borrower”), promises to pay to the
order of [NAME OF LENDER] (the “Lender”) on or before the applicable Competitive
Bid Loan Maturity Date, and at such earlier dates as may be required by the
Agreement (as defined below), the aggregate unpaid principal amount of each
Competitive Bid Loan made by the Lender to the Borrower from time to time
pursuant to the Agreement. The Borrower further promises to pay to the order of
the Lender interest on the unpaid principal amount of such Competitive Bid Loans
from time to time outstanding at the rate or rates per annum determined pursuant
to the Agreement, payable on the dates set forth in the Agreement.

This Note is one of the “Competitive Bid Notes” as referred to in, and is
entitled to the benefits of, the Revolving Credit Agreement, dated as of July 8,
2010, by and among Air Products and Chemicals, Inc., the Other Borrowers parties
thereto from time to time, the Lenders parties thereto from time to time and The
Royal Bank of Scotland plc, as Administrative Agent (as the same may be amended,
restated, modified or supplemented from time to time, the “Agreement”), which
among other things provides for the acceleration of the maturity hereof upon the
occurrence of certain events and for prepayments in certain circumstances and
upon certain terms and conditions. Terms defined in the Agreement have the same
meanings herein.

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Agreement (other than
notice of acceleration as required by Section 9.02 of the Agreement.)

This Note shall be governed by, construed and enforced in accordance with the
laws of the State of New York, without regard to principles of choice of law.

 

[NAME OF BORROWER] By  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit C

to

Revolving Credit Agreement

[Form of Competitive Bid Loan Quote Request]

                    , 20    

 

To: The Royal Bank of Scotland plc,

as Administrative Agent

 

From: Air Products and Chemicals, Inc.

 

Re: Competitive Bid Loan Quote Request

Pursuant to Section 3.02(a) of the Revolving Credit Agreement dated as of
July 8, 2010, by and among Air Products and Chemicals, Inc., the Other Borrowers
parties thereto from time to time, the Lenders parties thereto from time to time
and The Royal Bank of Scotland plc, as Administrative Agent (as the same may
from time to time be amended, restated, modified or supplemented, the
“Agreement”), we hereby give notice that we request Competitive Bid Loan Quotes
for the following proposed Competitive Bid Borrowing(s):

 

Borrowing

Date

 

Borrower

 

Principal

Amount 1

  

Type2

  

Interest

Period3

  

Currency

                                                             

Terms used herein have the meanings assigned to them in the Agreement.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

Title:  

 

 

1

Each amount must be a Dollar Equivalent Amount of $5,000,000 or a higher
integral multiple of $1,000,000.

2

Insert either “LIBOR-based Margin” (in the case of LIBOR-based Loans) or
“Absolute Rate” (in the case of Absolute Rate Loans).

3

Each Interest Period must be not less than seven days.



--------------------------------------------------------------------------------

Exhibit D

to

Revolving Credit Agreement

[Form of Competitive Bid Loan Quote]

                    , 20    

The Royal Bank of Scotland plc,

as Administrative Agent

600 Washington Boulevard

Stamford, CT 06901

Attention:                         

Re: Competitive Bid Loan Quote to Air Products and Chemicals, Inc. (the
“Parent”)

This Competitive Bid Loan Quote is given in accordance with Section 3.02(c) of
the Revolving Credit Agreement dated as of July 8, 2010, by and among the
Parent, the Other Borrowers parties thereto from time to time, the Lenders
parties thereto from time to time and The Royal Bank of Scotland plc, as
Administrative Agent (as the same may from time to time be amended, restated,
modified or supplemented, the “Agreement”). Terms defined in the Agreement are
used herein as defined therein.

In response to the Parent’s Competitive Bid Loan Quote Request dated
                    , 20    , we hereby make the following Competitive Bid Loan
Quote(s) on the following terms:

1. Quoting Bank:

2. Person to contact at Quoting Bank:

3. we hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:



--------------------------------------------------------------------------------

Borrowing

Date1

 

Borrower

 

Principal

Amount 2

  

Type3

  

Interest

Period4

  

Rate5

  

Currency

                                                                         

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) [is] [are] accepted, in whole or in part (subject to Section 3.02(f) of
the Agreement).

 

Very truly yours, [LENDER] By:  

 

Authorized Officer

 

1

As specified in the related Competitive Bid Loan Quote Request.

2

The principal amount bid for each Interest Period may not exceed the principal
amount of Competitive Bid Loans requested. Bids must be made for a Dollar
Equivalent Amount of at least $5,000,000 or a higher integral multiple of
$1,000,000.

3

Indicate “LIBOR-based Margin” (in the case of LIBOR-based Loans) or “Absolute
Rate” (in the case of Absolute Rate Loans).

4

Must be not less than seven days, as specified in the related Competitive Bid
Loan Quote Request.

5

For a LIBOR-based Loan, specify margin over or under the LIBO-Rate determined
for the applicable Interest Period (as percentage rounded to the nearest
 1/10,000 of 1% and specify whether “PLUS” or “MINUS”. For an Absolute Rate
Loan, specify rate of interest per annum (rounded to the nearest  1/10,000 of
1%).



--------------------------------------------------------------------------------

Exhibit E

to

Revolving Credit Agreement

[Form of Assignment and Assumption Agreement]

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:                                         

 

2.

Assignee:                                          [and is an Affiliate/Approved
Fund of [identify Lender]1

 

3. Borrower(s): Air Products and Chemicals, Inc. [add any Other Borrowers]

 

1

Select as applicable.



--------------------------------------------------------------------------------

4. Administrative Agent: The Royal Bank of Scotland plc, as the administrative
agent under the Credit Agreement.

 

5. Credit Agreement: The $2,000,000,000 Revolving Credit Agreement dated as of
July 8, 2010 among Air Products and Chemicals, Inc., the Other Borrowers parties
thereto, the Lenders parties thereto and The Royal Bank of Scotland plc, as
Administrative Agent.

 

6. Assigned Interest:

 

Aggregate Amount of Commitment/Loans for all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage of
Commitment/Loans
Assigned2  

$            

   $                           % 

$            

   $                           % 

$            

   $                           % 

 

7. Trade Date:                                         

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

      Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

      Title:

Consented to and Accepted:

 

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent By:  

 

Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

Consented to:

 

THE ROYAL BANK OF SCOTLAND PLC, as Issuer3 By:  

 

Title:   HSBC BANK USA, N.A., as Issuer3 By:  

 

Title:   BNP PARIBAS, as Issuer3 By:  

 

Title:   By:  

 

Title:   [AIR PRODUCTS AND CHEMICALS, INC. By:  

 

Title:]4  

 

3

To be changed to the successor Issuer if such Issuer above is replaced pursuant
to Section 2.10(h) of the Credit Agreement

 

4

To be added only if the consent of the Parent is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01(c) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, and (vi) if it is organized under the Laws of a jurisdiction outside
the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest,



--------------------------------------------------------------------------------

fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to choice of law principles.



--------------------------------------------------------------------------------

Exhibit F

to

Revolving Credit Agreement

[Form of Borrower Accession Instrument]

 

TO: The Royal Bank of Scotland plc,

as Administrative Agent

 

FROM: [Name of additional Other Borrower]

Air Products and Chemicals, Inc.

 

DATE:                     

Reference is made to the Revolving Credit Agreement dated as of July 8, 2010
among Air Products and Chemicals, Inc., the Other Borrowers parties thereto from
time to time, the Lenders parties thereto from time to time and The Royal Bank
of Scotland plc, as Administrative Agent (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”).

[NAME OF ADDITIONAL OTHER BORROWER], a              corporation (the “Additional
Other Borrower”), agrees to become an Other Borrower and to be bound by the
terms of the Credit Agreement as an Other Borrower.

Attached to this Borrower Accession Instrument are the following documents:

(a) A certificate dated the date hereof and signed by a Vice President of the
Parent, together with an executed copy for each Lender, to the effect that each
of the representations and warranties made by the Parent in Sections 5.03, 5.04,
5.05, 5.07 and 5.08 of the Credit Agreement with respect to the Additional Other
Borrower is true and correct on and as of the date hereof as if made on and as
of the date hereof;

(b) Certified copies of all corporate action taken by the Additional Other
Borrower to authorize the execution and delivery of this Borrower Accession
Instrument, the Credit Agreement and the Notes;

(c) Copies of the articles or certificate of incorporation of the Additional
Other Borrower, together with all amendments, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation, as well as any other information required by
Section 326 of the USA PATRIOT ACT or necessary for the Administrative Agent or
any Lender to verify the identity of the Additional Other Borrower as required
by Section 326 of the USA PATRIOT Act; and

(d) If requested, Notes duly executed by the Additional Other Borrower
conforming to the requirements of Section 2.02 of the Credit Agreement.



--------------------------------------------------------------------------------

This Borrower Accession Instrument shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to choice
of law principles.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Borrower Accession Instrument as of
the date first above written.

 

[NAME OF ADDITIONAL OTHER BORROWER] By:  

 

Title:  

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

Title:  

 

ACCEPTED:

 

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent By:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit G

to

Revolving Credit Agreement

[Form of Other Borrower Removal Notice]

 

TO: The Royal Bank of Scotland plc,

as Administrative Agent

 

FROM: [Name of Other Borrower]

Air Products and Chemicals, Inc.

 

Date:                     

Reference is made to the Revolving Credit Agreement dated as of July 8, 2010
among Air Products and Chemicals, Inc., the Other Borrowers parties thereto from
time to time, the Lenders parties thereto from time to time and The Royal Bank
of Scotland plc, as Administrative Agent (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”).

Notice is hereby given that:

(1) [NAME OF OTHER BORROWER], a              corporation, shall cease to be an
Other Borrower under the Credit Agreement effective on [date] and

(2) all Obligations (as defined in the Credit Agreement) of [NAME OF OTHER
BORROWER] shall be repaid in full on or before such effective date.

IN WITNESS WHEREOF, the undersigned, by their officers thereunto duly
authorized, have executed and delivered this Other Borrower Removal Notice as of
the date first above written.

 

[NAME OF OTHER BORROWER] By:  

 

Title:  

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit H

to

Revolving Credit Agreement

[Form of Amendment for an Increased or New Commitment]

This AMENDMENT is made as of the      day of                     , 20     by and
among Air Products and Chemicals, Inc., a Delaware corporation, the other
borrowers party to the Credit Agreement (as defined below) (collectively, the
“Borrowers”), The Royal Bank of Scotland plc, as administrative agent under the
Credit Agreement (the “Administrative Agent”) and              (the
“Supplemental Lender”).

The Borrowers, the Administrative Agent and certain other Lenders, as described
therein, are parties to the Revolving Credit Agreement dated as of July 8, 2010
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”). All terms used herein and not otherwise defined shall have the same
meaning given to them in the Credit Agreement.

Pursuant to Section 2.09 of the Credit Agreement, the Borrowers may, at their
option, seek to increase the Total Revolving Credit Commitment by obtaining
additional Commitments upon satisfaction of certain conditions.

The Supplemental Lender is either (a) an existing Lender which is increasing its
Commitment or (b) a new Lender which is a lending institution whose identity the
Administrative Agent will approve by its signature below.

In consideration of the foregoing, such Supplemental Lender from and after the
date hereof shall have a Revolving Credit Committed Amount of $             as
of the date hereof, and if it is a new Lender, the Supplemental Lender hereby
assumes all of the rights and obligations of a Lender under the Credit
Agreement.

The Borrowers have executed and delivered to the Supplemental Lender as of the
date hereof, if requested by the Supplemental Lender, new or amended and
restated Notes in the form attached to the Credit Agreement as Exhibit A to
evidence the new or increased Commitment of the Supplemental Lender.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Agent, the Borrowers and the Supplemental
Lender have executed this Amendment as of the date shown above.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

Its:  

 

[OTHER BORROWERS] By:  

 

Its:  

 

[SUPPLEMENTAL LENDER] By:  

 

Its:  

 

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent By:  

 

Its:  

 

Consented to:

 

THE ROYAL BANK OF SCOTLAND PLC, as Issuer1 By:  

 

Title:   HSBC BANK USA, N.A., as Issuer1 By:  

 

Title:  

 

1

To be changed to the successor Issuer if such Issuer above is replaced pursuant
to Section 2.10(h) of the Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as Issuer1 By:  

 

Title:   By:  

 

Title:  



--------------------------------------------------------------------------------

Exhibit I

to

Revolving Credit Agreement

[Form of Standard Notice]

[FORM OF NOTICE OF BORROWING]2

Pursuant to that certain Revolving Credit Agreement dated as of July 8, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), by and among Air Products and Chemicals, Inc.,
the Other Borrowers parties thereto from time to time, the Lenders parties
thereto from time to time and The Royal Bank of Scotland plc, as administrative
agent (in such capacity, the “Administrative Agent”), this notice represents the
request of [Borrower name] (the “Borrower”) to borrow as follows. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.

 

1. Identity of Borrower:

 

2. Designated Currency of borrowing:

 

3. Date of borrowing:                     , 20    

 

4.

Interest rate Option(s) and principal amount(s) of borrowing:3

[    ] a. Base Rate Portion $            

 

2

Form of Notice of Borrowing to be used for borrowings made pursuant to
Section 2.03 of the Credit Agreement.

3

In the case of borrowings denominated in Dollars, the principal amount of
borrowing shall be an integral multiple of $1,000,000 and not less than
$5,000,000. In the case of borrowings denominated in a Designated Currency, the
principal amount of borrowing shall have an aggregate Dollar Equivalent Amount
not less than $5,000,000 and shall be an integral multiple of the amount
determined by the Administrative Agent from time to time to be the basic unit in
which such currency is traded in the eurocurrency market; provided that in the
case of borrowings made to refinance the reimbursement of an LC Disbursement as
contemplated by Section 2.10(d) of the Credit Agreement, such borrowings may be
in the amount of such LC Disbursement.



--------------------------------------------------------------------------------

[    ] b. Funding Segment of Euro-Rate Portion $             with a Funding
Period of      month(s)

 

5. Type of Loans: Revolving Credit Loan

[The proceeds of such Loans are to be deposited in the Borrower’s account at the
Administrative Agent.]

The undersigned officer (to the best of his or her knowledge and in his or her
capacity as an officer, and not individually) and the Borrower certify that as
of the date of the borrowing requested hereby:

 

  (i) No Event of Default and no Potential Event of Default has occurred and is
continuing on and as such date, both immediately before and immediately after
giving effect to the borrowing requested hereby; and

 

  (ii) Each of the representations and warranties contained in Sections 5.03,
5.04, 5.05 and 5.07 of the Credit Agreement are true and correct in all material
respects on and as of such date, both immediately before and immediately after
giving effect to the borrowing requested hereby.

 

DATED:                     , 20         [BORROWER NAME]     By:  

 

    Title:  

 



--------------------------------------------------------------------------------

[FORM OF NOTICE OF CONVERSION/CONTINUATION]1

Pursuant to that certain Revolving Credit Agreement dated as of July 8, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), by and among Air Products and Chemicals, Inc.,
the Other Borrowers parties thereto from time to time, the Lenders parties
thereto from time to time and The Royal Bank of Scotland plc, as administrative
agent (in such capacity, the “Administrative Agent”), this represents the
request of [Borrower name] (the “Borrower”) to convert or continue Loans as
follows. Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.

 

1. Date of conversion/continuation:                     , 20    

 

2.

Interest rate Option(s) and principal amount(s) of Loans being
converted/continued:2

[    ] a. Base Rate Portion $            

[    ] b. Funding Segment of Euro-Rate Portion $             with a Funding
Period of      month(s)

 

3. Type of Loans being converted/continued: Revolving Credit Loans

 

4. Nature of conversion/continuation:

[    ] a. Conversion of Base Rate Portion to Euro-Rate Loans with a new Funding
Period of      month(s) that commences on the conversion date.

 

1

Form of Notice of Conversion/Continuation to be used for conversion or
continuation of any interest rate Option made pursuant to Section 2.06 of the
Credit Agreement.

2

In the case of Loans denominated in Dollars, the amount to be converted or
continued shall be an integral multiple of $1,000,000 and not less than
$5,000,000. In the case of Loans denominated in a Designated Currency, the
amount to be converted or continued shall have an aggregate Dollar Equivalent
Amount not less than $5,000,000 and shall be an integral multiple of the amount
determined by the Administrative Agent from time to time to be the basic unit in
which such currency is traded in the eurocurrency market.



--------------------------------------------------------------------------------

[    ] b. Conversion of Funding Segment of Euro-Rate Portion to Base Rate Loans3

[    ] c. Continuation of Funding Segment of Euro-Rate Portion with a new
Funding Period of      month(s).4

If this notice (a) converts or continues the Euro-Rate Option with respect to
any Revolving Credit Loans denominated in Dollars, (b) converts any Revolving
Credit Loans to any Designated Currency other than Dollars or (c) selects a
Funding Period longer than one month with respect to Revolving Credit Loans
denominated in a currency other than Dollars, then the Borrower represents that
no Event of Default has occurred and is continuing.

 

DATED:                     , 20         [BORROWER NAME]     By:  

 

    Title:  

 

 

3

Conversions from Euro-Rate Option will take place at the expiration of the
respective Funding Period.

4

Continuations of Euro-Rate Option will take place at the expiration of the
respective Funding Period.